Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 1 of 148 Page ID
                                 #:46918


  1   John M. Thomas (SBN 266842)
      jthomas@dykema.com
  2   DYKEMA GOSSETT PLLC
      2723 South State Street, Suite 400
  3   Ann Arbor, MI 48104
      Telephone: (734) 214-7613
  4   Facsimile: (734) 214-7696
  5   Spencer P. Hugret (SBN 240424)
      shugret@grsm.com
  6   GORDON REES SCULLY MANSUKHANI, LLP
      275 Battery Street, Suite 2000
  7   San Francisco, CA 94111
      Telephone: (415) 986-5900
  8   Facsimile: (415) 986-8054
  9   Amir Nassihi (SBN 235936)
      anassihi@shb.com
 10   SHOOK HARDY & BACON L.L.P.
      One Montgomery Street, Suite 2600
 11   San Francisco, CA 94104-4505
      Telephone: (415) 544-1900
 12   Facsimile: (415) 391-0281
 13   Attorneys for Defendants
 14                       UNITED STATES DISTRICT COURT
 15                     CENTRAL DISTRICT OF CALIFORNIA
 16

 17   IN RE: FORD MOTOR CO. DPS6           Case No. 2:18-ml-02814 AB (PVCx)
      POWERSHIFT TRANSMISSION
 18   PRODUCTS LIABILITY
      LITIGATION                      MASTER CASE LIST
 19
      _______________________________ [April 15, 2021]
 20   THIS DOCUMENT RELATES TO:
 21   ALL CASES
 22

 23

 24

 25

 26

 27

 28


                  MASTER CASE LIST, CASE NO. 2:18-ml-02814 AB (PVCx)
              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 2 of 148 Page ID
                                               #:46919


                  1   TO THE COURT AND ALL COUNSEL OF RECORD:
                  2         Please find attached as Exhibit A, a case list compromised of all member
                  3   cases of the MDL No. 2814, to date.
                  4

                  5   Dated: April 15, 2021   GORDON REES SCULLY MANSUKHANI, LLP
                  6

                  7                                         /s/ Spencer P. Hugret
                  8
                                                            SPENCER P. HUGRET

                  9                                         Attorneys for Defendants
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
1158020/57713666v.1
                                                                 1
                                 MASTER CASE LIST, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 3 of 148 Page ID
                                 #:46920




                 EXHIBIT A
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 4 of 148 Page ID
                                                              #:46921

                                            MDL No. 2814 Ford Motor DPS6 Transmission Cases - Master Case List (April 2021)
                                                   Court and
           Case Style            Case Number                     Plaintiff's Counsel and Address Defendant's Counsel and Address Date of Removal       Status
                                                    County
                                                              Giles Lenox                        Thompson Hine LLP
                                                              Delev & Associates, LLC 1050 Delta 127 Public Square 3900 Key
Martin, Tabatha, et al. v. Ford 2:18-cv-00982-                Avenue, Suite 1000                 Center
Motor Company                   AB-FFM          Ohio          Cincinnati, OH 45208               Cleveland, OH 44114                   8/19/2016      DISMISSED
Ascensio, Benjamin, et al. v.   2:18-cv-00983- Texas-         Richard C Dalton LLC               Thompson Coe Cousins and Irons         2/1/2017      DISMISSED
Ford Motor Company              AB-FFM          Eastern (not 1343 West Causeway Approach         LLP
[includes 28 Plaintiffs ]                       removed filed Mandeville, LA 70471 & Duck Law 701 Brazos Street Suite 1500
                                                in Texas -    Firm LLC                           Austin, TX 78701 & Thompson
                                                Eastern       5040 Ambassador Caffery Parkway Coe Cousins and Irons LLP
                                                originally);  Suite 200, Lafayette, LA 70508     700 North Pearl Street 25th Floor
                                                Western                                          Dallas, TX 75201
                                                Division CA
Hemza, Mark v. Ford Motor       2:18-cv-00980- Hawaii (not Law Office of Bruce F Sherman         Tom Petrus and Miller LLLC            6/21/2017
Company, et al.                 AB-FFM          removed;      1050 Bishop Street No 509          Finance Factors Center
                                                filed         Honolulu, HI 96813 & James L       1164 Bishop Street Suite 650
                                                originally in Weisman                            Honolulu, HI 96813
                                                USDC          Attorney at Law LLLC
                                                Hawaii);      PO Box 88106
                                                Western       Honolulu, HI 96830
                                                Division LA
Banks, Clarene, et al. v. Ford   2:18-cv-01288-   Texas -         Richard C Dalton LLC                Thompson Coe Cousins and Irons      8/21/2017   DISMISSED
Motor Company [includes 19       AB-FFM           Eastern (not    1343 West Causeway Approach         LLP
Plaintiffs ]                                      removed;        Mandeville, LA 70471 & Duck Law     701 Brazos Street Suite 1500
                                                  filed           Firm LLC                            Austin, TX 78701 & Thompson
                                                  originally in   5040 Ambassador Caffery Parkway     Coe Cousins and Irons LLP
                                                  Texas -         Suite 200                           700 North Pearl Street 25th Floor
                                                  Eastern);       Lafayette, LA 70508                 Dallas, TX 75201
                                                  Western
                                                  Division LA
Alonso, Andrea v. Ford Motor 2:17-cv-06622-       Central         Knight Law Group 10250              Gordon Rees Scully Mansukhani,       9/8/2017
Company                      AB-FFM                               Constellation Blvd, Suite 2500 Los  275 Battery Street Suite 2000 San
                                                                  Angeles, CA 90067 &                 Francisco, CA 94111
                                                                  Kiesel Law, 8648 Wilshire Boulevard
                                                                  Beverly Hills, CA 90211-2910
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 5 of 148 Page ID
                                                              #:46922

                                                Court and
          Case Style           Case Number                    Plaintiff's Counsel and Address     Defendant's Counsel and Address Date of Removal    Status
                                                  County
Bagwell, Robert v. Ford Motor 2:17-cv-06632-   Central      Knight Law Group 10250              Gordon Rees Scully Mansukhani,          9/8/2017    DISMISSED
Company                       AB-FFM                        Constellation Blvd, Suite 2500 Los  275 Battery Street Suite 2000 San
                                                            Angeles, CA 90067 &                 Francisco, CA 94111
                                                            Kiesel Law, 8648 Wilshire Boulevard
                                                            Beverly Hills, CA 90211-2910

Barrales, Aristeo v. Ford     2:17-cv-06638-   Central      Knight Law Group 10250                Gordon Rees Scully Mansukhani,        9/8/2017
Motor Company                 AB-FFM                        Constellation Blvd, Suite 2500 Los    275 Battery Street Suite 2000 San
                                                            Angeles, CA 90067 &                   Francisco, CA 94111 &
                                                            Kiesel Law, 8648 Wilshire Boulevard   Dykema Gossett PLLC
                                                            Beverly Hills, CA 90211-2910          2723 South State Street Suite 400
                                                                                                  Ann Arbor, MI 48104


Fort, Sharon v. Ford Motor    2:17-cv-06631-   Central      Knight Law Group 10250                Gordon Rees Scully Mansukhani,        9/8/2017    SETTLED
Company                       AB-FFM                        Constellation Blvd, Suite 2500 Los    LLP, 275 Battery Street Suite 2000
                                                            Angeles, CA 90067 &                   San Francisco, CA 94111 &
                                                            Kiesel Law, 8648 Wilshire Boulevard   Dykema Gossett PLLC
                                                            Beverly Hills, CA 90211-2910          2723 South State Street Suite 400
                                                                                                  Ann Arbor, MI 48104


Gibson, Robert S. v. Ford     2:17-cv-06644-   Central      Knight Law Group 10250                Gordon Rees Scully Mansukhani,        9/8/2017
Motor Company, et al.         AB-FFM                        Constellation Blvd, Suite 2500 Los    LLP, 275 Battery Street Suite 2000
                                                            Angeles, CA 90067 &                   San Francisco, CA 94111 &
                                                            Kiesel Law, 8648 Wilshire Boulevard   Dykema Gossett LLP
                                                            Beverly Hills, CA 90211-2910          333 South Grand Avenue Suite
                                                                                                  2100
                                                                                                  Los Angeles, CA 90071

Hermosillo, George O. v. Ford 2:17-cv-06651-   Central      Knight Law Group 10250              Gordon Rees Scully Mansukhani,          9/8/2017
Motor Company                 AB-FFM                        Constellation Blvd, Suite 2500 Los  LLP, 275 Battery Street Suite 2000
                                                            Angeles, CA 90067 &                 San Francisco, CA 94111
                                                            Kiesel Law, 8648 Wilshire Boulevard
                                                            Beverly Hills, CA 90211-2910
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 6 of 148 Page ID
                                                                #:46923

                                                  Court and
           Case Style            Case Number                     Plaintiff's Counsel and Address    Defendant's Counsel and Address Date of Removal       Status
                                                    County
Magana, Christopher, et al. v. 2:17-cv-06653-    Central      Knight Law Group 10250                Gordon Rees Scully Mansukhani,        9/8/2017
Ford Motor Company, et al.     AB-FFM                         Constellation Blvd, Suite 2500 Los    LLP, 275 Battery Street Suite 2000
                                                              Angeles, CA 90067 &                   San Francisco, CA 94111 &
                                                              Kiesel Law, 8648 Wilshire Boulevard   Dykema Gossett PLLC
                                                              Beverly Hills, CA 90211-2910          2723 South State Street Suite 400
                                                                                                    Ann Arbor, MI 48104


Mejia, Rodolfo v. Ford Motor 2:17-cv-06654-      Central      Knight Law Group 10250                Gordon Rees Scully Mansukhani,        9/8/2017
Company, et al.              AB-FFM                           Constellation Blvd, Suite 2500 Los    LLP, 275 Battery Street Suite 2000
                                                              Angeles, CA 90067 &                   San Francisco, CA 94111 &
                                                              Kiesel Law, 8648 Wilshire Boulevard   Dykema Gossett LLP
                                                              Beverly Hills, CA 90211-2910          333 South Grand Avenue Suite
                                                                                                    2100
                                                                                                    Los Angeles, CA 90071

Pedante, Mark v. Ford Motor 2:17-cv-06656-       Central      Knight Law Group 10250              Gordon Rees Scully Mansukhani,          9/8/2017       JUDGMENT
Company, et al.             AB-FFM                            Constellation Blvd, Suite 2500 Los  LLP, 275 Battery Street Suite 2000                      ENTERED.
                                                              Angeles, CA 90067 &                 San Francisco, CA 94111                                NOTICE OF
                                                              Kiesel Law, 8648 Wilshire Boulevard                                                      APPEAL FILED.
                                                              Beverly Hills, CA 90211-2910                                                                  JOINT
                                                                                                                                                      STIPULATION OR
                                                                                                                                                      DISMISSAL FILED
                                                                                                                                                       ON 2021-2-22

Sorenson, Jacob Bernard         2:18-cv-00996-   Eastern      Strategic Legal Practices, 1840      Gordon Rees Scully Mansukhani,        9/25/2017      DISMISSED
Russell et al. v. Ford Motor    AB-FFM                        Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                                                       CA 90067                             San Francisco, CA 94111


Rojas, Daniel et al. v. Ford    2:18-cv-00961-   Southern     Knight Law Group 10250                Snell & Wilmer L.L.P. 600 Anton      9/27/2017
Motor Company, et al.           AB-FFM                        Constellation Blvd, Suite 2500 Los    Boulevard Suite 1400 Costa
                                                              Angeles, CA 90067 & Kiesel Law,       Mesa, California 92626
                                                              8648 Wilshire Boulevard Beverly
                                                              Hills, CA 90211-2910

Hyde, Jennifer v. Ford Motor    2:18-cv-01010-   Northern     Strategic Legal Practices, 1840      Snell & Wilmer L.L.P. 600 Anton       9/28/2017      DISMISSED
Company                         AB-FFM                        Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                              CA 90067                             Mesa, California 92626
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 7 of 148 Page ID
                                                                #:46924

                                                  Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County
Marlowe, Joan v. Ford Motor 2:18-cv-01014-       Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      9/28/2017    DISMISSED
Company                     AB-FFM                            Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                              CA 90067                             Mesa, California 92626

Miles, Chambra, et al. v. Ford 2:18-cv-00959-    Southern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      9/28/2017    DISMISSED
Motor Company, et al.          AB-FFM                         Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                              CA 90067                             Mesa, California 92626

Servantes, Ramiro, et al. v.    2:18-cv-01011-   Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      9/28/2017    DISMISSED
Ford Motor Company              AB-FFM                        Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                              CA 90067                             Mesa, California 92626

Thomas, Steven, et al. v. Ford 2:18-cv-01012-    Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      9/28/2017    DISMISSED
Motor Company                  AB-FFM                         Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                              CA 90067                             Mesa, California 92626

Williams, Paul v. Ford Motor    2:18-cv-00997-   Eastern      Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      9/28/2017    DISMISSED
Company                         AB-FFM                        Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                              CA 90067                             Mesa, California 92626

Mendez, Joel, et al. v. Ford    2:18-cv-01013-   Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      9/28/2017
Motor Company                   AB-FFM                        Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                              CA 90067                             Mesa, California 92626 &
                                                                                                   Gordon Rees Scully Mansukhani
                                                                                                   LLP
                                                                                                   275 Battery Street, Suite 2000
                                                                                                   San Francisco, CA 94111
Papamichael, George v. Ford     5:17-cv-01986-   Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      9/29/2017
Motor Company, et al.           AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                              Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                              8648 Wilshire Boulevard Beverly
                                                              Hills, CA 90211-2910

Rule, Susanne Marie v. Ford     2:17-cv-07204-   Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      9/29/2017
Motor Company, et al.           AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                              Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                              8648 Wilshire Boulevard Beverly
                                                              Hills, CA 90211-2910
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 8 of 148 Page ID
                                                                 #:46925

                                                   Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal   Status
                                                     County
Theade, Michael E. v. Ford       2:18-cv-00974-   Northern     Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      9/29/2017
Motor Company                    AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Wright, Kenneth L., et al. v.    5:17-cv-01982-   Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      9/29/2017
Ford Motor Company, et al.       AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Crespo, Delia v. Ford Motor      2:17-cv-07297-   Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/2/2017
Company, et al.                  AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Gomez, Jose L. v. Ford Motor 2:17-cv-07262-       Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/2/2017
Company                      AB-FFM                            Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Hogge, Bradford v. Ford          2:17-cv-07256-   Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/2/2017
Motor Company, et al.            AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Padilla, Ana R. v. Ford Motor    2:17-cv-07236-   Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/2/2017
Company, et al.                  AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 9 of 148 Page ID
                                                                 #:46926

                                                   Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address     Defendant's Counsel and Address Date of Removal    Status
                                                     County
Rangel, Fernando, et al v. Ford 5:17-cv-02007-    Central      Knight Law Group 10250                 Snell & Wilmer L.L.P. 600 Anton      10/2/2017
Motor Company, et al.           AB-FFM                         Constellation Blvd, Suite 2500 Los     Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,        Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Schatzman, Beth E. v. Ford       2:18-cv-00975-   Northern     Knight Law Group 10250                 Snell & Wilmer L.L.P. 600 Anton      10/2/2017
Motor Company                    AB-FFM                        Constellation Blvd, Suite 2500 Los     Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,        Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Zimmerschied, John, et al. v.    2:18-cv-00995-   Eastern      Knight Law Group 10250                 Snell & Wilmer L.L.P. 600 Anton      10/2/2017
Ford Motor Company               AB-FFM                        Constellation Blvd, Suite 2500 Los     Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,        Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Aceves, Estela v. Ford Motor     2:18-cv-00981-   Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton        10/3/2017    DISMISSED
Company                          AB-FFM                        Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                               CA 90067                             Mesa, California 92626

Forreseter, Timothy v. Ford      2:18-cv-00984-   Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton        10/3/2017    DISMISSED
Motor Company                    AB-FFM                        Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                               CA 90067                             Mesa, California 92626

Hernandez, Frank v. Ford         2:18-cv-00989-   Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton        10/3/2017    DISMISSED
Motor Company                    AB-FFM                        Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                               CA 90067                             Mesa, California 92626


                                                               Strategic Legal Practices 1840         Snell & Wilmer L.L.P. 600 Anton
                                                                                                                                                        DISMISSED
Indiveri, Mark v. Ford Motor     2:18-cv-01040-                Century East, Suite 430 Los Angeles,   Boulevard Suite 1400 Costa
Company                          AB-FFM           Northern     CA 90067                               Mesa, California 92626               10/3/2017
Malagon, Jean Mejia v. Ford      2:18-cv-00998-   Eastern      Knight Law Group 10250                 Snell & Wilmer L.L.P. 600 Anton      10/3/2017
Motor Company                    AB-FFM                        Constellation Blvd, Suite 2500 Los     Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,        Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 10 of 148 Page ID
                                                                #:46927

                                                     Court and
           Case Style             Case Number                       Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                       County
Padilla, Silvestre, et al. v. Ford 5:17-cv-02015-   Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/3/2017
Motor Company, et al.              AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                                 Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                                 8648 Wilshire Boulevard Beverly
                                                                 Hills, CA 90211-2910

Perez, Veronica Ballesteros v. 5:17-cv-02042-       Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/3/2017
Ford Motor Company, et al.     AB-FFM                            Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                                 Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                                 8648 Wilshire Boulevard Beverly
                                                                 Hills, CA 90211-2910

Rodgers, Willard M. v. Ford      2:18-cv-00987-     Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/3/2017
Motor Company                    AB-FFM                          Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                                 CA 90067                             Mesa, California 92626

Rodriguez-Diaz, Esmerelda v.     2:18-cv-00986-     Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/3/2017    DISMISSED
Ford Motor Company               AB-FFM                          Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                                 CA 90067                             Mesa, California 92626

Simmons, Ronald Joseph v.        2:18-cv-00992-     Northern     Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/3/2017
Ford Motor Company               AB-FFM                          Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                                 Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                                 8648 Wilshire Boulevard Beverly
                                                                 Hills, CA 90211-2910

Torres, Jose, et al. v. Ford     2:18-cv-00985-     Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/3/2017    DISMISSED
Motor Company                    AB-FFM                          Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                                 CA 90067                             Mesa, California 92626

Torres, Maria v. Ford Motor      2:18-cv-00979-     Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/3/2017    DISMISSED
Company                          AB-FFM                          Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                                 CA 90067                             Mesa, California 92626

Villalovos, Felix v. Ford Motor 2:18-cv-00999-      Eastern      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/3/2017
Company                         AB-FFM                           Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                                 Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                                 8648 Wilshire Boulevard Beverly
                                                                 Hills, CA 90211-2910
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 11 of 148 Page ID
                                                               #:46928

                                                   Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address     Defendant's Counsel and Address Date of Removal    Status
                                                     County
West, Nicholas v. Ford Motor 5:17-cv-02018-       Central      Knight Law Group 10250                 Snell & Wilmer L.L.P. 600 Anton      10/3/2017
Company, et al.              AB-FFM                            Constellation Blvd, Suite 2500 Los     Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,        Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Berry, Edison T., et al. v. Ford 5:17-cv-02034-   Central      Knight Law Group 10250                 Snell & Wilmer L.L.P. 600 Anton      10/4/2017
Motor Company, et al.            AB-FFM                        Constellation Blvd, Suite 2500 Los     Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,        Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910


                                                               Strategic Legal Practices 1840         Snell & Wilmer L.L.P. 600 Anton
                                                                                                                                                        DISMISSED
Cardoso, Gonzalo v. Ford         2:18-cv-00965-                Century East, Suite 430 Los Angeles,   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Southern     CA 90067                               Mesa, California 92626               10/4/2017
Connaughton, Judith, et al. v.   2:18-cv-01042-   Northern     Strategic Legal Practices 1840         Snell & Wilmer L.L.P. 600 Anton      10/4/2017    DISMISSED
Ford Motor Company               AB-FFM                        Century East, Suite 430 Los Angeles,   Boulevard Suite 1400 Costa
                                                               CA 90067                               Mesa, California 92626

Henry, Kenneth, et al. v. Ford 5:17-cv-02036-     Central      Knight Law Group 10250                 Snell & Wilmer L.L.P. 600 Anton      10/4/2017
Motor Company, et al.          AB-FFM                          Constellation Blvd, Suite 2500 Los     Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,        Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Hernandez, Jose M. et al v.      5:17-cv-02045-   Central      Knight Law Group 10250                 Snell & Wilmer L.L.P. 600 Anton      10/4/2017
Ford Motor Company, et al.       AB-FFM                        Constellation Blvd, Suite 2500 Los     Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,        Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Keating, Steve S. v. Ford        5:17-cv-02044-   Central      Knight Law Group 10250                 Snell & Wilmer L.L.P. 600 Anton      10/4/2017
Motor Company, et al.            AB-FFM                        Constellation Blvd, Suite 2500 Los     Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,        Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 12 of 148 Page ID
                                                                #:46929

                                                   Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County
Kennedy, Daniel P. v. Ford       2:18-cv-00971-   Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/4/2017
Motor Company, et al.            AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Klein, Jordan v. Ford Motor      2:18-cv-01044-   Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/4/2017    DISMISSED
Company                          AB-FFM                        Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                               CA 90067                             Mesa, California 92626

Magan, Mark, et al. v. Ford      2:18-cv-01045-   Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/4/2017    DISMISSED
Motor Company                    AB-FFM                        Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                               CA 90067                             Mesa, California 92626

Minke, August et al. v. Ford     2:18-cv-00970-   Southern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/4/2017    DISMISSED
Motor Company, et al.            AB-FFM                        Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                               CA 90067                             Mesa, California 92626

Raleigh, Ryan v. Ford Motor      2:18-cv-00963-   Southern     Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/4/2017
Company, et al.                  AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Rose, Tonya Lee, et al. v. Ford 2:18-cv-00967-    Southern     Knight Law Group 10250               SMISSD                               10/4/2017
Motor Company, et al.           AB-FFM                         Constellation Blvd, Suite 2500 Los
                                                               Angeles, CA 90067 & Kiesel Law,
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Garcia, Antonio v. Ford Motor 2:18-cv-01041-      Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/4/2017    DISMISSED
Company                       AB-FFM                           Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                               CA 90067                             Mesa, California 92626

Hiatt, Jean v. Ford Motor        2:17-cv-07321-   Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/5/2017
Company                          AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 13 of 148 Page ID
                                                              #:46930

                                                   Court and
          Case Style             Case Number                      Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County
Kane, Valerie M., et al. v. Ford 2:18-cv-01047-   Northern     Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/5/2017
Motor Company                    AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910

Martinez, Juan Carlos v. Ford   2:18-cv-01048-    Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/5/2017    DISMISSED
Motor Company                   AB-FFM                         Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                               CA 90067                             Mesa, California 92626

McGinnis, Leonard C. v. Ford    5:17-cv-02047-    Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/5/2017
Motor Company, et al.           AB-FFM                         Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                               Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                               8648 Wilshire Boulevard Beverly
                                                               Hills, CA 90211-2910
Muhammad, Ziyadah v. Ford       2:18-cv-00964-    Central      Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/5/2017    DISMISSED
Motor Company, et al.           AB-FFM                         Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                               CA 90067                             Mesa, California 92626

Omark, Amika v. Ford Motor      2:18-cv-00960-    Southern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/5/2017    DISMISSED
Company, et al.                 AB-FFM                         Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                               CA 90067                             Mesa, California 92626

Padilla, Ana v. Ford Motor      2:18-cv-01050-    Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/5/2017    DISMISSED
Company                         AB-FFM                         Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                               CA 90067                             Mesa, California 92626

Payseno, Samantha v. Ford       2:18-cv-01053-    Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/5/2017    DISMISSED
Motor Company                   AB-FFM                         Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                               CA 90067                             Mesa, California 92626

Raven, Desiree v. Ford Motor 2:18-cv-01054-       Northern     Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/5/2017    DISMISSED
Company                      AB-FFM                            Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                               CA 90067                             Mesa, California 92626
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 14 of 148 Page ID
                                                                  #:46931

                                                      Court and
           Case Style               Case Number                      Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                       County
Reece, Albert v. Ford Motor        2:18-cv-00952-   Southern      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/5/2017    DISMISSED
Company, et al.                    AB-FFM                         Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                                  Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                                  8648 Wilshire Boulevard Beverly
                                                                  Hills, CA 90211-2910

Rivera, Susana v. Ford Motor       2:18-cv-00941-   Northern      Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/5/2017    DISMISSED
Company                            AB-FFM                         Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                                  CA 90067                             Mesa, California 92626

Roche, Sherry v. Ford Motor        2:18-cv-00950-   Southern      Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/5/2017    DISMISSED
Company, et al.                    AB-FFM                         Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                                  CA 90067                             Mesa, California 92626

Salgado, Kevin, et al. v. Ford     2:18-cv-00958-   Southern      Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/5/2017    DISMISSED
Motor Company, et al.              AB-FFM                         Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                                  CA 90067                             Mesa, California 92626

Stanton, Jean v. Ford Motor        2:18-cv-00973-   Central       Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/5/2017    DISMISSED
Company, et al.                    AB-FFM                         Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                                  CA 90067                             Mesa, California 92626

Trujillo, Guillermo, et al. v.     2:17-cv-07322-   Central       Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/5/2017
Ford Motor Company                 AB-FFM                         Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                                  Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                                  8648 Wilshire Boulevard Beverly
                                                                  Hills, CA 90211-2910

Mendoza, Ana L. v. Ford            2:18-cv-00956-   Southern      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/5/2017
Motor Company, et al.              AB-FFM                         Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                                  Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                                  8648 Wilshire Boulevard Beverly
                                                                  Hills, CA 90211-2910

Modrow, Michael, Jr. v. Ford       2:18-cv-00947-   Southern      Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/5/2017    DISMISSED
Motor Company, et al.              AB-FFM                         Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                                  CA 90067                             Mesa, California 92626
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 15 of 148 Page ID
                                                               #:46932

                                                  Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County
Altamirano-Torres, Lorenzo v. 2:17-cv-07338-     Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/6/2017
Ford Motor Company, et al.    AB-FFM                          Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                              Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                              8648 Wilshire Boulevard Beverly
                                                              Hills, CA 90211-2910

Barrack, David Mark v. Ford     2:18-cv-01000-   Eastern      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/6/2017
Motor Company                   AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                              Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                              8648 Wilshire Boulevard Beverly
                                                              Hills, CA 90211-2910

Becker, Dyanne, et al. v. Ford 2:18-cv-00942-    Northern     Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/6/2017
Motor Company                  AB-FFM                         Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                              Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                              8648 Wilshire Boulevard Beverly
                                                              Hills, CA 90211-2910

Briggs, Nancy L. v. Ford Motor 2:18-cv-01009-    Northern     Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/6/2017
Company                        AB-FFM                         Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                              Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                              8648 Wilshire Boulevard Beverly
                                                              Hills, CA 90211-2910

Lovest, Angela v. Ford Motor    2:18-cv-01001-   Eastern      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/6/2017
Company                         AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                              Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                              8648 Wilshire Boulevard Beverly
                                                              Hills, CA 90211-2910

Altikriti, Mohanmmed, et al. v. 2:17-cv-7369-AB- Central      Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton      10/9/2017    DISMISSED
Ford Motor Company, et al.      FFM                           Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
                                                              CA 90067                             Mesa, California 92626

Dobias, Wayne v. Ford Motor 2:17-cv-07370-       Central      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/9/2017
Company, et al.             AB-FFM                            Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                              Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                              8648 Wilshire Boulevard Beverly
                                                              Hills, CA 90211-2910
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 16 of 148 Page ID
                                                                  #:46933

                                                     Court and
          Case Style                Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                       County
Casteneda, Herman v. Ford          2:17-cv-07416-   Central      The Barry Law Firm, 11835 W.          King and Spalding LLP               10/10/2017   DISMISSED
Motor Company, et al.              AB-FFM                        Olympic Blvd. Ste. 440, Los, Angeles, 633 West 5th Street Suite 1700
                                                                 CA 90064                              Los Angeles, CA 90071 and King
                                                                                                       and Spalding LLP
                                                                                                       101 Second Street Suite 2300
                                                                                                       San Francisco, CA 94105



Camargo, Nelson v. Ford            2:18-cv-01002-   Eastern      Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton      10/10/2017
Motor Company                      AB-FFM                        Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                                 Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                                 8648 Wilshire Boulevard Beverly
                                                                 Hills, CA 90211-2910

Emhardt, Alana v. Ford Motor 2:17-cv-07533-         Central      Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,       10/13/2017   DISMISSED
Company, et al.              AB-FFM                              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
                                                                 CA 90067                             San Francisco, CA 94111

Gonzalez, Jose v. Ford Motor       2:18-cv-00943-   Northern     Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,       10/13/2017   DISMISSED
Company                            AB-FFM                        Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
                                                                 CA 90067                             San Francisco, CA 94111

Porter, Todd et al. v. Ford        2:18-cv-00969-   Southern     Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,       10/13/2017   DISMISSED
Motor Company, et al.              AB-FFM                        Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
                                                                 CA 90067                             San Francisco, CA 94111

Reinprecht, Evelyn v. Ford         2:18-cv-00944-   Northern     Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,       10/13/2017   DISMISSED
Motor Company                      AB-FFM                        Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
                                                                 CA 90067                             San Francisco, CA 94111

Smithfiled, Marilou, et al. v.     2:18-cv-00966-   Southern     Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,       10/13/2017   DISMISSED
Ford Motor Company, et al.         AB-FFM                        Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
                                                                 CA 90067                             San Francisco, CA 94111

Sullivan, Deborah v. Ford          2:17-cv-07497-   Central      Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,       10/13/2017   DISMISSED
Motor Company, et al.              AB-FFM                        Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
                                                                 CA 90067                             San Francisco, CA 94111
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 17 of 148 Page ID
                                                                  #:46934

                                                     Court and
           Case Style               Case Number                    Plaintiff's Counsel and Address    Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Agulilar, Lilian v. Ford Motor     2:18-cv-00951-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                            AB-FFM           Northern     CA 90067                             San Francisco, CA 94111              10/16/2017   DISMISSED

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Archibald, David, et al. v. Ford 2:18-cv-00946-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company                    AB-FFM             Northern     CA 90067                             San Francisco, CA 94111              10/16/2017   DISMISSED

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Billiard, Thomas v. Ford Motor 2:18-cv-00976-                    Century East, Suite 430 Los Angeles, 275 Battery Street Suite 2000 San
Company, et al.                AM-FFM               Central      CA 90067                             Francisco, CA 94111                  10/16/2017   DISMISSED

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Dillard, Treva, et al. v. Ford     2:18-cv-00948-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company                      AB-FFM           Northern     CA 90067                             San Francisco, CA 94111              10/16/2017   DISMISSED

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Dolan, Megan v. Ford Motor         2:18-cv-01005-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                            AB-FFM           Eastern      CA 90067                             San Francisco, CA 94111              10/16/2017   DISMISSED

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Fukasawa, En, et al. v. Ford       2:18-cv-00972-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company, et al.              AB-FFM           Southern     CA 90067                             San Francisco, CA 94111              10/16/2017   DISMISSED

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Glassford, Bruce v. Ford           2:18-cv-01004-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company                      AB-FFM           Eastern      CA 90067                             San Francisco, CA 94111              10/16/2017   DISMISSED

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Marquez, Amanda v. Ford            2:18-cv-01003-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company                      AB-FFM           Eastern      CA 90067                             San Francisco, CA 94111              10/16/2017   DISMISSED

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
                                                                                                                                                        DISMISSED
Martin, Michelle, et al. v. Ford 2:18-cv-01008-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company                    AB-FFM             Eastern      CA 90067                             San Francisco, CA 94111              10/16/2017

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Mobley, Denine v. Ford Motor 2:17-cv-07554-                      Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company, et al.              AB-FFM                 Central      CA 90067                             San Francisco, CA 94111              10/16/2017   DISMISSED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 18 of 148 Page ID
                                                                 #:46935

                                                    Court and
          Case Style               Case Number                    Plaintiff's Counsel and Address    Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
                                                                                                                                                       DISMISSED
Nacua, Jane v. Ford Motor         2:18-cv-01007-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                           AB-FFM           Eastern      CA 90067                             San Francisco, CA 94111              10/16/2017

                                                                Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Reyes, Candace v. Ford Motor 2:18-cv-01006-                     Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                      AB-FFM                Eastern      CA 90067                             San Francisco, CA 94111              10/16/2017   DISMISSED

                                                                Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Tavitain, Aida v. Ford Motor      2:18-cv-00945-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                           AB-FFM           Northern     CA 90067                             San Francisco, CA 94111              10/16/2017   DISMISSED

                                                                Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
                                                                                                                                                       DISMISSED
Estrada, Julius v. Ford Motor     2:18-cv-00949-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                           AB-FFM           Northern     CA 90067                             San Francisco, CA 94111              10/16/2017

                                                                Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Alliano, Phillip v. Ford Motor    2:18-cv-00954-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                           AB-FFM           Northern     CA 90067                             San Francisco, CA 94111              10/18/2017   DISMISSED

                                                                Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
                                                                                                                                                       DISMISSED
Hess, Julie v. Ford Motor         2:18-cv-00955-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                           AB-FFM           Northern     CA 90067                             San Francisco, CA 94111              10/19/2017

                                                                Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Esquibel, Ernest v. Ford Motor 2:18-cv-00978-                   Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company, et al.                AB-FFM              Southern     CA 90067                             San Francisco, CA 94111              10/20/2017   DISMISSED

                                                                Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Romero, Marvin, et al. v. Ford 2:18-cv-00957-                   Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company                  AB-FFM              Northern     CA 90067                             San Francisco, CA 94111              10/20/2017   DISMISSED

                                                                Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Feichmann, Trevor, et al. v.      2:18-cv-01329-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Ford Motor Company                AB-FFM           Northern     CA 90067                             San Francisco, CA 94111              10/25/2017   DISMISSED

                                                                Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Cheney, Justin et al. v. Ford     2:18-cv-01371-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company, et al.             AB-FFM           Southern     CA 90067                             San Francisco, CA 94111              10/26/2017   DISMISSED
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 19 of 148 Page ID
                                                                  #:46936

                                                     Court and
           Case Style               Case Number                    Plaintiff's Counsel and Address    Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
                                                                                                                                                        DISMISSED
Gospodinov, Jordan v. Ford         2:17-cv-07844-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company, et al.              AB-FFM           Central      CA 90067                             San Francisco, CA 94111              10/26/2017

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
                                                                                                                                                        DISMISSED
Kramer, William v. Ford Motor 2:18-cv-01330-                     Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                       AB-FFM                Northern     CA 90067                             San Francisco, CA 94111              10/26/2017

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
                                                                                                                                                        DISMISSED
Gutierrez, Michelle, et al. v.     2:18-cv-01335-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Ford Motor Company                 AB-FFM           Northern     CA 90067                             San Francisco, CA 94111              10/27/2017

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
                                                                                                                                                        DISMISSED
Hunter, Cheryl v. Ford Motor       2:18-cv-01374-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company, et al.                    AB-FFM           Southern     CA 90067                             San Francisco, CA 94111              10/27/2017

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Ibarra, Maria v. Ford Motor        2:18-cv-01372-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company, et al.                    AB-FFM           Southern     CA 90067                             San Francisco, CA 94111              10/27/2017   DISMISSED

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
                                                                                                                                                        DISMISSED
Lunstrom, Bryan v. Ford            2:17-cv-07889-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company, et al.              AB-FFM           Central      CA 90067                             San Francisco, CA 94111              10/27/2017

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Olazabal, Filiberto, et al. v.     2:18-cv-01331-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Ford Motor Company                 AB-FFM           Northern     CA 90067                             San Francisco, CA 94111              10/27/2017   DISMISSED

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Hillard, Robert el al. v. Ford     2:18-cv-01334-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company                      AB-FFM           Northern     CA 90067                             San Francisco, CA 94111              10/27/2017   DISMISSED

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Pelloth, Amanda v. Ford            2:18-cv-01332-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company                      AB-FFM           Northern     CA 90067                             San Francisco, CA 94111              10/27/2017   DISMISSED

                                                                 Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Kerr, Jeannette v. Ford Motor 2:18-cv-01341-                     Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                       AB-FFM                Northern     CA 90067                             San Francisco, CA 94111               11/8/2017   DISMISSED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 20 of 148 Page ID
                                                                #:46937

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address    Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Connelli, Daniel v. Ford Motor 2:18-cv-01338-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                        AB-FFM             Northern     CA 90067                             San Francisco, CA 94111               11/9/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Fernandez, Steve, et al. v. Ford 2:17-cv-08179-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company, et al.            AB-FFM           Central      CA 90067                             San Francisco, CA 94111               11/9/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Gimlett, Andrew et al. v. Ford 2:18-cv-01339-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company                  AB-FFM             Northern     CA 90067                             San Francisco, CA 94111               11/9/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Gonzalez, Ernesto, et al. v.     2:17-cv-08182-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Ford Motor Company               AB-FFM           Central      CA 90067                             San Francisco, CA 94111               11/9/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Green, Sonya, et al. v. Ford     2:18-cv-01337-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company                    AB-FFM           Northern     CA 90067                             San Francisco, CA 94111               11/9/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Padilla, Miguel A. v. Ford       2:17-cv-08196-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company, et al.            AB-FFM           Central      CA 90067                             San Francisco, CA 94111               11/9/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Pantoja, Jose v. Ford Motor      2:18-cv-01375-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company, et al.                  AB-FFM           Southern     CA 90067                             San Francisco, CA 94111               11/9/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Perez, Rosa, et al. v. Ford      2:18-cv-01376-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company, et al.            AB-FFM           Southern     CA 90067                             San Francisco, CA 94111               11/9/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Vallachira, Narayanan et al. v. 2:18-cv-01340-                 Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Ford Motor Company              AB-FFM            Northern     CA 90067                             San Francisco, CA 94111               11/9/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Ramirez, Virginia v. Ford        2:18-cv-01377-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company, et al.            AB-FFM           Southern     CA 90067                             San Francisco, CA 94111              11/10/2017   DISMISSED
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 21 of 148 Page ID
                                                              #:46938

                                                   Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address    Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Saldana, Nicholas v. Ford      2:17-cv-08223-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company, et al.          AB-FFM             Central      CA 90067                             San Francisco, CA 94111              11/10/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Satter, Gabrielle v. Ford Motor 2:18-cv-01343-                 Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company et al.                  AB-FFM            Northern     CA 90067                             San Francisco, CA 94111              11/10/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Verrecchia, Deanna v. Ford     2:18-cv-01347-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company                  AB-FFM             Northern     CA 90067                             San Francisco, CA 94111              11/10/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Volcy, Tyesha v. Ford Motor    2:18-cv-01345-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                        AB-FFM             Central      CA 90067                             San Francisco, CA 94111              11/10/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Woodall, Jean v. Ford Motor    2:18-cv-01344-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                        AB-FFM             Northern     CA 90067                             San Francisco, CA 94111              11/10/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Fotunaomanaia Leaea v. Ford 2:18-cv-01313-                     Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company               AB-FFM                Eastern      CA 90067                             San Francisco, CA 94111              11/13/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Gonzalez, Eduardo v. Ford      2:18-cv-01317-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company                  AB-FFM             Eastern      CA 90067                             San Francisco, CA 94111              11/13/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Huntress, Jennifer v. Ford     2:18-cv-01314-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company, et al.          AB-FFM             Eastern      CA 90067                             San Francisco, CA 94111              11/13/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Johnson, Charles, et al. v. Ford 2:18-cv-01319-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Motor Company                    AB-FFM           Eastern      CA 90067                             San Francisco, CA 94111              11/13/2017   DISMISSED

                                                               Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Meyer, Marie v. Ford Motor     2:18-cv-01320-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
Company                        AB-FFM             Central      CA 90067                             San Francisco, CA 94111              11/13/2017   DISMISSED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 22 of 148 Page ID
                                                                 #:46939

                                                    Court and
           Case Style              Case Number                     Plaintiff's Counsel and Address      Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Strategic Legal Practices 1840          Gordon Rees Scully Mansukhani,
Perez, Angelica, et al. v. Ford   2:18-cv-01315-                Century East, Suite 430 Los Angeles,    LLP, 275 Battery Street Suite 2000
Motor Company                     AB-FFM           Eastern      CA 90067                                San Francisco, CA 94111              11/13/2017   DISMISSED
Rojas, Rebekah v. Ford Motor      2:17-cv-08562-   Central      Strategic Legal Practices 1840          Gordon Rees Scully Mansukhani,       11/27/2017   DISMISSED
Company                           AB-FFM                        Century East, Suite 430 Los Angeles,    LLP, 275 Battery Street Suite 2000
                                                                CA 90067                                San Francisco, CA 94111

Hadi, Obadi v. Ford Motor         2:18-cv-01348-   Northern     Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,          11/27/2017   DISMISSED
Company                           AB-FFM                        Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
                                                                CA 90067                             San Francisco, CA 94111

Plasch, Savannah et al. v. Ford 2:18-cv-01322-     Eastern      Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,          12/11/2017   DISMISSED
Motor Company, et al.           AB-FFM                          Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
                                                                CA 90067                             San Francisco, CA 94111


                                                                The Barry Law Firm, 11835 W.          Wilson Turner Kosmo LLP
Addona, Susan v. Ford Motor 2:18-cv-01379-                      Olympic Blvd. Ste. 440, Los, Angeles, 550 West C Street Suite 1050
Company, et al.             AB-FFM                 Southern     CA 90064                              San Diego, CA 92101                    12/14/2017

                                                                The Barry Law Firm, 11835 W.            Schiff Hardin LLP
Vincent, Kelly et al. v. Ford     2:18-cv-01328-                Olympic Blvd. Ste. 440, Los, Angeles,   350 South Main Street Suite 210
Motor Company                     AB-FFM           Northern     CA 90064                                Ann Arbor, MI 48104                  12/14/2017   DISMISSED
Yanez, Ashley M. v. Ford          5:17-cv-02495-   Central      The Barry Law Firm, 11835 W.            Wilson Turner Kosmo LLP              12/14/2017   DISMISSED
Motor Company, et al.             AB-FFM                        Olympic Blvd. Ste. 440, Los, Angeles,   550 West C Street Suite 1050
                                                                CA 90064                                San Diego, CA 92101

Bloat, Sherry L. v. Ford Motor 2:18-cv-01324-      Eastern      The Barry Law Firm, 11835 W.          Schiff Hardin LLP                      12/20/2017   DISMISSED
Company                        AB-FFM                           Olympic Blvd. Ste. 440, Los, Angeles, One Market Spear Street Tower
                                                                CA 90064                              Suite 3200
                                                                                                      San Francisco, CA 94105
Turner, Sherlene v. Ford          2:18-cv-01323-   Eastern      The Barry Law Firm, 11835 W.          Schiff Hardin LLP                      12/20/2017   DISMISSED
Motor Company                     AB-FFM                        Olympic Blvd. Ste. 440, Los, Angeles, One Market Spear Street Tower
                                                                CA 90064                              Suite 3200
                                                                                                      San Francisco, CA 94105
Fick, Richard, et al. v. Ford     2:18-cv-01326-   Eastern      The Barry Law Firm, 11835 W.          Schiff Hardin LLP                      12/29/2017   DISMISSED
Motor Company                     AB-FFM                        Olympic Blvd. Ste. 440, Los, Angeles, One Market Spear Street Tower
                                                                CA 90064                              Suite 3200
                                                                                                      San Francisco, CA 94105
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 23 of 148 Page ID
                                                                  #:46940

                                                      Court and
           Case Style               Case Number                      Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                       County
Reynolds, John et al. v. Ford      2:18-cv-01327-   Eastern       The Barry Law Firm, 11835 W.          Schiff Hardin LLP                   12/29/2017   DISMISSED
Motor Company                      AB-FFM                         Olympic Blvd. Ste. 440, Los, Angeles, One Market Spear Street Tower
                                                                  CA 90064                              Suite 3200
                                                                                                        San Francisco, CA 94105
Chen, Jacklyn, et al. v. Ford      2:18-cv-00205-   Central       The Barry Law Firm, 11835 W.          Gates Conter Guy Proudfoot and        1/9/2018
Motor Company, et al.              AB-FFM                         Olympic Blvd. Ste. 440, Los, Angeles, Muench LLP
                                                                  CA 90064                              38 Discovery Suite 200
                                                                                                        Irvine, CA 92618
Kirksey, Carrie v. Ford Motor      2:18-cv-01311-   Eastern       The Barry Law Firm, 11835 W.          Schiff Hardin LLP                    1/10/2018   DISMISSED
Company                            AB-FFM                         Olympic Blvd. Ste. 440, Los, Angeles, 350 South Main Street Suite 210
                                                                  CA 90064                              Ann Arbor, MI 48104

Tatum, Donald v. Ford Motor 2:18-cv-01380-          Southern      The Barry Law Firm, 11835 W.          Greenberg Traurig LLP                1/16/2018
Company, et al.             AB-FFM                                Olympic Blvd. Ste. 440, Los, Angeles, 1900 University Avenue 5th Floor
                                                                  CA 90064                              East Palo Alto, CA 94303

Aluia, Mark v. Ford Motor          5:18-cv-00103-   Central       The Barry Law Firm, 11835 W.          Wilson Turner Kosmo LLP              1/17/2018
Company, et al.                    AB-FFM                         Olympic Blvd. Ste. 440, Los, Angeles, 550 West C Street Suite 1050
                                                                  CA 90064                              San Diego, CA 92101

Martin, Charles, et al. v. Ford    2:18-cv-01750-   Northern      Knight Law Group 10250               Gordon Rees Scully Mansukhani,        1/18/2018
Motor Company, et al.              AB-FFM                         Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
                                                                  Angeles, CA 90067 & Kiesel Law,      San Francisco, CA 94111
                                                                  8648 Wilshire Boulevard Beverly
                                                                  Hills, CA 90211-2910

Bell, Michael D. v. Ford Motor 2:18-cv-01752-       Southern      Knight Law Group 10250               Gordon Rees Scully Mansukhani,        1/19/2018
Company, et al.                AB-FFM                             Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
                                                                  Angeles, CA 90067 & Kiesel Law,      San Francisco, CA 94111
                                                                  8648 Wilshire Boulevard Beverly
                                                                  Hills, CA 90211-2910

Ford, Angie L., et al. v. Ford     2:18-cv-01745-   Eastern       Knight Law Group 10250               Gordon Rees Scully Mansukhani,        1/19/2018
Motor Company                      AB-FFM                         Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
                                                                  Angeles, CA 90067 & Kiesel Law,      San Francisco, CA 94111
                                                                  8648 Wilshire Boulevard Beverly
                                                                  Hills, CA 90211-2910
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 24 of 148 Page ID
                                                                #:46941

                                                    Court and
          Case Style              Case Number                      Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County
Duke, Michelle v. Ford Motor 2:18-cv-01747-       Eastern       Knight Law Group 10250               Gordon Rees Scully Mansukhani,       1/22/2018
Company, et al.              AB-FFM                             Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
                                                                Angeles, CA 90067 & Kiesel Law,      San Francisco, CA 94111
                                                                8648 Wilshire Boulevard Beverly
                                                                Hills, CA 90211-2910

Henderson, Philip, et al. v.     2:18-cv-01748-   Northern      Knight Law Group 10250               Gordon Rees Scully Mansukhani,       1/25/2018
Ford Motor Company               AB-FFM                         Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
                                                                Angeles, CA 90067 & Kiesel Law,      San Francisco, CA 94111
                                                                8648 Wilshire Boulevard Beverly
                                                                Hills, CA 90211-2910

Duerksen, Aaron K. v. Ford       2:18-cv-01071-   Central       Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton       2/7/2018
Motor Company, et al.            AB-FFM                         Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
                                                                Angeles, CA 90067 & Kiesel Law,      Mesa, California 92626
                                                                8648 Wilshire Boulevard Beverly
                                                                Hills, CA 90211-2910


                                                                Knight Law Group 10250
                                                                Constellation Blvd, Suite 2500 Los   Snell & Wilmer L.L.P. 600 Anton
Rios-Flores, Teresa v. Ford      2:18-cv-01070-
                                                  Central       Angeles, CA 90067 & Kiesel Law,      Boulevard Suite 1400 Costa            2/7/2018
Motor Company, et al.            AB-FFM
                                                                8648 Wilshire Boulevard Beverly      Mesa, California 92626
                                                                Hills, CA 90211-2910

                                                                Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Klicker, Sarah v. Ford Motor     2:18-cv-01253-
                                                  Central       Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000   2/15/2018    DISMISSED
Company, et al.                  AB-FFM
                                                                CA 90067                             San Francisco, CA 94111
Johnson, Dwight v. Ford          2:18-cv-02066-   Northern      Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,       2/16/2018    DISMISSED
Motor Company, et al.            AB-FFM                         Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
                                                                CA 90067                             San Francisco, CA 94111

Lopez, Jasmine v. Ford Motor 2:18-cv-01255-       Central       Knight Law Group 10250               Gordon Rees Scully Mansukhani,       2/16/2018
Company, et al.              AB-FFM                             Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
                                                                Angeles, CA 90067 & Kiesel Law,      San Francisco, CA 94111
                                                                8648 Wilshire Boulevard Beverly
                                                                Hills, CA 90211-2910
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 25 of 148 Page ID
                                                               #:46942

                                                     Court and
           Case Style              Case Number                      Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County
Hughes, Frank v. Ford Motor 2:18-cv-02068-         Southern      Knight Law Group 10250               Gordon Rees Scully Mansukhani,       2/20/2018
Company, et al.             AB-FFM                               Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
                                                                 Angeles, CA 90067 & Kiesel Law,      San Francisco, CA 94111
                                                                 8648 Wilshire Boulevard Beverly
                                                                 Hills, CA 90211-2910

Ohanian, Charles, et al. v. Ford 2:18-cv-02064-    Eastern       Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,       2/21/2018    DISMISSED
Motor Company, et al.            AB-FFM                          Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite 2000
                                                                 CA 90067                             San Francisco, CA 94111

Meza, Emilia L., et al. v. Ford   2:18-cv-02069-   Southern      Knight Law Group 10250               Gordon Rees Scully Mansukhani,       2/22/2018
Motor Company, et al.             AB-FFM                         Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
                                                                 Angeles, CA 90067 & Kiesel Law,      San Francisco, CA 94111
                                                                 8648 Wilshire Boulevard Beverly
                                                                 Hills, CA 90211-2910

Ortiz, David et al. v. Ford       2:18-cv-01465-   Central       Knight Law Group 10250               Gordon Rees Scully Mansukhani,       2/22/2018
Motor Company                     AB-FFM                         Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
                                                                 Angeles, CA 90067 & Kiesel Law,      San Francisco, CA 94111
                                                                 8648 Wilshire Boulevard Beverly
                                                                 Hills, CA 90211-2910


                                                                 Knight Law Group 10250               Stradling Yocca Carlson and Rauth
                                                                 Constellation Blvd, Suite 2500 Los   PC
                                                                 Angeles, CA 90067 & Kiesel Law,      660 Newport Center Drive Suite
Sotello, Lorrie Lee v. Ford       2:18-cv-02591-                 8648 Wilshire Boulevard Beverly      1600
Motor Company, et al.             AB-FFM           Eastern       Hills, CA 90211-2910                 Newport Beach, CA 92660-6422         2/22/2018

                                                                 Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Zea, Carlos, et al. v. Ford       2:18-cv-01831-                 Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.             AB-FFM           Central       Angeles, CA 90067                    Mesa, California 92626                3/2/2018

                                                                 Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Abramson, Donna B. v. Ford        2:18-cv-01791-                 Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company                     AB-FFM           Central       Angeles, CA 90067                    Mesa, California 92626                3/2/2018
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 26 of 148 Page ID
                                                                #:46943

                                                   Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Knight Law Group 10250
                                                               Constellation Blvd, Suite 2500 Los
                                                               Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Bustamante, Miguel Vinces v. 2:18-cv-02476-                    8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite 2000
Ford Motor Company, et al.   AB-FFM               Northern     Hills, CA 90211-2910                 San Francisco, CA 94111               3/5/2018

                                                               Knight Law Group 10250
                                                               Constellation Blvd, Suite 2500 Los
                                                               Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Jweainat, Waleed N. v. Ford      2:18-cv-02477-                8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite 2000
Motor Company, et al.            AB-FFM           Northern     Hills, CA 90211-2910                 San Francisco, CA 94111               3/5/2018

                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Briars, Justin v. Ford Motor     2:18-cv-01896-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.                  AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                3/7/2018

                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Franklin, Morgan, et al. v. Ford 2:18-cv-01908-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                3/7/2018

                                                               Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Hobart, Jeff K. v. Ford Motor    2:18-cv-01893-                Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
Company, et al.                  AB-FFM           Central      Angeles, CA 90067                    San Francisco, CA 94111               3/7/2018

                                                               Knight Law Group 10250
                                                               Constellation Blvd, Suite 2500 Los
                                                               Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Rogers, Allan B. v. Ford Motor 2:18-cv-02598-                  8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company, et al.                AB-FFM             Southern     Hills, CA 90211-2910                 Mesa, California 92626                3/7/2018

                                                               Knight Law Group 10250
                                                               Constellation Blvd, Suite 2500 Los
                                                               Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Silva, John A. v. Ford Motor     2:18-cv-02478-                8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite 2000
Company, et al.                  AB-FFM           Northern     Hills, CA 90211-2910                 San Francisco, CA 94111               3/7/2018    DISMISSED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 27 of 148 Page ID
                                                                 #:46944

                                                    Court and
          Case Style               Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal     Status
                                                     County

                                                                Knight Law Group 10250
                                                                Constellation Blvd, Suite 2500 Los
                                                                Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Stevens, Jomes, H., et al. v.     2:18-cv-02596-                8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Ford Motor Company, et al.        AB-FFM           Southern     Hills, CA 90211-2910                 Mesa, California 92626                3/7/2018

                                                                Knight Law Group 10250
                                                                Constellation Blvd, Suite 2500 Los
                                                                Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Vanni, Christopher v. Ford        2:18-cv-02473-                8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite 2000
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2910                 San Francisco, CA 94111               3/7/2018

                                                                Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Warren, Kamisha R. v. Ford        2:18-cv-01885-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.             AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                3/7/2018

                                                                Knight Law Group 10250
                                                                Constellation Blvd, Suite 2500 Los
                                                                Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Wirth, Darice, A. v. Ford         5:18-cv-00463-                8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2910                 Mesa, California 92626                3/7/2018

                                                                Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Zelaya, Marina v. Ford Motor 2:18-cv-01880-                     Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.              AB-FFM                Central      Angeles, CA 90067                    Mesa, California 92626                3/7/2018

                                                                Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Quintero, Yvonne, et al. v.       2:18-cv-01912-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa                          TRIAL
Ford Motor Company, et al.        AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                3/7/2018    COMPLETED.

                                                                Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Aguero, Francisca v. Ford         2:18-cv-01934-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.             AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                3/8/2018

                                                                Knight Law Group 10250
                                                                Constellation Blvd, Suite 2500 Los
                                                                Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Bowles, Benay Maureen v.          2:18-cv-02474-                8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite 2000
Ford Motor Company, et al.        AB-FFM           Northern     Hills, CA 90211-2910                 San Francisco, CA 94111               3/8/2018
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 28 of 148 Page ID
                                                                 #:46945

                                                    Court and
          Case Style               Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal   Status
                                                     County

                                                                Knight Law Group 10250
                                                                Constellation Blvd, Suite 2500 Los
                                                                Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Braum, Victoria v. Ford Motor 2:18-cv-02475-                    8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite 2000
Company, et al.               AB-FFM               Northern     Hills, CA 90211-2910                 San Francisco, CA 94111               3/8/2018

                                                                Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Fernandez, Sandra I. v. Ford      5:18-cv-00472-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.             AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                3/8/2018

                                                                Knight Law Group 10250
                                                                Constellation Blvd, Suite 2500 Los
                                                                Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Joe, Curtis, T. v. Ford Motor     2:18-cv-02594-                8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite 2000
Company, et al.                   AB-FFM           Northern     Hills, CA 90211-2910                 San Francisco, CA 94111               3/8/2018

                                                                Knight Law Group 10250
                                                                Constellation Blvd, Suite 2500 Los
                                                                Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Mercer, Darla Louise v. Ford      2:18-cv-02600-                8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.             AB-FFM           Southern     Hills, CA 90211-2910                 Mesa, California 92626                3/8/2018

                                                                Knight Law Group 10250
                                                                Constellation Blvd, Suite 2500 Los
                                                                Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Needy, John MW v. Ford            2:18-cv-02599-                8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.             AB-FFM           Southern     Hills, CA 90211-2910                 Mesa, California 92626                3/8/2018


                                                                Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Tikotzinski, Deetie C. v. Ford    2:18-cv-01927-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.             AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                3/8/2018

                                                                Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Arcega, Ricardo, D. v. Ford       2:18-cv-01988-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.             AB-FFM           Central10    Angeles, CA 90067                    Mesa, California 92626                3/9/2018
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 29 of 148 Page ID
                                                               #:46946

                                                  Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal   Status
                                                   County

                                                              Knight Law Group 10250
                                                              Constellation Blvd, Suite 2500 Los
                                                              Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Hayden, Lee, et al. v. Ford     2:18-cv-02595-                8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite 2000
Motor Company, et al.           AB-FFM           Northern     Hills, CA 90211-2910                 San Francisco, CA 94111               3/9/2018

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Reyes, Liceth v. Ford Motor     2:18-cv-01996-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.                 AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                3/9/2018

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Smith, Sonja v. Ford Motor      2:18-cv-01990-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.                 AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                3/9/2018

                                                              Knight Law Group 10250
                                                              Constellation Blvd, Suite 2500 Los
                                                              Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Amavisca, Jeronimo v. Ford      2:18-cv-02592-                8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite 2000
Motor Company, et al.           AB-FFM           Eastern      Hills, CA 90211-2910                 San Francisco, CA 94111              3/12/2018

                                                                                                   Stradling Yocca Carlson and Rauth
                                                                                                   PC
                                                              Knight Law Group 10250               660 Newport Center Drive Suite
Gray, Stephen D. v. Ford        5:18-cv-00510-                Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.           AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         3/12/2018

                                                              Knight Law Group 10250               Stradling Yocca Carlson and Rauth
                                                              Constellation Blvd, Suite 2500 Los   PC
                                                              Angeles, CA 90067 & Kiesel Law,      660 Newport Center Drive Suite
Narducci, Shawna Marie v.       5:18-cv-00494-                8648 Wilshire Boulevard Beverly      1600
Ford Motor Company, et al.      AB-FFM           Central      Hills, CA 90211-2910                 Newport Beach, CA 92660-6422         3/12/2018

                                                              Knight Law Group 10250
                                                              Constellation Blvd, Suite 2500 Los
                                                              Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Leutkenhoelter, Susan M. v.     2:18-cv-02593-                8648 Wilshire Boulevard Beverly      275 Battery Street Suite 2000 San
Ford Motor Company, et al.      AB-FFM           Eastern      Hills, CA 90211-2910                 Francisco, CA 94111                  3/13/2018
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 30 of 148 Page ID
                                                                 #:46947

                                                    Court and
           Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Austin, Letitia N. v. Ford        2:18-cv-02385-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.             AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626               3/23/2018

                                                                Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Inglese, Robert v. Ford Motor 2:18-cv-02367-                    Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.               AB-FFM               Central      Angeles, CA 90067                    Mesa, California 92626               3/23/2018

                                                                Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Robertson, James, et al. v.       2:18-cv-02378-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Ford Motor Company, et al.        AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626               3/23/2018

                                                                Knight Law Group 10250
                                                                Constellation Blvd, Suite 2500 Los
                                                                Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Wyatt, Joan L. v. Ford Motor      2:18-cv-02848-                8648 Wilshire Boulevard Beverly      275 Battery Street Suite 2000 San
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2910                 Francisco, CA 94111                  3/23/2018

                                                                Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Rodriguez, Horacio, et al. v.     2:18-cv-02424-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Ford Motor Company, et al.        AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626               3/26/2018


                                                                Consumer Legal Remedies , APC 153 Lewis Brisbois Bisgaard & Smith
McDowell, Jonathan, et al. v.     2:18-cv-02528-                ½ North Arnaz Drive Beverly Hills, CA LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.        AB-FFM           Central      90211-2114                            San Francisco, CA 94104             3/28/2018    SETTLED

                                                                Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Johnson, Nola v. Ford Motor       2:18-cv-06979-                ½ North Arnaz Drive Beverly Hills, CA LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern      90211-2114                            San Francisco, CA 94104             3/28/2018    SETTLED

                                                                Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Hawes, William v. Ford Motor 2:18-cv-06977-                     ½ North Arnaz Drive Beverly Hills, CA LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                Eastern      90211-2114                            San Francisco, CA 94104             3/28/2018    SETTLED

                                                                Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Tibben, Richard v. Ford Motor 2:18-cv-06978-                    ½ North Arnaz Drive Beverly Hills, CA LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM               Eastern      90211-2114                            San Francisco, CA 94104             3/28/2018    SETTLED
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 31 of 148 Page ID
                                                              #:46948

                                                   Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address    Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Hernandez, Raquel v. Ford      2:18-cv-02584-                  ½ North Arnaz Drive Beverly Hills, CA LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM             Eastern      90211-2114                            San Francisco, CA 94104             3/30/2018    SETTLED

                                                               Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Koontz, Richards, et al. v. Ford 2:18-cv-02602-                ½ North Arnaz Drive Beverly Hills, CA LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      90211-2114                            San Francisco, CA 94104             3/30/2018    SETTLED


                                                               Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Lester, Robert v. Ford Motor   2:18-cv-02588-                  ½ North Arnaz Drive Beverly Hills, CA LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM             Central      90211-2114                            San Francisco, CA 94104             3/30/2018    SETTLED


                                                               Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Mallard, Wilfred v. Ford       2:18-cv-02585-                  ½ North Arnaz Drive Beverly Hills, CA LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM             Central      90211-2114                            San Francisco, CA 94104             3/30/2018    SETTLED

                                                               Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Mayers, Mercedes v. Ford       2:18-cv-02608-                  ½ North Arnaz Drive Beverly Hills, CA LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM             Central      90211-2114                            San Francisco, CA 94104             3/30/2018    SETTLED


                                                               Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Micklos, Andrew v. Ford        2:18-cv-02619-                  ½ North Arnaz Drive Beverly Hills, CA LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM             Central      90211-2114                            San Francisco, CA 94104             3/30/2018    SETTLED


                                                               Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Nelson, Candelaria v. Ford     2:18-cv-02613-                  ½ North Arnaz Drive Beverly Hills, CA LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM             Central      90211-2114                            San Francisco, CA 94104             3/30/2018    SETTLED


                                                               Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Quintana, Pamela v. Ford       2:18-cv-02620-                  ½ North Arnaz Drive Beverly Hills, CA LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM             Central      90211-2114                            San Francisco, CA 94104             3/30/2018    SETTLED

                                                               Consumer Legal Remedies, APC, 153 Lewis Brisbois Bisgaard & Smith
Wright, Hunter v. Ford Motor 2:18-cv-06980-                    ½ North Arnaz Drive Beverly Hills, CA LLP 333 Bush Street Suite 1100
Company                      AB-FFM               Eastern      90211-2114                            San Francisco, CA 94104             3/30/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 32 of 148 Page ID
                                                                 #:46949

                                                    Court and
          Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ramirez, Jose v. Ford Motor       2:18-cv-06981-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              3/30/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Schiller, Margaret v. Ford        2:18-cv-02615-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              3/30/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Vanidestine, Scott, et al. v.     2:18-cv-02618-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.        AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              3/30/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Walters, Paul v. Ford Motor       2:18-cv-02609-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              3/30/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Wilson, Wesley v. Ford Motor 2:18-cv-02606-                     153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94104              3/30/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Abbott, David et al. v. Ford      2:18-cv-03494-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Adams, Samuel v. Ford Motor 2:18-cv-02637-                      153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.             AB-FFM                 Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Alvarado, Antonio v. Ford         2:18-cv-02638-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 33 of 148 Page ID
                                                               #:46950

                                                  Court and
          Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County


                                                                                                  Schnader Harrison Segal and
                                                              Consumer Legal Remedies, APC,       Lewis LLP
Benjamin, Amanda, et al. v.     2:18-cv-02643-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Ford Motor Company, et al.      AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED


                                                                                                  Schnader Harrison Segal and
                                                              Consumer Legal Remedies, APC,       Lewis LLP
Birch, Florentina v. Ford       2:18-cv-02647-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED


                                                                                                  Schnader Harrison Segal and
                                                              Consumer Legal Remedies, APC,       Lewis LLP
Brown, Marcus v. Ford Motor 2:18-cv-02648-                    153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.             AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED


                                                                                                  Schnader Harrison Segal and
                                                              Consumer Legal Remedies, APC,       Lewis LLP
Carll, John v. Ford Motor       2:18-cv-02650-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED


                                                                                                  Schnader Harrison Segal and
                                                              Consumer Legal Remedies, APC,       Lewis LLP
Crews, John, et al. v. Ford     2:18-cv-02653-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED


                                                                                                  Schnader Harrison Segal and
                                                              Consumer Legal Remedies, APC,       Lewis LLP
Diaz, Cynthia v. Ford Motor     2:18-cv-02660-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 34 of 148 Page ID
                                                                #:46951

                                                   Court and
           Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Eades, Susan v. Ford Motor       2:18-cv-02663-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Farr, Kirk, et al. v. Ford Motor 2:18-cv-02672-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company                          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Flores, Cynthia v. Ford Motor 2:18-cv-02676-                   153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.               AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Flores, Jesse v. Ford Motor      2:18-cv-02678-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Frank, Jason, et al. v. Ford     2:18-cv-02681-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Frymire, Randilee v. Ford        2:18-cv-03482-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.            AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/2/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Grigan, Joyselle v. Ford Motor 2:18-cv-06987-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                        AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 35 of 148 Page ID
                                                                #:46952

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Martinez. Joe v. Ford Motor      2:18-cv-06988-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Baca, Brian v. Ford Motor        2:18-cv-02732-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company                          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/3/2018    SETTLED


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Baca, Brian v. Ford Motor        2:18-cv-02718-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/3/2018    SETTLED


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Baca, Brian v. Ford Motor        2:18-cv-02846-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/3/2018    SETTLED


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Baroni, Kimberlee v. Ford        2:18-cv-03475-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/3/2018    SETTLED


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Buelna, Jose, et al. v. Ford     2:18-cv-02716-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/3/2018    SETTLED


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Calhoun, Jeffrey v. Ford Motor 2:18-cv-03476-                  153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company                        AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/3/2018    SETTLED
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 36 of 148 Page ID
                                                                  #:46953

                                                     Court and
           Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County


                                                                                                     Schnader Harrison Segal and
                                                                 Consumer Legal Remedies, APC,       Lewis LLP
Coe, Devin v. Ford Motor           2:18-cv-03477-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company                            AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/3/2018    SETTLED


                                                                                                     Schnader Harrison Segal and
                                                                 Consumer Legal Remedies, APC,       Lewis LLP
De Nike, Mark v. Ford Motor        2:18-cv-02720-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/3/2018    SETTLED


                                                                                                     Schnader Harrison Segal and
                                                                 Consumer Legal Remedies, APC,       Lewis LLP
Dietz, Charles v. Ford Motor       2:18-cv-03481-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company                            AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/3/2018    SETTLED


                                                                                                     Schnader Harrison Segal and
                                                                 Consumer Legal Remedies, APC,       Lewis LLP
Galvan, Michael v. Ford Motor 2:18-cv-02688-                     153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.               AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/3/2018    SETTLED


                                                                                                     Schnader Harrison Segal and
                                                                 Consumer Legal Remedies, APC,       Lewis LLP
Garcia, Iliana, et al. v. Ford     2:18-cv-02727-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/3/2018    SETTLED


                                                                                                     Schnader Harrison Segal and
                                                                 Consumer Legal Remedies, APC,       Lewis LLP
Garibay, Hector v. Ford Motor 2:18-cv-02689-                     153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.               AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/3/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gomes, Courtney v. Ford            2:18-cv-02698-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 37 of 148 Page ID
                                                                #:46954

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hardy, Myia v. Ford Motor        2:18-cv-02739-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hunt, Kevin v. Ford Motor        2:18-cv-02702-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Jensen, Richard v. Ford Motor 2:18-cv-02729-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Malarkey, George v. Ford         2:18-cv-02737-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
McGlocklin, Daniel v. Ford       2:18-cv-02795-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Norem, Dane, et al. v. Ford      2:18-cv-02831-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Parsons, David v. Ford Motor     2:18-cv-02735-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Perry, Jennifer v. Ford Motor    2:18-cv-02694-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Prewitt, Darren v. Ford Motor 2:18-cv-02709-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                       AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rivera, Javier v. Ford Motor     2:18-cv-02731-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED
                                  Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 38 of 148 Page ID
                                                                   #:46955

                                                      Court and
           Case Style                Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                       County

                                                                  Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rodriguez, Gloria v. Ford           2:18-cv-02738-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.               AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                                  Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Scalia, Jeffrey, et al. v. Ford     2:18-cv-02715-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.               AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                                  Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Shin, Hahri v. Ford Motor           2:18-cv-02700-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                     AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                                  Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Stamps, Cody, et al. v. Ford        2:18-cv-02695-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.               AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                                  Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Tatum-Corso, Crystal v. Ford        2:18-cv-02705-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.               AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                                  Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Varney, Andrei v. Ford Motor 2:18-cv-02701-                       153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                      AB-FFM                  Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                                  Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Voeltner, Tracey v. Ford            2:18-cv-03267-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.               AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                                  Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Wieseler, David v. Ford Motor 2:18-cv-02714-                      153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM                 Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                                  Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Willis, Logan et al. v. Ford        2:18-cv-02697-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.               AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                                  Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Thompson, Dale et al. v. Ford 2:18-cv-06985-                      153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                 AB-FFM                 Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 39 of 148 Page ID
                                                                 #:46956

                                                    Court and
          Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Wisener, Gladys v. Ford Motor 2:18-cv-02704-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gummo, Samuel v. Ford             2:18-cv-00744-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             JAM-AC           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Medeiros, Gladys v. Ford          2:18-cv-06986-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Horning, Jessica v. Ford Motor 2:18-cv-06984-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                        AB-FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rose, Gregory, et al. v. Ford     2:18-cv-07003-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/3/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Adams, Jessica v. Ford Motor 2:18-cv-03484-                     153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company                      AB-FFM                Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/4/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Cerf, Michael v. Ford Motor       2:18-cv-03490-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/4/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Cooper, Kevin v. Ford Motor       2:18-cv-03485-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/4/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 40 of 148 Page ID
                                                                 #:46957

                                                    Court and
           Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Dominguez, Salvador v. Ford       2:18-cv-03486-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/4/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Frazho, Linda, et al. v. Ford     2:18-cv-03489-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/4/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Gardner, Mikel v. Ford Motor 2:18-cv-02744-                     153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.              AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/4/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Garza, Maria, et al. v. Ford      2:18-cv-02745-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/4/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lopez, Rodriguez, et al. v. Ford 2:18-cv-02868-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Mathis, Estelle, et al. v. Ford   2:18-cv-02766-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
McKnight, David v. Ford           2:18-cv-02743-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Mitchell, Curtis v. Ford Motor 2:18-cv-02843-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 41 of 148 Page ID
                                                                #:46958

                                                   Court and
           Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ngo, Hieu v. Ford Motor          2:18-cv-02824-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Porter, Candace v. Ford Motor 2:18-cv-02746-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Potter, Erica v. Ford Motor      2:18-cv-02798-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Russell, Candice v. Ford Motor 2:18-cv-02796-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Stanberry, Janai v. Ford Motor 2:18-cv-02748-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Golden, Clayton v. Ford Motor 2:18-cv-06989-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                       AB-FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Valencia, Victor, et al. v. Ford 2:18-cv-02865-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    DISMISSED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Grover, Jeremy, et al. v. Ford   2:18-cv-06990-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Silva, Steven, et al v. Ford     2:18-cv-06992-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Wood, Bryon v. Ford Motor        2:18-cv-02870-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 42 of 148 Page ID
                                                                  #:46959

                                                     Court and
          Case Style                Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Haslam, Tamara, et al. v. Ford 2:18-cv-06993-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Specials, Jeremy v. Ford Motor 2:18-cv-06998-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                        AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/4/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Glass, Michelle, et al v. Ford     2:18-cv-07002-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                      AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/5/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Shepard, Sean v. Ford Motor        2:18-cv-6997-AB-              153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                            FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/5/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Melius, Benjamin v. Ford           2:18-cv-006994-               153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                      AB-FFM          Eastern       Hills, CA 90211-2114                San Francisco, CA 94104               4/5/4028    SETTLED


                                                                                                     Schnader Harrison Segal and
                                                                 Consumer Legal Remedies, APC,       Lewis LLP
Askins, William, et al. v. Ford    2:18-cv-03491-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company                      AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/5/2018    SETTLED


                                                                                                     Schnader Harrison Segal and
                                                                 Consumer Legal Remedies, APC,       Lewis LLP
Boulanger, Bruce v. Ford           2:18-cv-03495-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.              AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/5/2018    SETTLED


                                                                                                     Schnader Harrison Segal and
                                                                 Consumer Legal Remedies, APC,       Lewis LLP
Casas, Alfredo v. Ford Motor       2:18-cv-02804-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/5/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 43 of 148 Page ID
                                                                 #:46960

                                                    Court and
           Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Craft, Margaret v. Ford Motor 2:18-cv-02814-                    153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.               AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/5/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Craven, James, et al. v. Ford     2:18-cv-03492-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/5/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Cromwell, Rosa v. Ford Motor 2:18-cv-02807-                     153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.              AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/5/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Zaragoza, Edgard v. Ford          2:18-cv-06999-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/5/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Odell, Lanitra v. Ford Motor      2:18-cv-07000-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/5/2018    DISMISSED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Eggers, Ellen, et al. v. Ford     2:18-cv-03493-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/5/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Humphreys, Douglas, et al. v. 2:18-cv-06986-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company            AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/5/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gordon, Gladys/Dennis, et al. 2:18-cv-06996-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
v. Ford Motor Company, et al. AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/5/2018    SETTLED
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 44 of 148 Page ID
                                                              #:46961

                                                   Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ortiz, John v. Ford Motor      2:18-cv-07001-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                        AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/5/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Van Etten, Joshua v. Ford      2:18-cv-07701-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/5/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Sanchez, Adela v. Ford Motor 2:18-cv-07702-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/5/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gonzalez, Jonathan v. Ford     2:18-cv-07700-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/5/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Grimes, Jennifer, et al. v. Ford 2:18-cv-07704-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/5/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Herrera, Thomas v. Ford        2:18-cv-07705-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/5/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Martinez, Dominic v. Ford      2:18-cv-07706-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Vaught, Christina v. Ford      2:18-cv-07004-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Pacheco, Guillermo v. Ford     2:18-cv-07009-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 45 of 148 Page ID
                                                               #:46962

                                                    Court and
          Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Anzules, Kenneth, et al. v.       2:18-cv-02858-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Ford Motor Company, et al.        AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/6/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Askins, William, et al. v. Ford   2:18-cv-03496-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/6/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Emfiled, Jordan v. Ford Motor 2:18-cv-02878-                    153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.               AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/6/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Frazier, Davon v. Ford Motor      2:18-cv-02887-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Keating, Rona v. Ford Motor       2:18-cv-02849-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Luczkow, Chris v. Ford Motor 2:18-cv-02875-                     153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Macias, Kim v. Ford Motor         2:18-cv-02894-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Marchand, Robert v. Ford          2:18-cv-02896-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 46 of 148 Page ID
                                                                 #:46963

                                                    Court and
           Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Montes, Jorge v. Ford Motor       2:18-cv-02897-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Osawa, Jon, et al. v. Ford        2:18-cv-02850-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Seide, Alexander v. Ford          2:18-cv-02873-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Staes, Leroy v. Ford Motor        2:18-cv-02895-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Sugarman, Larry v. Ford Motor 2:18-cv-02852-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Tejeda, Nikolas v. Ford Motor 2:18-cv-02874-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Vasquez, Crystal v. Ford Motor 2:18-cv-02972-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Way, Jim v. Ford Motor            2:18-cv-02866-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Keating, Kelley v. Ford Motor     2:18-cv-07005-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hall, Nichole, et al. v. Ford     2:18-cv-07006-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 47 of 148 Page ID
                                                               #:46964

                                                    Court and
           Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Heater, Shannin v. Ford Motor 2:18-cv-07010-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                       AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Mejia, Nancy v. Ford Motor        2:18-cv-07007-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rios, Miguel v. Ford Motor        2:18-cv-07008-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/6/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Barclay, Darrell v. Ford Motor 2:18-cv-02898-                   153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.                AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/7/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Beckett, Teaira v. Ford Motor 2:18-cv-02900-                    153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.               AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/7/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Berntsen, Kerri, et al. v. Ford   2:18-cv-02902-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/7/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Bosch, Denise v. Ford Motor       2:18-cv-02903-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/7/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 48 of 148 Page ID
                                                                #:46965

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Bright, Jessie v. Ford Motor     2:18-cv-02899-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company                          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/7/2018    SETTLED


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Cunningham, Max v. Ford          2:18-cv-02905-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/7/2018    SETTLED


                                                                                                   Schnader Harrison Segal and
                                                               Consumer Legal Remedies, APC,       Lewis LLP
Einbund, John v. Ford Motor      2:18-cv-02901-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Company                          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/7/2018    DISMISSED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Linares, Jess v. Ford Motor      2:18-cv-02910-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/8/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Schiller, Margaret v. Ford       2:18-cv-02918-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/8/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Paez, Gregory v. Ford Motor      2:18-cv-07709-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/8/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Miller, Carol v. Ford Motor      2:18-cv-07710-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/8/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hater, John v. Ford Motor        2:18-cv-07711-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/8/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 49 of 148 Page ID
                                                               #:46966

                                                    Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lopez, Claudia v. Ford Motor    2:18-cv-07712-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               4/8/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Bachman, Donald v. Ford         2:18-cv-03498-                  153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company                   AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/9/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Berger, Christine v. Ford       2:18-cv-03499-                  153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company                   AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/9/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Bonilla, Jonathan, et al. v. Ford 2:18-cv-02973-                153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/9/2018    SETTLED


                                                                                                    Schnader Harrison Segal and
                                                                Consumer Legal Remedies, APC,       Lewis LLP
Canonizado, Ruben v. Ford       2:18-cv-03500-                  153 ½ North Arnaz Drive Beverly     650 California Street 19th Fl.
Motor Company, et al.           AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94108-2736          4/9/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Comer, Paul v. Ford Motor       2:18-cv-02912-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/9/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Garcia, Oscar v. Ford Motor     2:18-cv-03497-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                         AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94108               4/9/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lupo, Aaron v. Ford Motor       2:18-cv-02917-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/9/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 50 of 148 Page ID
                                                               #:46967

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Puckett, Gage v. Ford Motor      2:18-cv-02938-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/9/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Williams, Shad v. Ford Motor     2:18-cv-02914-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/9/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Williams, Shad v. Ford Motor     2:18-cv-02915-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               4/9/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cooper, Jason Allen, et al. v.   2:18-cv-03106-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Ford Motor Company, et al.       AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              4/13/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Williams, Shad, et al. v. Ford   2:18-cv-03222-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              4/17/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lisciandro, Roberta v. Ford      2:18-cv-03326-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              4/20/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Amezcua, Elvira, et al. v. Ford 2:18-cv-05329-                 153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM            Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/11/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Bonneau, Melissa v. Ford         2:18-cv-03963-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/11/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Bonnin, Austin, et al. v. Ford   2:18-cv-03955-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/11/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Castro, Alejandro v. Ford        2:18-cv-03958-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/11/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 51 of 148 Page ID
                                                                #:46968

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Alba, Michael, et al v. Ford     2:18-cv-03983-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM                        Hills, CA 90211-2114                San Francisco, CA 94108              5/14/2018    DISMISSED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Bieda, Franklin v. Ford Motor 2:18-cv-03990-                   153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/14/2018    DISMISSED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Blair, Michelle v. Ford Motor    2:18-cv-05330-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/14/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Coach, Gina v. Ford Motor        2:18-cv-03997-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/14/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Dillon, Caroline v. Ford Motor 2:18-cv-04018-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/14/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Downing, Brian, et al. v. Ford   2:18-cv-04037-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/15/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Egan, Mary Antoinette v. Ford 2:18-cv-04041-                   153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.         AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/15/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Elias, Ricardo v. Ford Motor     2:18-cv-04043-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/15/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Ethredge, Jerad, et al. v. Ford 2:18-cv-04054-                 153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/15/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Farmer, Monica v. Ford Motor 2:18-cv-04059-                    153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/15/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 52 of 148 Page ID
                                                                #:46969

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Foster, Edgar v. Ford Motor      2:18-cv-                      153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  04065AB-FFM      Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/15/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Adriano, Chet v. Ford Motor      2:18-cv-04084-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/16/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Allen-Herrera, Tracy v. Ford     2:18-cv-05331-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/16/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Babcock, Melissa, et al. v. Ford 2:18-cv-04079-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/16/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Bowen, Amanda v. Ford            2:18-cv-04080-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/16/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Burton, Barbara v. Ford Motor 2:18-cv-04087-                   153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/16/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Byers, Katheryn v. Ford Motor 2:18-cv-05332-                   153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/16/2018    DISMISSED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cerf, Michael v. Ford Motor      2:18-cv-05333-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/16/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Duncan, Debra, et al v. Ford     2:18-cv-04110-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/16/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Eatontaylor, Darryl v. Ford      2:18-cv-04116-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/16/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 53 of 148 Page ID
                                                                 #:46970

                                                    Court and
           Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Eatontaylor, Michael v. Ford      2:18-cv-04121-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company                     AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/16/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Acevedo, Joanna, et al. v. Ford 2:18-cv-04166-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/17/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Adamik, Mike v. Ford Motor        2:18-cv-04137-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/17/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Dean, Laura v. Ford Motor         2:18-cv-04144-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/17/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
DeThomas, Douglas v. Ford         2:18-cv-04142-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/17/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Diebold, Kenneth v. Ford          2:18-cv-04135-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/17/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Fielden, Tom v. Ford Motor        2:18-cv-04141-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/17/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Folkerts, Robert v. Ford Motor 2:18-cv-04152-                   153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                        AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/17/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Franco, Isiah, et al. v. Ford     2:18-cv-04156-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/17/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Frtiz, Donald v. Ford Motor       2:18-cv-04164-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/17/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 54 of 148 Page ID
                                                                 #:46971

                                                    Court and
          Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Briggs, Traci v. Ford Motor       2:18-cv-04193-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/18/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Brown, Christi v. Ford Motor      2:18-cv-04190-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/18/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Butler, Ewuniki v. Ford Motor 2:18-cv-04186-                    153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/18/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cabrera, Caroline v. Ford         2:18-cv-04178-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/18/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cameron, Susan v. Ford Motor 2:18-cv-04221-                     153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/18/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Carrillo, Cecilia v. Ford Motor 2:18-cv-04226-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/18/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cerenka, Raymond v. Ford          2:18-cv-04187-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/18/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Fox, Syndi, et al. v. Ford Motor 2:18-cv-04207-                 153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/18/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Garcia, Jacqueline, et al. v.     2:18-cv-04174-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Ford Motor Company, et al.        AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/18/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Garcia, Rafeal v. Ford Motor      2:18-cv-04176-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/18/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 55 of 148 Page ID
                                                                #:46972

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Garcia-Romero, Sara et al. v.    2:18-cv-04181-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Ford Motor Company               AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/18/2018    DISMISSED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Gent, Arthur, et al. v. Ford     2:18-cv-04189-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/18/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Elderton, Rebecca v. Ford        2:18-cv-05335-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/19/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Ellison, Alexandra v. Ford       2:18-cv-05341-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/19/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Enriquez, Chloe v. Ford Motor 2:18-cv-05337-                   153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                       AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/19/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Erwin, Michael v. Ford Motor 2:18-cv-04047-                    153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/19/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Evans, Donald v. Ford Motor      2:18-cv-05336-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                          AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/19/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Fetyko, Francine v. Ford         2:18-cv-05338-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/19/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Finch, Jade v. Ford Motor        2:18-cv-05339-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                          AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/19/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Flint, Matt v. Ford Motor        2:18-cv-05340-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                          AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/19/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 56 of 148 Page ID
                                                                #:46973

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Zandee, Samantha, et al. v.      2:18-cv-07012-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.       AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/20/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Schlott, Rick v. Ford Motor      2:18-cv-07013-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/20/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Alarcon, Raul v. Ford Motor      2:18-cv-05342-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                          AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Alexander, Samuel v. Ford        2:18-cv-04254-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Alvarez, Sonja v. Ford Motor     2:18-cv-04253-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Ambriz, Joanna v. Ford Motor 2:18-cv-04252-                    153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Avilez, Carlos v. Ford Motor     2:18-cv-04250-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Barnett, Gavin v. Ford Motor     2:18-cv-04248-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Beauregard, Michelle v. Ford     2:18-cv-04247-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Bernier, David v. Ford Motor     2:18-cv-04243-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 57 of 148 Page ID
                                                              #:46974

                                                  Court and
          Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Bierk, Paris v. Ford Motor      2:18-cv-04245-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Blair, Wayne v. Ford Motor      2:18-cv-04244-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Bridge, Erik v. Ford Motor      2:18-cv-04242-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Chandler, Elise v. Ford Motor   2:18-cv-04273-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cosme, Joanna, et al. v. Ford   2:18-cv-04259-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cosme, Joanna, et al. v. Ford   2:18-cv-04262-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/21/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Schultz, Arthur v. Ford Motor 2:18-cv-04251-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                       AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Qualls, Christine v. Ford Motor 2:18-cv-07015-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    DISMISSED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Warren, Betty Marie v. Ford     2:18-cv-07017-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hill, Nicole Jean v. Ford Motor 2:18-cv-07014-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 58 of 148 Page ID
                                                                #:46975

                                                   Court and
           Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hillier, John v. Ford Motor      2:18-cv-07018-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Tabalno, Anna v. Ford Motor      2:18-cv-07019-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Whitcomb, Gion v. Ford           2:18-cv-07021-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Siegel, Kevin v. Ford Motor      2:18-cv-07022-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hull, Laurie, et al. v. Ford     2:18-cv-07025-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Martinez, Rebekah v. Ford        2:18-cv-07026-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Robinson, Sandra v. Ford         2:18-cv-07027-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
McCleskey, Dan et al. v. Ford    2:18-cv-07028-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Vasquez, Ricky, et al. v. Ford   2:18-cv-07029-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Youngblood, Cheryl v. Ford       2:18-cv-07031-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    DISMISSED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 59 of 148 Page ID
                                                               #:46976

                                                  Court and
           Case Style            Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Smith, Chad v. Ford Motor       2:18-cv-07033-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Kerr, Edith, et al. v. Ford     2:18-cv-07034-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Howard, Nanette v. Ford         2:18-cv-07036-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Taormina, Joseph v. Ford        2:18-cv-07098-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/21/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
McKinney, Leslie v. Ford        2:18-cv-07099-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Holm, Kim v. Ford Motor         2:18-cv-07101-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
La Russa, Theresa v. Ford       2:18-cv-007103-               153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM          Eastern       Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Huerta, Estella v. Ford Motor   2:18-cv-07104-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Moore, Christina v. Ford        2:18-cv-07106-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Alarid, Ron v. Ford Motor       2:18-cv-04288-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 60 of 148 Page ID
                                                                #:46977

                                                    Court and
           Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Alatorre, Michelle v. Ford        2:18-cv-04289-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Burcks, Shirley, et al. v. Ford   2:18-cv-04290-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cancino, Christina, et al v.      2:18-cv-04321-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Ford Motor Company, et al.        AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Carr, Tracy v. Ford Motor         2:18-cv-04317-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Carroll, Katie v. Ford Motor      2:18-cv-04338-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Castillo, Alex v. Ford Motor      2:18-cv-05356-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Castillo, Edgar v. Ford Motor     2:18-cv-04344-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cervantes, Wilfrido v. Ford       2:18-cv-04299-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Colunga, Gabriel v. Ford          2:18-cv-04298-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Ford, Kevin v. Ford Motor         2:18-cv-05343-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 61 of 148 Page ID
                                                               #:46978

                                                  Court and
           Case Style            Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Fuller, Michelle v. Ford Motor 2:18-cv-05351-                 153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                        AB-FFM            Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Gates, Robin v. Ford Motor      2:18-cv-05348-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Gerkin, Melissa v. Ford Motor 2:18-cv-05352-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                       AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/22/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Godinez, Daniel v. Ford Motor 2:18-cv-04294-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gomez, Diane v. Ford Motor      2:18-cv-04354-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Herrold, Andrew v. Ford         2:18-cv-04355-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hicks, Jake, et al. v. Ford     2:18-cv-04326-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    DISMISSED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hollowell, Cary v. Ford Motor 2:18-cv-04356-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Homstedt, Kendra v. Ford        2:18-cv-04328-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Jauregui, Lyanna v. Ford        2:18-cv-04302-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 62 of 148 Page ID
                                                                #:46979

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Jones, Christopher v. Ford       2:18-cv-04303-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Knox, Emma Olivia, et al. v.     2:18-cv-04351-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company               AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Kocan, Martha v. Ford Motor 2:18-cv-04359-                     153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lemus, Frank v. Ford Motor       2:18-cv-04331-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lerma, Gabriel v. Ford Motor     2:18-cv-04350-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lopez, Patricia v. Ford Motor    2:18-cv-04332-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Luna, Norma v. Ford Motor        2:18-cv-04305-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lund, Shannon v. Ford Motor 2:18-cv-04304-                     153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
McKee, Jimmie, et al. v. Ford    2:18-cv-04325-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Mellone, Franco v. Ford Motor 2:18-cv-04336-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 63 of 148 Page ID
                                                                  #:46980

                                                     Court and
           Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Miller, Theresa v. Ford Motor 2:18-cv-04337-                     153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                       AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Neal, Kathleen v. Ford Motor       2:18-cv-04360-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Parker, Benjamin v. Ford           2:18-cv-04323-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Pattison, Larry et al. v. Ford     2:18-cv-04343-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Perez, Oscar, et al. v. Ford       2:18-cv-04309-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Phillips, Marissa v. Ford Motor 2:18-cv-04345-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Post, Cindy, et al. v. Ford        2:18-cv-04361-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Reese, Nikki v. Ford Motor         2:18-cv-04335-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Reimer, Jessica et al. v. Ford     2:18-cv-04320-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Reinbolz, Charles v. Ford          2:18-cv-04312-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                      AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 64 of 148 Page ID
                                                                 #:46981

                                                    Court and
          Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Schuerger, David, et al. v. Ford 2:18-cv-04314-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Shaw, Jessie v. Ford Motor        2:18-cv-04353-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Taylor, Mark v. Ford Motor        2:18-cv-04348-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Taylor, Quinn, et al. v. Ford     2:18-cv-04313-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Thomas, Octavious, et al. v.      2:18-cv-04346-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.        AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Thompson, Nicole v. Ford          2:18-cv-04362-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Valenzuela, Perla v. Ford         2:18-cv-04319-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Van Leuven, Dana, et al. v.       2:18-cv-04322-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.        AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Watkins, Bret, et al. v. Ford     2:18-cv-04334-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Whitcomb, Jill v. Ford Motor      2:18-cv-04363-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 65 of 148 Page ID
                                                                #:46982

                                                   Court and
           Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Willis, Roger v. Ford Motor      2:18-cv-04347-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Wolf, Robert et al. v. Ford      2:18-cv-04364-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Yretta, Javier v. Ford Motor     2:18-cv-04329-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hite, Stavey, et al. v. Ford     2:18-cv-07714-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/22/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Alcantar, Patricia v. Ford       2:18-cv-04429-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Atkins, Kyle v. Ford Motor       2:18-cv-04383-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Brink, James, et al. v. Ford     2:18-cv-05360-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Brogren, Michael v. Ford         2:18-cv-05364-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Brown, Christopher v. Ford       2:18-cv-04386-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Buchan, Evan v. Ford Motor       2:18-cv-05359-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                          AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 66 of 148 Page ID
                                                               #:46983

                                                    Court and
          Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Buscaglia, Kathy v. Ford Motor 2:18-cv-05358-                   153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                        AB-FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Calhoun, Vonda v. Ford Motor 2:18-cv-05369-                     153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                      AB-FFM                Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Calhoun, Vonda v. Ford Motor 2:18-cv-05371-                     153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                      AB-FFM                Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Calton, McKenna, et al. v. Ford 2:18-cv-05368-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cameron, Linda v. Ford Motor 2:18-cv-04399-                     153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Carpenter, Lindsey v. Ford        2:18-cv-04407-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Carullo, Joseph, et al. v. Ford   2:18-cv-05370-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Chen, Joanne v. Ford Motor        2:18-cv-05362-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Collison, Vivian Leonard v.       2:18-cv-05366-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Ford Motor Company                AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Collison, Vivian v. Ford Motor 2:18-cv-05367-                   153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                        AB-FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 67 of 148 Page ID
                                                                  #:46984

                                                     Court and
           Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Dahms, Anthony v. Ford             2:18-cv-04395-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Davies, Barbara, et al. v. Ford 2:18-cv-04397-                   153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hill, Connie v. Ford Motor         2:18-cv-04409-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    DISMISSED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hudgens, Aley v. Ford Motor        2:18-cv-04400-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Jones, Tiffany, et al. v. Ford     2:18-cv-04371-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                      AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Kalbaugh, Margaret v. Ford         2:18-cv-04413-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Leland, Andrew v. Ford Motor 2:18-cv-04451-                      153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                      AB-FFM                 Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    DISMISSED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lomeli, Markos v. Ford Motor 2:18-cv-04416-                      153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                 Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
                                   2:18-cv-04430-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Luevano, Kimberly, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Mancuso, Morgan v. Ford            2:18-cv-04372-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 68 of 148 Page ID
                                                                 #:46985

                                                     Court and
          Case Style               Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Mengel, Chris, et al. v. Ford     2:18-cv-04373-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Mihalko, Kevin v. Ford Motor 2:18-cv-04374-                      153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                 Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Monahan, Sean v. Ford Motor 2:18-cv-04375-                       153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM                  Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Moreno, Carlos et al. v. Ford     2:18-cv-04402-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Olvera, Jose et al. v. Ford       2:18-cv-04433-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Oman, Andrew, et al. v. Ford 2:18-cv-04376-                      153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.        AB-FFM                 Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Padilla, Alanah v. Ford Motor 2:18-cv-04419-                     153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Pellonari, Leroy v. Ford Motor 2:18-cv-04377-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Peralta, Corey v. Ford Motor      2:18-cv-04406-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Pisarkiewicz, Christine, et al. v. 2:18-cv-04423-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.         AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    DISMISSED
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 69 of 148 Page ID
                                                              #:46986

                                                 Court and
          Case Style            Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                  County

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ramey, Dalton v. Ford Motor 2:18-cv-04434-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ramirez, Daniella v. Ford      2:18-cv-04417-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Smith, Deborah, et al. v. Ford 2:18-cv-04453-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Straw, Trent v. Ford Motor     2:18-cv-04425-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    DISMISSED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Tabuyo, Lisa v. Ford Motor     2:18-cv-04452-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Thompson, Daniel v. Ford       2:18-cv-04408-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Toomey, Kathleen v. Ford       2:18-cv-04404-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Vogenthaler, Michael v. Ford   2:18-cv-04378-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Vogenthealer, Michael v. Ford 2:18-cv-04379-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.         AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Wesselmann, Kelly v. Ford      2:18-cv-04380-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 70 of 148 Page ID
                                                               #:46987

                                                  Court and
          Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Wilson, Kerry v. Ford Motor     2:18-cv-04427-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Yocum, Stella v. Ford Motor     2:18-cv-04412-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cunha, Miles v. Ford Motor      2:18-cv-5704-AB-              153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                         FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Haile, Kevin v. Ford Motor      2:18-cv-07109-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Kozel, Jamie v. Ford Motor      2:18-cv-07115-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Laursen, Anker v. Ford Motor 2:18-cv-07118-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                      AB-FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Millian, Melissa v. Ford Motor 2:18-cv-07120-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                        AB-FFM            Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Newton, Ariel v. Ford Motor     2:18-cv-07122-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Muse, Latisha v. Ford Motor     2:18-cv-07123-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    DISMISSED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ramirez, Mary Ann v. Ford       2:18-cv-07125-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 71 of 148 Page ID
                                                                #:46988

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rodberry, Weston, et al. v.      2:18-cv-07128-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company               AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Goyma, Erwin Joseph v. Ford      2:18-cv-07130-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hamaker, Jessica v. Ford         2:18-cv-07136-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Roland, Steven v. Ford Motor 2:18-cv-07141-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Helget, Jeannette, et al. v.     2:18-cv-07170-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company               AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Isakson, Joseph v. Ford Motor 2:18-cv-07174-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                       AB-FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Leogrande, Stephanie v. Ford 2:18-cv-07175-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Murrell, Brian v. Ford Motor     2:18-cv-07176-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    DISMISSED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Skar, Morgan v. Ford Motor       2:18-cv-07177-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Woodby, Zachary, et al. v.       2:18-cv-07178-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.       AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 72 of 148 Page ID
                                                               #:46989

                                                  Court and
          Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Tellechea, Santiago v. Ford     2:18-cv-07179-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Morgan, Anthony, et al. v.      2:18-cv-07180-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.      AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hill, Sherry v. Ford Motor      2:18-cv-07201-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gyorey, Nicholas v. Ford        2:18-cv-07202-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rios, Maryann v. Ford Motor     2:18-cv-07204-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Vilhauer, Pamela v. Ford        2:18-cv-07205-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rhinehart, Rachel v. Ford       2:18-cv-07206-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    DISMISSED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rice, Sherry v. Ford Motor      2:18-cv-07207-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Sanders, Megan, et al. v. Ford 2:18-cv-07208-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Compnay, et al.          AB-FFM            Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Johanneck, Sandra v. Ford       2:18-cv-07209-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Compnay, et al.           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 73 of 148 Page ID
                                                                #:46990

                                                    Court and
          Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Preston, Nicole, et al. v. Ford   2:18-cv-07210-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gorda, Marie, et al. v. Ford      2:18-cv-07213-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hinton, Kent v. Ford Motor        2:18-cv-07214-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Summers, Earl v. Ford Motor       2:18-cv-07215-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hinjos, Brandon v. Ford Motor 2:18-cv-07216-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                       AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Payne, James v. Ford Motor        2:18-cv-07217-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rodriguez, Fernando v. Ford       2:18-cv-07114-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Spence, Jason v. Ford Motor       2:18-cv-07117-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Schuster, Christine v. Ford       2:18-cv-07119-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Weir, Jamie v. Ford Motor         2:18-cv-01428-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 74 of 148 Page ID
                                                               #:46991

                                                  Court and
          Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lorenz, Dustin v. Ford Motor    2:18-cv-07228-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gosling, Dan v. Ford Motor      2:18-cv-07105-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Neider, Ken et al. v. Ford      2:18-cv-07107-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Liss, Jeffrey v. Ford Motor     2:18-cv-07108-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Liss, Jeffrey v. Ford Motor     2:18-cv-07596-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Guerrero, Christina v. Ford     2:18-cv-7110-AB-              153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
McGee, James v. Ford Motor      2:18-cv-07220-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Goulart, Jeremy v. Ford Motor 2:18-cv-07143-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                       AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lopez, Alan v. Ford Motor       2:18-cv-07211-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Wiederhold, Helene, et al. v.   2:18-cv-07212-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company              AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 75 of 148 Page ID
                                                                 #:46992

                                                    Court and
          Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Thomas, Norma v. Ford             2:18-cv-07221-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
House, Joline, et al. v. Ford     2:18-cv-07111-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rodriguez, Candy, et al. v.       2:18-cv-07112-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company                AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Stewart, Rita v. Ford Motor       2:18-cv-07121-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/23/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Salinas, Angela v. Ford Motor 2:18-cv-07132-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Kaufmann, Robert v. Ford          2:18-cv-07151-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lopez, Dora v. Ford Motor         2:18-cv-07152-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Soto, Daniel v. Ford Motor        2:18-cv-07161-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Kincl, Eric v. Ford Motor         2:18-cv-07129-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Putnam-Garcia, Amanda v.          2:18-cv-07133-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.        AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 76 of 148 Page ID
                                                                  #:46993

                                                     Court and
           Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Silva, Steven v. Ford Motor        2:18-cv-07134-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                            AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Meyer, Kyle, et al. v. Ford        2:18-cv-07139-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Morales, Mayreni, et a; v.         2:18-cv-07140-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company                 AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Smith, Steven v. Ford Motor        2:18-cv-07144-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                            AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Nyberg, Alexia v. Ford Motor       2:18-cv-07146-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Osborne, Nicole, et al. v. Ford 2:18-cv-07149-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Woldhagen, Wendy v. Ford           2:18-cv-07150-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Robinson, Michael v. Ford          2:18-cv-07155-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                      AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Klev, Rhonda v. Ford Motor         2:18-cv-07156-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
O'Dell, Steven, et al. v. Ford     2:18-cv-07159-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                      AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 77 of 148 Page ID
                                                              #:46994

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Sanchez, Albert v. Ford Motor 2:18-cv-07160-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Serb, Tara v. Ford Motor         2:18-cv-07126-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Terrell, Pamela, et al. v. Ford 2:18-cv-07224-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM            Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ledesma, Joanna, et al. v. Ford 2:18-cv-07225-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM            Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Musto, John v. Ford Motor        2:18-cv-07226-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hamanaka, Donovan v. Ford        2:18-cv-07227-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Kuncaitis, Amber, et al v. Ford 2:18-cv-07113-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM            Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rodriguez, Fernando v. Ford      2:18-cv-07223-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gracia, Robert, et al. v. Ford   2:18-cv-07102-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Youders, Bryan, et al. v. Ford 2:18-cv-07219-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 78 of 148 Page ID
                                                                 #:46995

                                                    Court and
           Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Deneeve, Elizabeth v. Ford        2:18-cv-04543-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Brown, Robert et al. v. Ford      2:18-cv-04480-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Camou, Matthew v. Ford            2:18-cv-05384-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cantu, Nancy v. Ford Motor        2:18-cv-05381-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Carney, Amanda v. Ford            2:18-cv-05287-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Castiglione, Antonina v. Ford     2:18-cv-05285-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Claar, Anthony, et al. v. Ford    2:18-cv-05382-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Clark, Lonnie, et al. v. Ford     2:18-cv-04538-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Contreas, Daniel et al. v. Ford 2:18-cv-04540-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Costello, Matthew v. Ford         2:18-cv-04499-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED
                            Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 79 of 148 Page ID
                                                             #:46996

                                                  Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Coyle, Amanda v. Ford Motor 2:18-cv-05385-                    153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.             AB-FFM               Central      Hills, CA 90211-2114                 San Francisco, CA 94108              5/24/2018    SETTLED

                                                              Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Crocker, Robert v. Ford Motor 2:18-cv-04542-                  153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM             Central      Hills, CA 90211-2114                 San Francisco, CA 94108              5/24/2018    SETTLED

                                                              Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Cross, Jeannie v. Ford Motor    2:18-cv-05377-                Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000 San
Company                         AB-FFM           Eastern      Angeles, CA 90067                    Francisco, CA 94111                  5/24/2018    SETTLED

                                                              Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Dailey, Joseph v. Ford Motor    2:18-cv-05386-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Eastern      Hills, CA 90211-2114                 San Francisco, CA 94108              5/24/2018    SETTLED

                                                              Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Davis, Jennifer v. Ford Motor   2:18-cv-05286-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                 San Francisco, CA 94108              5/24/2018    SETTLED

                                                              Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Decker, Randall, et al. v. Ford 2:18-cv-05383-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM           Eastern      Hills, CA 90211-2114                 San Francisco, CA 94108              5/24/2018    SETTLED

                                                              Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Dehart, Justin v. Ford Motor    2:18-cv-05289-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Eastern      Hills, CA 90211-2114                 San Francisco, CA 94108              5/24/2018    SETTLED

                                                              Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Dow, Phil v. Ford Motor         2:18-cv-05372-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Eastern      Hills, CA 90211-2114                 San Francisco, CA 94108              5/24/2018    DISMISSED

                                                              Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Eastridge, Jean v. Ford Motor 2:18-cv-05373-                  153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM             Eastern      Hills, CA 90211-2114                 San Francisco, CA 94108              5/24/2018    SETTLED

                                                              Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Egan, Rosetta v. Ford Motor     2:18-cv-05374-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Eastern      Hills, CA 90211-2114                 San Francisco, CA 94108              5/24/2018    DISMISSED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 80 of 148 Page ID
                                                               #:46997

                                                    Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Egan, Rosetta v. Ford Motor     2:18-cv-05375-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Estrada, Luis v. Ford Motor     2:18-cv-04526-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Everett, Lavell v. Ford Motor   2:18-cv-05376-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Eynon, Frida v. Ford Motor      2:18-cv-04509-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Farrar, Brendon v. Ford Motor 2:18-cv-05378-                    153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Fischler, Allison v. Ford Motor 2:18-cv-04503-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Fountain, Diane Janine v. Ford 2:18-cv-04523-                   153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM              Cantral      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Fredericks, Jason, et al. v. Ford 2:18-cv-04519-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Frey, Tess v. Ford Motor        2:18-cv-05379-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Giuntini, Judith v. Ford Motor 2:18-cv-05380-                   153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/24/2018    SETTLED
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 81 of 148 Page ID
                                                              #:46998

                                                 Court and
          Case Style            Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                  County

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gonzales, Gladys v. Ford       2:18-cv-04455-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gonzales, Maria v. Ford Motor 2:18-cv-04466-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gonzales, Nadine v. Ford       2:18-cv-04502-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gray, Dorothy v. Ford Motor    2:18-cv-04493-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    DISMISSED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hampton, Angela v. Ford        2:18-cv-04504-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Heimback, Virginia v. Ford     2:18-cv-04505-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hilbrandt, Chelsea v. Ford     2:18-cv-04456-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hoffman, Katherine v. Ford     2:18-cv-04491-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Jimenez, Alejandro v. Ford     2:18-cv-04507-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Johnson, Barbara v. Ford       2:18-cv-04465-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 82 of 148 Page ID
                                                                #:46999

                                                   Court and
           Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Johnston, John et al v. Ford     2:18-cv-04510-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    DISMISSED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Jones, Chris et al. v. Ford      2:18-cv-04454-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lamas, Greg v. Ford Motor        2:18-cv-04506-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lopez, Roxana v. Ford Motor      2:18-cv-04471-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Martinez, Fernando v. Ford       2:18-cv-04470-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Martinez, Irma v. Ford Motor 2:18-cv-04492-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Mascorro, Sade, et al. v. Ford 2:18-cv-04473-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Meadows, Vanessa v. Ford         2:18-cv-04474-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Miller, Jacob v. Ford Motor      2:18-cv-04485-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Moreno, Suzanne v. Ford          2:18-cv-04511-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 83 of 148 Page ID
                                                                  #:47000

                                                     Court and
           Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Pedroza, Terri et al. v. Ford      2:18-cv-04488-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    DISMISSED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Peterson, Kyle, et al. v. Ford     2:18-cv-04496-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Pineda, Francisco v. Ford          2:18-cv-04457-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    DISMISSED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Quint, Sara, et al. v. Ford        2:18-cv-04458-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Richards, Audrey v. Ford           2:18-cv-04516-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rivas, Aida v. Ford Motor          2:18-cv-04459-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Savoy, Alyson, et al. v. Ford      2:18-cv-04460-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Serrano, Jose v. Ford Motor        2:18-cv-04461-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Smelser, Diane v. Ford Motor 2:18-cv-04487-                      153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                 Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Solis, Eduardo, et al. v. Ford     2:18-cv-04484-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 84 of 148 Page ID
                                                              #:47001

                                                  Court and
          Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Spatz, Jennifer v. Ford Motor   2:18-cv-04462-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    DISMISSED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Tackett, Danny v. Ford Motor 2:18-cv-04508-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Valle, Jesus v. Ford Motor      2:18-cv-04463-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Villalobos, Wanda v. Ford       2:18-cv-04500-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    DISMISSED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Wolters, Larry v. Ford Motor    2:18-cv-04464-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    DISMISSED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Youel, Bradley v. Ford Motor    2:18-cv-04521-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Youssef, Robert v. Ford Motor 2:18-cv-04497-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Zissen, Cecilia v. Ford Motor   2:18-cv-04513-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Quinn, Zoia v. Ford Motor       2:18-cv-07127-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Smith, Mack v. Ford Motor       2:18-cv-07135-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 85 of 148 Page ID
                                                              #:47002

                                                 Court and
          Case Style            Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                  County

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Souza, Kaleigh v. Ford Motor   2:18-cv-07137-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Neri, Roddy v. Ford Motor      2:18-cv-07147-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gonzalez, Oscar v. Ford Motor 2:18-cv-07148-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM            Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Kjelstrom, Dianne v. Ford      2:18-cv-07153-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Groom, Tom v. Ford Motor       2:18-cv-07154-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Herbst, Adrienne v. Ford       2:18-cv-07157-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Landis, Denise v. Ford Motor   2:18-cv-07158-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lee, Gary v. Ford Motor        2:18-cv-07063-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/24/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Snyder, Jacy v. Ford Motor     2:18-cv-07053-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                             Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Sundrud, David v. Ford Motor 2:18-cv-07054-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 86 of 148 Page ID
                                                                #:47003

                                                    Court and
          Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
McMahon, Gary v. Ford Motor 2:18-cv-07057-                      153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM                 Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Miller, Adrienne v. Ford Motor 2:18-cv-07058-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                        AB-FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lamonte, Travis v. Ford Motor 2:18-cv-07163-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Moser, Dennis v. Ford Motor       2:18-cv-07164-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
McCuen, Jeremy v. Ford            2:18-cv-07167-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Martin, Ignacio, et al. v. Ford   2:18-cv-7168-AB-              153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Miller, Sherrie v. Ford Motor     2:18-cv-07037-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Perez, Mario, et al. v. Ford      2:18-cv-07038-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Powers, Glenn v. Ford Motor       2:18-cv-07043-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Torres, Doreen v. Ford Motor 2:18-cv-07044-                     153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                      AB-FFM                Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 87 of 148 Page ID
                                                                #:47004

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Salaices, Monica v. Ford         2:18-cv-07047-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Vidal Jr., Marcelo v. Ford       2:18-cv-07048-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Amaro, David et al. v. Ford      2:18-cv-04552-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Ames, Christal v. Ford Motor     2:18-cv-04624-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Arikat, Ahmed v. Ford Motor      2:18-cv-05299-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Arnold, Michael v. Ford Motor 2:18-cv-05296-                   153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Barclay, Darrell v. Ford Motor 2:18-cv-04563-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Barriere, Bernadette v. Ford     2:18-cv-05297-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Beening, Jenn v. Ford Motor      2:18-cv-04555-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Benjamin, Alicia v. Ford Motor 2:18-cv-04637-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    DISMISSED
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 88 of 148 Page ID
                                                                  #:47005

                                                     Court and
          Case Style                Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Bertrand, Blake, et al. v. Ford    2:18-cv-05298-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.              AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Bowen, Mike v. Ford Motor          2:18-cv-05294-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Castro, Marcio v. Ford Motor 2:18-cv-04641-                      153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM                 Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Chen, Chia-En, et al. v. Ford      2:18-cv-04609-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Collins, Alicia v. Ford Motor      2:18-cv-05300-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Crockett, John, et al. v. Ford     2:18-cv-05304-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.              AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cuahutle, et al. v. Ford Motor 2:18-cv-04621-                    153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cumpston, Barbara v. Ford          2:18-cv-05301-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.              AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Danker, Teresa v. Ford Motor 2:18-cv-04625-                      153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM                 Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Davis, Katheryn v. Ford Motor 2:18-cv-05303-                     153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM                Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 89 of 148 Page ID
                                                                  #:47006

                                                     Court and
          Case Style                Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Dezutti, Sharon v. Ford Motor 2:18-cv-04595-                     153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Duykaerts, Carly v. Ford Motor 2:18-cv-04567-                    153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Eger, Charles v. Ford Motor        2:18-cv-05293-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Ellis, Deborah v. Ford Motor       2:18-cv-04554-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Finney, Brian v. Ford Motor        2:18-cv-05291-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Flores, Ronnie v. Ford Motor       2:18-cv-05290-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company, et al.                    AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Fountain, Jeffrey v. Ford          2:18-cv-04578-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gruesen, Peter v. Ford Motor 2:18-cv-04604-                      153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                 Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Guerrero, Carlos F., et al. v.     2:18-cv-04596-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.         AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Guzman, Juan v. Ford Motor         2:18-cv-04608-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 90 of 148 Page ID
                                                                 #:47007

                                                    Court and
           Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Helire, Tynetta v. Ford Motor 2:18-cv-04660-                    153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM               Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Hinsey-Hardwick, Joseph v.        2:18-cv-04661-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Ford Motor Company                AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Hohm, Timothy J., et al. v.       2:18-cv-05311-                Constellation Blvd, Suite 2500 Los   275 Battery Street, Ste. 2000, San
Ford Motor Company, et al.        AB-FFM           Northern     Angeles, CA 90067                    Francisco, CA 94111                  5/25/2018

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Johnson, Sarah v. Ford Motor 2:18-cv-04568-                     153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Kabasta, Edward v. Ford           2:18-cv-04662-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/25/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Kantor, Danielle v. Ford Motor 2:18-cv-04570-                   153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM              Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Kuntz, John et al. v. Ford        2:18-cv-04575-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/25/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Llort, George, et al. v. Ford     2:18-cv-04663-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/25/2018    SETTLED

Marmolejo-Drake, Albert, et                                     Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
al. v. Ford Motor Company, et 2:18-cv-04664-                    153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
al.                           AB-FFM               Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Martinico, Christopher v. Ford 2:18-cv-04559-                   153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM              Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/25/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 91 of 148 Page ID
                                                                 #:47008

                                                    Court and
           Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Maurer, Jason, et al. v. Ford     2:18-cv-04576-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Means, Sulynn v. Ford Motor       2:18-cv-04561-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Meredith, Pinky v. Ford Motor 2:18-cv-04585-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Meyer, Brian v. Ford Motor        2:18-cv-04562-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Mowrer, Patrick, et al. v. Ford 2:18-cv-04602-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Oroumieh, Sandy v. Ford           2:18-cv-04583-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ortega, Isaac v. Ford Motor       2:18-cv-04553-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ortiz, Evan, et al. v. Ford       2:18-cv-04551-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Pardo, Constance v. Ford          2:18-cv-04647-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Patterson, Christina, et al. v.   2:18-cv-04650-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.        AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 92 of 148 Page ID
                                                               #:47009

                                                   Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Peck, Elizabeth v. Ford Motor 2:18-cv-04652-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                       AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    DISMISSED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ramirez, Miguel, et al. v. Ford 2:18-cv-04599-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Reynolds, Editha, et al. v. Ford 2:18-cv-04654-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    DISMISSED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ricotta, Kent v. Ford Motor     2:18-cv-04560-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ridgway, Mindee v. Ford         2:18-cv-04655-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Robledo, Lourdes v. Ford        2:18-cv-04564-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rodgers, Victoria v. Ford       2:18-cv-04565-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rozak, Lindsey v. Ford Motor    2:18-cv-04656-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Santana, Paul v. Ford Motor     2:18-cv-04657-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                               Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Schafer, Lexi v. Ford Motor     2:18-cv-04569-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    DISMISSED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 93 of 148 Page ID
                                                                #:47010

                                                     Court and
           Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Schultz, Vincent v. Ford Motor 2:18-cv-04614-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Self, Jeri, et al. v. Ford Motor   2:18-cv-04582-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Snow, Robert v. Ford Motor         2:18-cv-04615-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Snyder, Holli v. Ford Motor        2:18-cv-04618-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    DISMISSED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Sullivan, Debra v. Ford Motor 2:18-cv-04622-                     153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    DISMISSED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Sumano, Rigoberto v. Ford          2:18-cv-04580-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Valdivia, Eric v. Ford Motor       2:18-cv-04584-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Wan, Anthony v. Ford Motor         2:18-cv-04586-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Warren, Trevor v. Ford Motor 2:18-cv-04579-                      153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                 Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Watkins, Da Jon, et al. v. Ford 2:18-cv-04549-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 94 of 148 Page ID
                                                               #:47011

                                                  Court and
          Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Wood, Steven C., et al. v. Ford 2:18-cv-04659-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Young, Katlynne, et al. v. Ford 2:18-cv-04577-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Barrett, Zakk v. Ford Motor     2:18-cv-5705-AB-              153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                         FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94108              5/25/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ochoa, Felicia v. Ford Motor    2:18-cv-07165-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Salinas, Angela v. Ford Motor 2:18-cv-07166-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                       AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Matos, Joel v. Ford Motor       2:18-cv-07169-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
McKeown, James v. Ford          2:18-cv-07035-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Weymouth, Dawn, et al. v.       2:18-cv-07039-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company              AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rodberry, Weston, et al. v.     2:18-cv-07040-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company              AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Salaz, Danelle v. Ford Motor    2:18-cv-07045-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 95 of 148 Page ID
                                                                 #:47012

                                                    Court and
          Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Wiseman, Emily v. Ford Motor 2:18-cv-07049-                     153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                      AB-FFM                Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Margherone, Nancy v. Ford         2:18-cv-07050-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hummel, Lorrie v. Ford Motor 2:18-cv-07051-                     153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Teymouraz, Serge v. Ford          2:18-cv-07052-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
McGraw, Nora v. Ford Motor        2:18-cv-07056-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Nunez, Samuel v. Ford Motor 2:18-cv-07060-                      153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.             JAM-EFB                Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rose, Priscilla v. Ford Motor     2:18-cv-07162-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Richardson, Jennifer, et al. v.   2:18-cv-07042-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.        AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Pate, Nicole v. Ford Motor        2:18-cv-07715-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Widerhold, Robert, et al. v.      2:18-cv-07716-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company                AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 96 of 148 Page ID
                                                               #:47013

                                                    Court and
           Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hanes, Kyla v. Ford Motor         2:18-cv-07717-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hernandez, Sandra v. Ford         2:18-cv-07769-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    DISMISSED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Pucilowski, Donna v. Ford         2:18-cv-07771-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lombardi, Jenna v. Ford           2:18-cv-07772-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Landy, Alyssa v. Ford Motor       2:18-cv-07774-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Runyan, Shawna, et al v. Ford 2:18-cv-07775-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.         AB-FFM               Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Tomek, Marcus, et al v. Ford      2:18-cv-07776-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Roderick, Derrick v. Ford         2:18-cv-07777-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Turturici, Jenna, et al v. Ford   2:18-cv-07778-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED

                                                                Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Moore, John v. Ford Motor         2:18-cv-07061-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/25/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 97 of 148 Page ID
                                                                #:47014

                                                     Court and
          Case Style              Case Number                      Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rodriguez, Elizabeth v. Ford     2:18-cv-07062-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/26/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lee, Gary v. Ford Motor          2:18-cv-07138-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM             Eastern      Hills, CA 90211-2114                San Francisco, CA 94104              5/26/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Merashoff, Ronald v. Ford        2:18-cv-04665-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/26/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Montgomery, Lillian, et al. v.   2:18-cv-04666-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.       AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/26/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Navarro-Lagos, Juan v. Ford      2:18-cv-04667-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/26/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Norton, Karl v. Ford Motor       2:18-cv-04668-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/26/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
O'Neill, Jamison, et al. v. Ford 2:18-cv-04669-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/26/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Pisarkiewicz, Christine, et al. v. 2:18-cv-04683-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.         AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/26/2018    DISMISSED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Schroeder, Krista v. Ford        2:18-cv-04684-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/26/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Arellano, Marco v. Ford Motor 2:18-cv-04699-                     153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM                Central      Hills, CA 90211-2114                San Francisco, CA 94104              5/29/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 98 of 148 Page ID
                                                                #:47015

                                                   Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Baldridge, Lora v. Ford Motor 2:18-cv-05305-                   153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM              Eastern      Hills, CA 90211-2114                 San Francisco, CA 94108              5/29/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Barnes, Eddie v. Ford Motor      2:18-cv-05307-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Eastern      Hills, CA 90211-2114                 San Francisco, CA 94108              5/29/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Becerra, Wendy Urias v. Ford 2:18-cv-04702-                    153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.        AB-FFM               Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/29/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Beckley, Morgan v. Ford          2:18-cv-05306-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Eastern      Hills, CA 90211-2114                 San Francisco, CA 94108              5/29/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Booker, Christian, et al. v.     2:18-cv-05308-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Ford Motor Company, et al.       AB-FFM           Eastern      Hills, CA 90211-2114                 San Francisco, CA 94108              5/29/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Coddington, John v. Ford         2:18-cv-04718-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108              5/29/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Coulter, Steve v. Ford Motor     2:18-cv-04708-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108              5/29/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Curtiss, Tiffany v. Ford Motor 2:18-cv-04717-                  153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM             Central      Hills, CA 90211-2114                 San Francisco, CA 94108              5/29/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
DeThoimas, Marie v. Ford         2:18-cv-04723-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108              5/29/2018    DISMISSED

                                                               Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Fernandez et al. v. Ford Motor 2:18-cv-05310-                  Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000 San
Company, et al.                AB-FFM             Northern     Angeles, CA 90067                    Francisco, CA 94111                  5/29/2018
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 99 of 148 Page ID
                                                                 #:47016

                                                    Court and
          Case Style               Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Fischler, Allison v. Ford Motor 2:18-cv-04747-                  153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM             Central      Hills, CA 90211-2114                 San Francisco, CA 94108              5/29/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Mason, Marlene v. Ford            2:18-cv-04705-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/29/2018    SETTLED

                                                                                                     Stradling Yocca Carlson and Rauth
                                                                                                     PC
                                                                Knight Law Group 10250               660 Newport Center Drive Suite
McCaffrey, Andrew J. v. Ford      2:18-cv-04755-                Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.             AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         5/29/2018

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Miodovski, Mark v. Ford           2:18-cv-04706-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/29/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Mroczek, Rick v. Ford Motor       2:18-cv-04700-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/29/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Porras, Ernesto v. Ford Motor 2:18-cv-04709-                    153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM               Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/29/2018    SETTLED

                                                                                                     Stradling Yocca Carlson and Rauth
                                                                                                     PC
                                                                Knight Law Group 10250               660 Newport Center Drive Suite
Uhamaka, Sinakilea, et al. v.     2:18-cv-04748-                Constellation Blvd, Suite 2500 Los   1600
Ford Motor Company, et al.        AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         5/29/2018

                                                                Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Violante, Michael v. Ford         2:18-cv-05309-                Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000 San
Motor Company, et al.             AB-FFM           Eastern      Angeles, CA 90067                    Francisco, CA 94111                  5/29/2018

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
West, James, et al. v. Ford       2:18-cv-04720-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/29/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 100 of 148 Page ID
                                                                #:47017

                                                  Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Haddick, Brittany v. Ford       2:18-cv-04794-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/30/2018    SETTLED

                                                              Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Holmes, Anthony, et al. v.      2:18-cv-04796-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.      AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/30/2018    SETTLED

                                                              Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Young, Daniel v. Ford Motor     2:18-cv-04793-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              5/30/2018    SETTLED

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Avila, Abraham v. Ford Motor 5:18-cv-01183-                   Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.              AB-FFM              Central      Angeles, CA 90067                    Mesa, California 92626               5/31/2018

                                                              Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Cannon, Mary v. Ford Motor      2:18-cv-04817-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108              5/31/2018    DISMISSED

                                                              Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Case, Anthony, et al. v. Ford   2:18-cv-04820-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108              5/31/2018    SETTLED

                                                                                                   Gordon Rees Scully Mansukhani
                                                              Consumer Legal Remedies APC          LLP
Larry Wolters et al v. Ford     2:18-cv-04464-                153 1-2 North Arnaz Drive            275 Battery Street Suite 2000
Motor Company et al             AB-FFM           Western      Beverly Hills, CA 90211              San Francisco, CA 94111              5/31/2018    DISMISSED

                                                                                                   Stradling Yocca Carlson and Rauth
                                                                                                   PC
                                                              Knight Law Group 10250               660 Newport Center Drive Suite
King, Kymberly N. v. Ford       2:18-cv-05312-                Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.           AB-FFM           Southern     Angeles, CA 90067                    Newport Beach, CA 92660-6422         5/31/2018



                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Menchaca, Jose L. v. Ford       2:18-cv-04829-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626               5/31/2018
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 101 of 148 Page ID
                                                                 #:47018

                                                     Court and
           Case Style               Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Baldwin, Jasmin, et al. v. Ford 2:18-cv-04866-                   153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM              Central      Hills, CA 90211-2114                 San Francisco, CA 94108               6/1/2018    SETTLED

                                                                                                      Stradling Yocca Carlson and Rauth
                                                                                                      PC
                                                                 Knight Law Group 10250               660 Newport Center Drive Suite
Beltran, Juan P., et al. v. Ford   2:18-cv-04906-                Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.              AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422          6/1/2018

                                                                 Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Connor, Marta, et al. v. Ford      2:18-cv-04858-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.              AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                6/1/2018

                                                                 Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Dunn, Jason v. Ford Motor          2:18-cv-04875-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108               6/1/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Flores, Eric, et al. v. Ford       2:18-cv-04892-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company                      AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108               6/1/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Flynn, Brandan M. v. Ford          2:18-cv-04915-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108               6/1/2018    SETTLED

                                                                                                      Stradling Yocca Carlson and Rauth
                                                                                                      PC
                                                                 Knight Law Group 10250               660 Newport Center Drive Suite
Haro, Aurora v. Ford Motor         2:18-cv-04914-                Constellation Blvd, Suite 2500 Los   1600
Company, et al.                    AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422          6/1/2018

                                                                 Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
McCabe, Lauren J. v. Ford          2:18-cv-04896-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.              AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                6/1/2018
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 102 of 148 Page ID
                                                               #:47019

                                                   Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                                                                    Stradling Yocca Carlson and Rauth
                                                                                                    PC
                                                               Knight Law Group 10250               660 Newport Center Drive Suite
Nguyen, Tuan v. Ford Motor       5:18-cv-01203-                Constellation Blvd, Suite 2500 Los   1600
Company, et al.                  AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422          6/1/2018

                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Rubio, Norma, et al. v. Ford     2:18-cv-04878-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                6/1/2018

                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Sanchez, Catherine v. Ford       2:18-cv-04885-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                6/1/2018

                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Stiff, Brandi L. v. Ford Motor   5:18-cv-01186-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.                  AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                6/1/2018

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Tobon, Luis Cervantes v. Ford 2:18-cv-04872-                   153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.         AB-FFM              Central      Hills, CA 90211-2114                 San Francisco, CA 94108               6/1/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Uqdah, Kwamicha Al v. Ford       2:18-cv-04861-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108               6/1/2018    SETTLED

                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Wright, Jonathan David v.        2:18-cv-04869-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Ford Motor Company, et al.       AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                6/1/2018

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Caruso, Nancy v. Ford Motor      2:18-cv-5706-AB-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                          FFM              Eastern      Hills, CA 90211-2114                 San Francisco, CA 94108               6/1/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Caruso, Nancy v. Ford Motor      2:18-cv-5707-AB-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                          FFM              Eastern      Hills, CA 90211-2114                 San Francisco, CA 94108               6/1/2018    SETTLED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 103 of 148 Page ID
                                                                 #:47020

                                                     Court and
           Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Caruso, Nancy v. Ford Motor        2:18-cv-5708-AB-              153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                            FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94108               6/1/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Castro, Moses v. Ford Motor        2:18-cv-04911-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108               6/1/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Garrido, Arthur Hernandez v.       2:18-cv-04917-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.         AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Grant, Terrance, et al. v. Ford 2:18-cv-04918-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Grasso, Mary v. Ford Motor         2:18-cv-04919-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Henderson, Nicole v. Ford          2:18-cv-04920-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Herrera, Kristi, et al. v. Ford    2:18-cv-04934-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hollister, Jacob, et al. v. Ford   2:18-cv-04921-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                      AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lawley, Brittany v. Ford Motor 2:18-cv-04922-                    153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM               Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Lichtenstein, Nicole v. Ford       2:18-cv-04923-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED
                                 Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 104 of 148 Page ID
                                                                   #:47021

                                                     Court and
           Case Style               Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Liston, Kory v. Ford Motor         2:18-cv-04924-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Loomis, Kelli, et al. v. Ford      2:18-cv-04925-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Mendoza, Marlene v. Ford           2:18-cv-04926-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Olson, Fred et al v. Ford Motor 2:18-cv-04927-                   153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Patino, Isarel, et al. v. Ford     2:18-cv-04928-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Rios, Enrique v. Ford Motor        2:18-cv-04929-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ruiz, Edgar v. Ford Motor          2:18-cv-04930-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Schwab, Daniel v. Ford Motor 2:18-cv-04931-                      153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                 Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
St. Clair, Kelly, et al. v. Ford   2:18-cv-04932-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                      AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Walsh, Ryan, et al. v. Ford        2:18-cv-04933-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104               6/2/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 105 of 148 Page ID
                                                                  #:47022

                                                    Court and
           Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Walters, Kit, et al. v. Ford      2:18-cv-04937-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104               6/3/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Young-Lozano, Stephanie v.        2:18-cv-04936-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.        AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104               6/3/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Almaden, Jackson v. Ford          2:18-cv-04952-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108               6/4/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Blaisdell, Stewart v. Ford        2:18-cv-04945-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108               6/4/2018    SETTLED

                                                                                                     Stradling Yocca Carlson and Rauth
                                                                                                     PC
                                                                Knight Law Group 10250               660 Newport Center Drive Suite
Bugiel, Michael v. Ford Motor 2:18-cv-06286-                    Constellation Blvd, Suite 2500 Los   1600
Company, et al.               AB-FFM               Southern     Angeles, CA 90067                    Newport Beach, CA 92660-6422          6/4/2018

                                                                Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Butryn, Brandi v. Ford Motor      2:18-cv-04947-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108               6/4/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Davenport, Natalie, et al. v.     2:18-cv-04971-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Ford Motor Company                AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108               6/4/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Davis, Dennis, et al. v. Ford     2:18-cv-04967-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108               6/4/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Gavin, Janine v. Ford Motor       2:18-cv-04961-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                           AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108               6/4/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 106 of 148 Page ID
                                                                #:47023

                                                  Court and
          Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Beldo, Mourad v. Ford Motor 2:18-cv-5709-AB-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                     FFM              Eastern          Hills, CA 90211-2114                San Francisco, CA 94108               6/4/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Brobst, Evan v. Ford Motor      2:18-cv-5710-AB-              153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                         FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94108               6/4/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Craddock, Chelsea v. Ford       2:18-cv-04995-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108               6/5/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cocio, Victor v. Ford Motor     2:18-cv-5712-AB-              153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                         FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94108               6/5/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Ford, Daniel v. Ford Motor      2:18-cv-5711-AB-              153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                         FFM              Eastern      Hills, CA 90211-2114                San Francisco, CA 94108               6/5/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
House, Jessica v. Ford Motor    2:18-cv-07779-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               6/5/2018    SETTLED

                                                                                                  Lewis Brisbois Bisgaard & Smith
Polite, Eliza v. Ford Motor     2:18-cv-07780-                                                    LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern                                          San Francisco, CA 94104               6/6/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ovieda, Dave v. Ford Motor      2:18-cv-07781-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               6/6/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Linares, Christopher v. Ford    2:18-cv-07783-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               6/6/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hammon, Jacquelyn v. Ford       2:18-cv-07785-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern      Hills, CA 90211-2114                San Francisco, CA 94104               6/6/2018       ll
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 107 of 148 Page ID
                                                               #:47024

                                                     Court and
           Case Style              Case Number                      Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                      County

                                                                 Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Jones- Vaughn, Aja v. Ford        2:18-cv-07786-                 153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM            Eastern      Hills, CA 90211-2114                 San Francisco, CA 94104               6/6/2018    SETTLED

                                                                 Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Hall, Catherine, et al. v. Ford   2:18-cv-07787-                 153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM            Eastern      Hills, CA 90211-2114                 San Francisco, CA 94104               6/6/2018    SETTLED

                                                                 Knight Law Group 10250               Gordon Rees Scully Mansukhani,
McGill, Linda A. v. Ford Motor    2:18-cv-05713-                 Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
Company, et al.                   AB-FFM            Northern     Angeles, CA 90067                    San Francisco, CA 94111              6/13/2018
Romero-Hernandez, Mariana         5:18-cv-01305-    Central      Knight Law Group 10250               Stradling Yocca Carlson and Rauth    6/15/2018
v. Ford Motor Company, et al.     AB-FFM                         Constellation Blvd, Suite 2500 Los   PC
                                                                 Angeles, CA 90067                    660 Newport Center Drive Suite
                                                                                                      1600
                                                                                                      Newport Beach, CA 92660-6422


                                                                                                      Stradling Yocca Carlson and Rauth
                                                                                                      PC
                                                                 Knight Law Group 10250               660 Newport Center Drive Suite
Hinostroza, Roberto v. Ford       5:18-cv-01334-                 Constellation Blvd, Suite 2500 Los   1600
Motor Company                     AB-FFM            Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         6/21/2018

                                                                 Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Pizarro, Sergio J., et al. v. Ford 5:18-cv-01360-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.              AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626               6/21/2018

                                                                 Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Chao, Ricardo A. v. Ford          2:18-cv-05557-                 Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.             AB-FFM            Central      Angeles, CA 90067                    Mesa, California 92626               6/22/2018

                                                                 Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Flores, Francisco et al. v. Ford 2:18-cv-05561-                  Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company                    AB-FFM             Central      Angeles, CA 90067                    Mesa, California 92626               6/22/2018
                            Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 108 of 148 Page ID
                                                              #:47025

                                                   Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal   Status
                                                    County

                                                                                                    Stradling Yocca Carlson and Rauth
                                                                                                    PC
                                                               Knight Law Group 10250               660 Newport Center Drive Suite
Daniel, Monique M., et al. v.    2:18-cv-05617-                Constellation Blvd, Suite 2500 Los   1600
Ford Motor Company, et al.       AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         6/25/2018

                                                                                                    Stradling Yocca Carlson and Rauth
                                                                                                    PC
                                                               Knight Law Group 10250               660 Newport Center Drive Suite
Shapiro, Raymond v. Ford         2:18-cv-05616-                Constellation Blvd, Suite 2500 Los   1600
Motor Co., et al.                AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         6/25/2018

                                                                                                    Stradling Yocca Carlson and Rauth
                                                                                                    PC
                                                               Knight Law Group 10250               660 Newport Center Drive Suite
Webb, Linda B. v. Ford Motor 5:18-cv-01523-                    Constellation Blvd, Suite 2500 Los   1600
Company, et al.              AB-FFM               Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         7/18/2018

                                                                                                    Stradling Yocca Carlson and Rauth
                                                                                                    PC
                                                               Knight Law Group 10250               660 Newport Center Drive Suite
Bish, Adrianna C. v. Ford        5:18-cv-01516-                Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.            AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         7/18/2018

                                                                                                    Stradling Yocca Carlson and Rauth
                                                                                                    PC
                                                               Knight Law Group 10250               660 Newport Center Drive Suite
Millington, Timothy, et al. v.   5:18-cv-01524-                Constellation Blvd, Suite 2500 Los   1600
Ford Motor Company, et al.       AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         7/18/2018

                                                                                                    Stradling Yocca Carlson and Rauth
                                                                                                    PC
                                                               Knight Law Group 10250               660 Newport Center Drive Suite
Olson, Jr., Robert Joseph v.     2:18-cv-07064-                Constellation Blvd, Suite 2500 Los   1600
Ford Motor Company, et al.       AB-FFM           Eastern      Angeles, CA 90067                    Newport Beach, CA 92660-6422         7/18/2018
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 109 of 148 Page ID
                                                               #:47026

                                                  Court and
          Case Style            Case Number                      Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal   Status
                                                   County

                                                                                                   Stradling Yocca Carlson and Rauth
                                                                                                   PC
                                                              Knight Law Group 10250               660 Newport Center Drive Suite
Martinez, Steve A. v. Ford     5:18-cv-01519-                 Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.          AB-FFM            Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         7/19/2018

                                                                                                   Stradling Yocca Carlson and Rauth
                                                                                                   PC
                                                              Knight Law Group 10250               660 Newport Center Drive Suite
Lopez, Moises, et al v. Ford   5:18-cv-01539-                 Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.          AB-FFM            Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         7/19/2018

                                                                                                   Stradling Yocca Carlson and Rauth
                                                                                                   PC
                                                              Knight Law Group 10250               660 Newport Center Drive Suite
Martinez, Patricia v. Ford     5:18-cv-01542-                 Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.          AB-FFM            Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         7/19/2018

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Ruiz, Eva, et al. v. Ford Motor 2:18-cv-06307-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Co., et al.                     AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626               7/20/2018

                                                                                                   Stradling Yocca Carlson and Rauth
                                                                                                   PC
                                                              Knight Law Group 10250               660 Newport Center Drive Suite
Raymundo, Rivera aka Rivera, 5:18-cv-01560-                   Constellation Blvd, Suite 2500 Los   1600
Raymundo                     AB-FFM              Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         7/23/2018

                                                              Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Shilling, Matthew, et al. v.   2:18-cv-06438-                 Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000 San
Ford Motor Company, et al.     AB-FFM            Southern     Angeles, CA 90067                    Francisco, CA 94111                  7/16/2018

                                                                                                   Stradling Yocca Carlson and Rauth
                                                                                                   PC
                                                              Knight Law Group 10250               660 Newport Center Drive Suite
Jara et al., v. Ford Motor     18-cv-07066-AB-                Constellation Blvd, Suite 2500 Los   1600
Company, et al.                FFM             Southern       Angeles, CA 90067                    Newport Beach, CA 92660-6422         7/16/2018
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 110 of 148 Page ID
                                                                #:47027

                                                   Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal   Status
                                                    County

                                                               Knight Law Group 10250               Gordon Rees Scully Mansukhani,
                                 2:18-cv-07537-                Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
Rojo v. Ford Motor Company       AB-FFM           Northern     Angeles, CA 90067                    San Francisco, CA 94111               8/8/2018

                                                               Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Bustamante, Miguel (II) v.       2:18-cv-07538-                Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
Ford Motor Company               AB-FFM           Northern     Angeles, CA 90067                    San Francisco, CA 94111               8/9/2018

                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Peck, Christopher E. v. Ford     5:18-cv-01692-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626               8/10/2018


                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Rodriguez, Javier v. Ford        5:18-cv-1709-AB-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company                    FFM              Central      Angeles, CA 90067                    Mesa, California 92626               8/15/2018

                                                                                                    Stradling Yocca Carlson and Rauth
                                                                                                    PC
                                                               Knight Law Group 10250               660 Newport Center Drive Suite
Rivera, Julio E. v. Ford Motor   2:18-cv-07087-                Constellation Blvd, Suite 2500 Los   1600
Company, et al.                  AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         8/15/2018

                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Garcia, Anthony, et al. v. Ford 5:18-cv-01721-                 Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM            Central      Angeles, CA 90067                    Mesa, California 92626               8/15/2018

                                                               Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Thompson, Carol v. Ford          2:18-cv-07788-                Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000 San
Motor Company                    AB-FFM           Eastern      Angeles, CA 90067                    Francisco, CA 94111                  8/15/2018

                                                               Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Mendieta, Vanessa, et al v.      2:18-cv-07789-                Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000 San
Ford Motor Company, et al.       AB-FFM           Northern     Angeles, CA 90067                    Francisco, CA 94111                  8/15/2018

                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Raskin, Bryan David v. Ford      2:18-cv-07790-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Southern     Angeles, CA 90067                    Mesa, California 92626               8/15/2018
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 111 of 148 Page ID
                                                                 #:47028

                                                   Court and
           Case Style             Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Quezada, Areli v. Ford Motor     5:18-cv-01737-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company et al                    AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626               8/16/2018

                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Cordaro, Julie, et al. v. Ford   2:18-cv-07791-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Southern     Angeles, CA 90067                    Mesa, California 92626               8/16/2018

                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Petzen, Gilbert et al. v. Ford   2:18-cv-07792-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al             AB-FFM           Southern     Angeles, CA 90067                    Mesa, California 92626               8/16/2018

                                                               Hanson Law Firm                      Wilson Turner Kosmo LLP
Jones, Wendy L. v. Ford Motor 2:18-cv-07793-                   7752 Fay Avenue Suite F              550 West C Street Suite 1050
Company                       AB-FFM              Southern     La Jolla, CA 92037                   San Diego, CA 92101                  8/20/2018    DISMISSED
                                                                                                    Gates, Gonter, Guy, Proudfoot
                                                               Consumer Legal Services PC           and Muench, LLP
Jenkins, William v. Ford Motor 2:18-cv-7368-AB-                2330 Long Beach Boulevard            38 Discovery, Suite 200
Company, et al.                FFM              Central        Long Beach, CA 90806                 Irvine, CA 92618                     8/22/2018    DISMISSED

                                                               Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Jones, Devin, et al. v. Ford                                   Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
Motor Company, et al.            18-cv-5196       Northern     Angeles, CA 90067                    San Francisco, CA 94111              8/24/2018    DISMISSED

                                                                                                    Stradling Yocca Carlson and Rauth
                                                                                                    PC
                                                               Knight Law Group 10250               660 Newport Center Drive Suite
Lammers, Alicia v. Ford Motor 2:18-cv-07657-                   Constellation Blvd, Suite 2500 Los   1600
Company, et al.               AB-FFM              Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         8/31/2018

                                                                                                    Stradling Yocca Carlson and Rauth
                                                                                                    PC
                                                               Knight Law Group 10250               660 Newport Center Drive Suite
Martinez, Ariana v. Ford         2:18-cv-07665-                Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.            AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         8/31/2018

                                                               Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Garcia, Lisa, et al. v. Ford     5:18-cv-01865-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626               8/31/2018
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 112 of 148 Page ID
                                                               #:47029

                                                    Court and
          Case Style               Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Sarmina, Luis J. Lopez et al v.   5:18-cv-01862-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Ford Motor Company, et al.,       AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626               8/31/2018
                                                                Barry Law Firm
                                                                11845 West Olympic Boulevard Suite   Shook Hardy and Bacon LLP
Anastacio Medina v. Ford          2:20-cv-08115-                1270                                 One Montgomery Suite 2600
Motor Company, et al              AB-PVC           Central      Los Angeles, CA 90064                San Francisco, CA 94104               9/4/2020    DISMISSED

                                                                Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Jeffries, Steven v. Ford Motor 18-cv-02439-AB-                  Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
Company, et al.                FFM             Eastern          Angeles, CA 90067                    San Francisco, CA 94111               9/6/2018
                                                                                                     Gates, Gonter, Guy, Proudfoot
                                                                Consumer Legal Services PC           and Muench, LLP
Shantel Loggins v. Ford Motor 8:18-cv-01610-                    2330 Long Beach Boulevard            38 Discovery, Suite 200
Company et al                 AB-FFM               Central      Long Beach, CA 90806                 Irvine, CA 92618                     9/10/2018

                                                                                                     Stradling Yocca Carlson and Rauth
                                                                                                     PC
                                                                Knight Law Group 10250               660 Newport Center Drive Suite
Sanchez, Petra Rosario v. Ford 2:18-cv-07982-                   Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.          AB-FFM              Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         9/13/2018

                                                                                                     Stradling Yocca Carlson and Rauth
                                                                                                     PC
                                                                Knight Law Group 10250               660 Newport Center Drive Suite
Barrell, Steven v. Ford Motor     2:18-cv-07978-                Constellation Blvd, Suite 2500 Los   1600
Company, et al.                   AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         9/13/2018

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Montano, Michelle v. Ford         2:18-cv-07708-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                 San Francisco, CA 94104              9/13/2018    SETTLED

                                                                Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Matthews, Mike v. Ford            2:18-cv-07773-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern      Hills, CA 90211-2114                 San Francisco, CA 94104              9/13/2018    SETTLED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 113 of 148 Page ID
                                                                  #:47030

                                                    Court and
           Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                                                     Stradling Yocca Carlson and Rauth
                                                                                                     PC
                                                                Knight Law Group 10250               660 Newport Center Drive Suite
Acajabon, Carlos v. Ford          2:18-cv-08016-                Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.             AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         9/14/2018

                                                                                                     Stradling Yocca Carlson and Rauth
                                                                                                     PC
                                                                Knight Law Group 10250               660 Newport Center Drive Suite
Ayala, Javier, et al. v. Ford     2:18-cv-08008-                Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.             AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         9/14/2018

                                                                Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Briggs v. Ford Motor                                            Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
Company, et al.                   18-cv-05642      Northern     Angeles, CA 90067                    San Francisco, CA 94111              9/14/2018
                                                                                                     Gates Conter Guy Proudfoot and
                                                                Consumer Legal Services PC           Muench LLP
George Rosales v. Ford Motor 2:18-cv-08394-                     2330 Long Beach Boulevard            38 Discovery Suite 200
Company                      AB-FFM                Eastern      Long Beach, CA 90806                 Irvine, CA 92618                     9/14/2018    DISMISSED

                                                                Consumer Legal Services PC           Shook Hardy and Bacon LLP
Lilit Arakelyan v. Ford Motor     2:20-cv-08469-                2330 Long Beach Boulevard            One Montgomery Suite 2600
Company                           AB-PVC           Central      Long Beach, CA 90806                 San Francisco, CA 94104              9/16/2020

                                                                Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Mary B. Sharp et al v. Ford       2:18-cv-08208-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company et al               AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626               9/21/2018

                                                                                                     Stradling Yocca Carlson and Rauth
                                                                                                     PC
                                                                Knight Law Group 10250               660 Newport Center Drive Suite
Medina, Miguel, et al. v. Ford 5:18-cv-02055-                   Constellation Blvd, Suite 2500 Los   1600
Motor Company                  AB-FFM              Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         9/24/2018

                                                                Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Erickson v. Ford Motor                                          Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
Company, et al.                   18-cv-05933      Eastern      Angeles, CA 90067                    San Francisco, CA 94111              9/27/2018
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 114 of 148 Page ID
                                                               #:47031

                                                 Court and
          Case Style            Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                  County

                                                             Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Harvey v. Ford Motor                                         Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
Company, et al.                18-02678         Eastern      Angeles, CA 90067                    San Francisco, CA 94111              10/2/2018

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Rindfleisch, Matthew v. Ford   2:18-cv-08620-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/8/2018    SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Swann, Dawn v. Ford Motor      2:18-cv-08623-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company et al                  AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/8/2018    SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Lennox, Ian v. Ford Motor      2:18-cv-08634-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/8/2018    SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Green, Desharniece v. Ford     2:18-cv-08679-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al           AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/9/2018    SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Ivy, Andre v. Ford Motor       2:18-cv-08621-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/8/2018    SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Yanez, Maria v. Ford Motor     2:18-cv-08625-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/8/2018    SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Penner, Valerie v. Ford Motor 2:18-cv-08626-                 153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                       AB-FFM            Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/8/2018    SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Mendek, Alexandra v. Ford      2:18-cv-08627-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/8/2018    SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Martinez, Valaree v. Ford      2:18-cv-08628-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/8/2018    SETTLED
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 115 of 148 Page ID
                                                               #:47032

                                                   Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Manfred, Jourdan v. Ford         2:18-cv-08629-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/8/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Harl, Nicholas v. Ford Motor     2:18-cv-08637-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/8/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Beebe, Jeffrey v. Ford Motor     2:18-cv-08654-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company et al                    AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108              10/8/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Barrera, Ernesto et al v. Ford   2:18-cv-08663-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company et al              AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108              10/9/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Cabral, Joseph v. Ford Motor     2:18-cv-08678-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al                   AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/9/2018    SETTLED


                                                                                                    Stradling Yocca Carlson and Rauth
                                                                                                    PC
                                                               Knight Law Group 10250               660 Newport Center Drive Suite
Hadland, Donald, et al v. Ford 2:18-cv-08680-                  Constellation Blvd, Suite 2500 Los   1600
Motor Company et al            AB-FFM             Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422         10/9/2018

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Morici, John v. Ford Motor       2:18-cv-08685-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company et al                    AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/9/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Rivas, Roseann v. Ford Motor 2:18-cv-08687-                    153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al               AB-FFM               Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/9/2018    SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Rodriguez, Amber v. Ford         2:18-cv-08688-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al             AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/9/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 116 of 148 Page ID
                                                                #:47033

                                                  Court and
          Case Style             Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Torres, Megan v. Ford Motor     2:18-cv-08690-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company, et al                  AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              10/9/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Mitchell, Amy et al v. Ford     2:18-cv-08697-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company et al             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              10/9/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
French, Denise v. Ford Motor 2:18-cv-08708-                   153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company et al                AB-FFM              Central      Hills, CA 90211-2114                San Francisco, CA 94108              10/9/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Gomez, Salvador et al v. Ford 2:18-cv-08727-                  153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company et al           AB-FFM             Central      Hills, CA 90211-2114                San Francisco, CA 94104              10/9/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Amber Rodriguez v. Ford         2:18-cv-08689-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company, et al            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              10/9/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Ahmed, Faisel v. Ford Motor     2:18-cv-08652-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                         AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              10/9/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Emmanuel Alvarez v. Ford        2:18-cv-08673-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company et al             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              10/9/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hall, Faisal v. Ford Motor      2:18-cv-08681-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              10/9/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Caldwell, Troy v. Ford Motor    2:18-cv-08691-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company et al                   AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108              10/9/2018    SETTLED

                                                              Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Zermeno, Gustavo v. Ford        2:18-cv-08692-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company et al             AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              10/9/2018    SETTLED
                            Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 117 of 148 Page ID
                                                              #:47034

                                                Court and
          Case Style           Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                 County

                                                            Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hurlbert, Brandon v. Ford     2:18-cv-08684-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company et al           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104              10/9/2018    SETTLED

                                                            Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Weston, Patricia v. Ford      2:18-cv-08694-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company                 AB-FFM         Central        Hills, CA 90211-2114                San Francisco, CA 94104              10/9/2018    SETTLED

                                                            Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Ramos, Humberto v. Ford       2:18-cv-08686-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company et al           AB-FFM         Central        Hills, CA 90211-2114                San Francisco, CA 94104              10/9/2018    SETTLED

Zuniga, Mauricio Alejandro et                               Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
al v. Ford Motor Company et 2:18-cv-08713-                  153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
al                            AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108             10/10/2018    SETTLED

                                                            Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Castro, David v. Ford Motor   2:18-cv-08701-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company                       AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108             10/10/2018    SETTLED

                                                            Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Cardoso, Daniel v. Ford Motor 2:18-cv-08705-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Company et al                 AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108             10/10/2018    SETTLED

                                                            Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hawkins, Diana v. Ford Motor 2:18-cv-08734-                 153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Company et al                AB-FFM            Central      Hills, CA 90211-2114                San Francisco, CA 94104             10/10/2018    SETTLED

                                                            Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Nichols, Jonathan v. Ford     2:18-cv-08733-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company et al           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104             10/10/2018    DISMISSED

                                                            Consumer Legal Remedies, APC,       Lewis Brisbois Bisgaard & Smith
Hernandez, Louie v. Ford      2:18-cv-08736-                153 ½ North Arnaz Drive Beverly     LLP 333 Bush Street Suite 1100
Motor Company et al           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94104             10/10/2018    DISMISSED

                                                            Consumer Legal Remedies, APC,       Schnader Harrison Segal & Lewis
Freeman, Joshua v. Ford       2:18-cv-08711-                153 ½ North Arnaz Drive Beverly     LLP 650 California St., 19th Flr.
Motor Company et al           AB-FFM           Central      Hills, CA 90211-2114                San Francisco, CA 94108             10/10/2018    SETTLED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 118 of 148 Page ID
                                                                #:47035

                                                  Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Coloma, Errol v. Ford Motor     2:18-cv-08719-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company et al                   AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108             10/10/2018    SETTLED

                                                              Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Shostak, Dima et al v. Ford     2:18-cv-08722-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM         Central        Hills, CA 90211-2114                 San Francisco, CA 94104             10/10/2018    SETTLED

                                                              Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Nuckolls, Christopher v. Ford   2:18-cv-08729-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company et al             AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104             10/10/2018    SETTLED

                                                              Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Singh, Ivan et al v. Ford Motor 2:18-cv-08731-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94104             10/10/2018    SETTLED


                                                              Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Garant et al v. Ford Motor                                    Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000 San
Company et al                   4:18-cv-06214    Northern     Angeles, CA 90067                    Francisco, CA 94111                 10/11/2018


                                                              Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Burton, Stephen v. Ford Motor 2:18-cv-08810-                  153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company et al                 AB-FFM             Central      Hills, CA 90211-2114                 San Francisco, CA 94108             10/12/2018    SETTLED



                                                              Knight Law Group 10250               Schnader Harrison Segal & Lewis
Torres, Jesus M. v. Ford Motor 2:18-cv-08956-                 Constellation Blvd, Suite 2500 Los   LLP 650 California St., 19th Flr.
Company et al                  AB-FFM            Central      Angeles, CA 90067                    San Francisco, CA 94108             10/17/2018



                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Sanchez, Maria Elena v. Ford    2:18-cv-09036-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626              10/19/2018


                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Doyle, Stephanie v. Ford        3:18-cv-02406-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company                   AB-FFM           Southern     Angeles, CA 90067                    Mesa, California 92626              10/19/2018
                            Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 119 of 148 Page ID
                                                              #:47036

                                                  Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                                                                   Lewis Brisbois Bisgaard and Smith
                                                              Veracis Law Corporation              LLP
Alegrete, Anthony v. Ford       2:18-cv-09878-                333 City Boulevard West Suite 1700   633 West 5th Street Suite 4000
Motor Company                   AB-FFM           Central      Orange, CA 92868                     Los Angeles, CA 90071               11/26/2018


                                                                                                   Schnader Harrison Segal and
                                                              Consumer Legal Remedies, APC,        Lewis LLP
Castle, Nancy v. Ford Motor     2:18-cv-10006-                153 ½ North Arnaz Drive Beverly      650 California Street 19th Floor
Company                         AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108-2736        11/29/2018    SETTLED

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Ramon Garay v. Ford Motor       2:18-cv-10296-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company et al                   AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626              12/12/2018

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Richard Holmes v. Ford Motor 2:18-cv-10327-                   Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.              AB-FFM         Central           Angeles, CA 90067                    Mesa, California 92626              12/13/2018


                                                                                                   Schnader Harrison Segal and
                                                              Consumer Legal Remedies, APC,        Lewis LLP
Oskar Esparza v. Ford Motor     2:18-cv-10462-                153 ½ North Arnaz Drive Beverly      650 California Street 19th Floor
Company                         AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108-2736        12/18/2018    SETTLED

                                                              Knight Law Group 10250               Lewis Brisbois Bisgaard & Smith
Bertha Lezama, et al. v. Ford   2:18-cv-10418-                Constellation Blvd, Suite 2500 Los   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central      Angeles, CA 90067                    San Francisco, CA 94104             12/17/2018    Remanded

                                                              Knight Law Group 10250               Lewis Brisbois Bisgaard & Smith
Chad Van Baalbergen v. Ford     2:18-cv-10445-                Constellation Blvd, Suite 2500 Los   LLP 333 Bush Street Suite 1100
Motor Company et al             AB-FFM           Central      Angeles, CA 90067                    San Francisco, CA 94104             12/17/2018    Remanded


                                                                                                   Schnader Harrison Segal and
                                                              Consumer Legal Remedies, APC,        Lewis LLP
Lauren Dunn v. Ford Motor       2:18-cv-10423-                153 ½ North Arnaz Drive Beverly      650 California Street 19th Floor
Company                         AB-FFM           Central      Hills, CA 90211-2114                 San Francisco, CA 94108-2736        12/17/2018    SETTLED
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 120 of 148 Page ID
                                                               #:47037

                                                 Court and
          Case Style            Case Number                      Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                  County



                                                             Consumer Legal Remedies, APC,         Lewis Brisbois Bisgaard & Smith
Isabell Granados v. Ford Motr 2:19-cv-00034-                 153 ½ North Arnaz Drive Beverly       LLP 333 Bush Street Suite 1100
Company                       AB-FFM            Central      Hills, CA 90211-2114                  San Francisco, CA 94104               1/3/2019    SETTLED
                                                             Lemon Law Aid Inc
                                                             117 East Colorado Boulevard Suite
                                                             600
                                                             Pasadena, CA 91105; and Melton
                                                             Law Group                             Wilson Turner Kosmo LLP
Richard Lira v. Ford Motor     5:19-cv-00020-                128 West Avenida Ramona               550 West C Street Suite 1050
Company, et al.                AB-FFM           Central      San Clemente, CA 92672                San Diego, CA 92101                   1/4/2019

                                                             Consumer Legal Remedies, APC,         Lewis Brisbois Bisgaard & Smith
David Hunt v. Ford Motor       2:19-cv-00059-                153 ½ North Arnaz Drive Beverly       LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Eastern      Hills, CA 90211-2114                  San Francisco, CA 94104               6/6/2018    SETTLED

                                                             Knight Law Group 10250                Snell & Wilmer L.L.P. 600 Anton
Nadema Lynn Sheronick v.       5:19-cv-00249-                Constellation Blvd, Suite 2500 Los    Boulevard Suite 1400 Costa
Ford Motor Company             AB-FFM           Central      Angeles, CA 90067                     Mesa, California 92626                2/5/2019

                                                                                                   Stradling Yocca Carlson and Rauth
                                                                                                   PC
                                                                                                   660 Newport Center Drive Suite
Gregory Jones v. Ford Motor    5:19-cv-00071-                                                      1600
Company                        AB-FFM           Central      ,                                     Newport Beach, CA 92660-6422         1/10/2019

                                                             Consumer Legal Remedies, APC,         Lewis Brisbois Bisgaard & Smith
Bradley Smith v. Ford Motor                                  153 ½ North Arnaz Drive Beverly       LLP 333 Bush Street Suite 1100
Company                        2:19-cv-01246-AB-FFM
                                               Central       Hills, CA 90211-2114                  San Francisco, CA 94104              2/20/2019    SETTLED

                                                             Consumer Legal Remedies, APC,         Lewis Brisbois Bisgaard & Smith
Bryan Grinder v. Ford Motor                                  153 ½ North Arnaz Drive Beverly       LLP 333 Bush Street Suite 1100
Company                        2:19-cv-01122-AB-FFM
                                               Central       Hills, CA 90211-2114                  San Francisco, CA 94104              2/14/2019    SETTLED

                                                             Knight Law Group 10250                Snell & Wilmer L.L.P. 600 Anton
Green, Wyman v. Ford Motor 5:19-cv-00337-                    Constellation Blvd, Suite 2500 Los    Boulevard Suite 1400 Costa
Company                    AB-FFM               Central      Angeles, CA 90067                     Mesa, California 92626               2/21/2019
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 121 of 148 Page ID
                                                                #:47038

                                                  Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal       Status
                                                   County

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Brittney Van Vleet v. Ford      5:19-cv-00383-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company et al             AB-FFM           Central      Angeles, CA 90067                    Mesa, California 92626                 2/28/2019

                                                              Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Thompson, Janice v. Ford        2:19-cv-01760-                Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite 2000
Motor Company, et al.           AB-FFM           Central      Angeles, CA 90067                    San Francisco, CA 94111                2/26/2019

                                                                                                   Stradling Yocca Carlson and Rauth
                                                                                                   PC
                                                              Knight Law Group 10250               660 Newport Center Drive Suite
McCaffrey, Andrew J. v. Ford    5:19-cv-00486-                Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.           AB-FFM           Central      Angeles, CA 90067                    Newport Beach, CA 92660-6422             3/15/2019
                                                              Duck Law Firm LLC                    Dykema Gossett LLP
                                                              5040 Ambassador Caffery Parkway      333 South Grand Avenue Suite      2/28/2019
Alfred Franco et al v. Ford     2:19-cv-02466-   Michigan-    Suite 200                            2100                              (original filed
Motor Company                   AB-FFM           Eastern      Lafayette, LA 70508                  Los Angeles, CA 90071             date)
                                                              Knight Law Group 10250
Ramon Hernandez v. Ford         5:19-cv-00568-                Constellation Blvd, Suite 2500 Los   Stradling Yocca Carlson and Rauth
Motor Company et al             AB-FFM           Central      Angeles, CA 90067                    PC                                     3/29/2019

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Kevin Ham v. Ford Motor         5:19-cv-00600-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company                         AB-FFM           Cental       Angeles, CA 90067                    Mesa, California 92626                   4/4/2019

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Jannette Tolleson et al v. Ford 2:19-cv-02648-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company et al             AB-FFM           Southern     Angeles, CA 90067                    Mesa, California 92626                 3/20/2019

                                                              Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Perez, Luz v. Ford Motor        2:18-cv-09124-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern      Hills, CA 90211-2114                 San Francisco, CA 94104                 6/5/2018     SETTLED

                                                              Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Kaur, Amarpreet v. Ford         2:18-cv-09125-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern      Hills, CA 90211-2114                 San Francisco, CA 94104                 6/5/2018     SETTLED

                                                              Knight Law Group 10250               Snell and Wilmer LLP
Charlyse Franklin et al v. Ford 2:19-cv-04773-                Constellation Blvd, Suite 2500 Los   600 Anton Boulevard Suite 1400
Motor Company et al             AB-FFM           Central      Angeles, CA 90067                    Costa Mesa, CA 9262                    5/31/2019
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 122 of 148 Page ID
                                                               #:47039

                                                  Court and
          Case Style            Case Number                      Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County
                                                                                                   Lewis Brisbois Bisgaard and Smith
                                                                                                   LLP
                                                              Consumer Legal Remedies, APC,        333 Bush Street Suite 1100
Huffman, Roger v. Ford Motor 2:19-cv-07175-                   153 ½ North Arnaz Drive Beverly      San Francisco, CA 94104
Company                      AB-FFM              Eastern      Hills, CA 90211-2114                                                       6/5/2018    SETTLED
                                                                                                   Lewis Brisbois Bisgaard & Smith
                                                                                                   LLP
                                                              Consumer Legal Remedies, APC,        333 Bush Street Suite 1100
Cassandra Resendez v. Ford     2:19-cv-07176-                 153 ½ North Arnaz Drive Beverly      San Francisco, CA 94104
Motor Company et al            AB-FFM            Eastern      Hills, CA 90211-2114                                                       6/5/2018    SETTLED
                                                                                                   Lewis Brisbois Bisgaard & Smith
                                                                                                   LLP
                                                              Consumer Legal Remedies, APC,        333 Bush Street Suite 1100
Maryellen McLaughlin v. Ford 2:19-cv-07177-                   153 ½ North Arnaz Drive Beverly      San Francisco, CA 94104
Motor Company                AB-FFM              Eastern      Hills, CA 90211-2114                                                       6/6/2018    SETTLED

                                                              Knight Law Group 10250               Snell and Wilmer LLP
Ralph A. Gallardo et al v. Ford 2:19-cv-07963-                Constellation Blvd, Suite 2500 Los   600 Anton Boulevard Suite 1400
Motor Company et al             AB-FFM           Central      Angeles, CA 90067                    Costa Mesa, CA 9262                  9/13/2019


                                                              The Barry Law Firm                   Schnader Harrison Segal and
                                                              11845 West Olympic Boulevard Suite   Lewis LLP
Diane Barnes v. Ford Motor     2:19-cv-08610-                 1270                                 650 California Street 19th Floor
Company                        AB-FFM            Eastern      Los Angeles, CA 90064                San Francisco, CA 94108-2736         9/18/2019

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Luis Meza v. Ford Motor        2:19-cv-09248-                 Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.                AB-FFM            Central      Angeles, CA 90067                    Mesa, California 92626              10/28/2019

                                                                                                   Lewis Brisbois Bisgaard and Smith
                                                              Lemon Law Aid Inc                    LLP
                                                              117 East Colorado Boulevard Suite    633 West Fifth Street Suite 4000
Keith Blaney v. Ford Motor     2:19-cv-09337-                 460                                  Los Angeles, CA 90071
Company                        AB-FFM            Central      Pasadena, CA 91105                                                       10/30/2019    DISMISSED
                                                                                                   Mortenson Taggart LLP
                                                                                                   300 Spectrum Center Dr., Suite
                                                              Knight Law Group 10250               1100
Gurrola Rodriguez v. Ford      5:19-cv-01901-                 Constellation Blvd, Suite 2500 Los   Irvine, CA 92618
Motor Company et al.           AB-FFM            Central      Angeles, CA 90067                                                         10/3/2019
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 123 of 148 Page ID
                                                                #:47040

                                                     Court and
           Case Style               Case Number                     Plaintiff's Counsel and Address    Defendant's Counsel and Address Date of Removal    Status
                                                      County
                                                                                                       Gates Conter Guy Proudfoot and
                                                                                                       Muench LLP
                                                                 Consumer Legal Services PC            38 Discovery Suite 200
Dan Sneed v. Ford Motor            2:19-cv-09512-                2330 Long Beach Boulevard             Irvine, CA 92618
Company                            AB-FFM           Central      Long Beach, CA 90806                                                        11/5/2019   DISMISSED
                                                                                                       Gates Conter Guy Proudfoot and
                                                                                                       Muench LLP
                                                                 Consumer Legal Services PC            38 Discovery Suite 200
Valerie Hermansen v. Ford          2:19-cv-09566-                2330 Long Beach Boulevard             Irvine, CA 92618
Motor Company et al                AB-FFM           Central      Long Beach, CA 90806                                                        11/7/2019   DISMISSED
                                                                                                       Gates Conter Guy Proudfoot and
                                                                                                       Muench LLP
                                                                 Consumer Legal Services PC            38 Discovery Suite 200
Roberta Daprea v. Ford Motor 8:19-cv-02132-                      2330 Long Beach Boulevard             Irvine, CA 92618
Company                      AB-FFM                 Central      Long Beach, CA 90806                                                        11/8/2019   DISMISSED
                                                                 Consumer Legal Services PC            Bowman & Brooke LLP, 970 West
Maritza Schuyler et al v. Ford     2:19-cv-09835-                2330 Long Beach Boulevard             190th Street, Suite 700, Torrance,
Motor Company et al                AB-FFM           Central      Long Beach, CA 90806                  CA 90502                             11/15/2019   DISMISSED
                                                                                                       Bowman & Brooke LLP, 970 West
Alyssa Puentes v. Ford Motor 2:19-cv-09992-                      Cline APC, 7855 Ivanhoe Suite 408,    190th Street, Suite 700, Torrance,
Company                      AB-FFM                 Central      San Diego, CA 92037                   CA 90502                             11/21/2019

                                                                 Consumer Legal Services PC            Bowman & Brooke LLP, 970 West
Grace Montoya v. Ford Motor 5:19-cv-02267-                       2330 Long Beach Boulevard             190th Street, Suite 700, Torrance,
Company, et al              AB-FFM                  Central      Long Beach, CA 90806                  CA 90502                             11/26/2019   DISMISSED

                                                                 The Barry Law Firm, 11835 W.          Bowman & Brooke LLP, 970 West
Vik Sidhu v. Ford Motor            2:19-cv-10032-                Olympic Blvd. Ste. 440, Los, Angeles, 190th Street, Suite 700, Torrance,
Company et al                      AB-FFM           Central      CA 90064                              CA 90502                             11/26/2019   DISMISSED

                                                                 Consumer Law Experts APC, 5757        Bowman & Brooke LLP, 970 West
Young Lee v. Ford Motor            2:19-cv-10170-                West Century Boulevard, Suite 500,    190th Street, Suite 700, Torrance,
Company et al                      AB-FFM           Central      Los Angeles, CA 90045                 CA 90502                             11/27/2019

                                                                 Consumer Legal Services PC            Bowman & Brooke LLP, 970 West
Charles Tripp Barrie II et al v.   2:19-cv-10177-                2330 Long Beach Boulevard             190th Street, Suite 700, Torrance,
Ford Motor Company, et al          AB-FFM           Central      Long Beach, CA 90806                  CA 90502                             11/29/2019   DISMISSED
                                                                 The Barry Law Firm, 11835 W.          Bowman & Brooke LLP, 970 West
Laura Burnett et al v. Ford        2:19-cv-10213-                Olympic Blvd. Ste. 440, Los, Angeles, 190th Street, Suite 700, Torrance,
Motor Company et al                AB-FFM           Central      CA 90064                              CA 90502                              12/2/2019   DISMISSED
                                Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 124 of 148 Page ID
                                                                  #:47041

                                                    Court and
           Case Style              Case Number                     Plaintiff's Counsel and Address      Defendant's Counsel and Address Date of Removal    Status
                                                     County

                                                                The Barry Law Firm, 11835 W.          Bowman & Brooke LLP, 970 West
Marco Bonilla v. Ford Motor       2:19-cv-10215-                Olympic Blvd. Ste. 440, Los, Angeles, 190th Street, Suite 700, Torrance,
Company et al                     AB-FFM           Central      CA 90064                              CA 90502                                12/2/2019   DISMISSED

                                                                Consumer Legal Services PC              Bowman & Brooke LLP, 970 West
Martin Castaneda v. Ford          5:19-cv-02307-                2330 Long Beach Boulevard               190th Street, Suite 700, Torrance,
Motor Company et al               AB-FFM           Central      Long Beach, CA 90806                    CA 90502                              12/2/2019   DISMISSED
                                                                Consumer Legal Services PC              Bowman & Brooke LLP, 970 West
Arcelia Lemus v. Ford Motor       5:19-cv-02303-                2330 Long Beach Boulevard               190th Street, Suite 700, Torrance,
Company et al                     AB-FFM           Central      Long Beach, CA 90806                    CA 90502                              12/2/2019   DISMISSED

                                                                The Barry Law Firm, 11835 W.          Bowman & Brooke LLP, 970 West
Irene Pineda v. Ford Motor        5:19-cv-02304-                Olympic Blvd. Ste. 440, Los, Angeles, 190th Street, Suite 700, Torrance,
Company et al                     AB-FFM           Central      CA 90064                              CA 90502                                12/2/2019

                                                                Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Josephina Cisneros v. Ford        2:19-cv-10348-                2330 Long Beach Boulevard               LLP, 275 Battery Street Suite 2000
Motor Company                     AB-FFM           Eastern      Long Beach, CA 90806                    San Francisco, CA 94111               12/6/2019   DISMISSED
                                                                The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Silvia Lorenzo v. Ford Motor      2:19-cv-10390-                Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700, Torrance,
Company                           AB-FFM           Central      CA 90064                                CA 90502                              12/9/2019   DISMISSED

                                                                Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Cunha, Jessica v. Ford Motor 2:19-cv-10346-                     2330 Long Beach Boulevard               LLP, 275 Battery Street Suite 2000
Company                      AB-FFM                Eastern      Long Beach, CA 90806                    San Francisco, CA 94111               12/6/2019   DISMISSED

                                                                Lemon Law Aid Inc                       Lewis Brisbois Bisgaard and Smith
                                                                117 East Colorado Boulevard Suite       LLP
Stefani Guzman Aguado v.          2:19-cv-10375-                460                                     633 West Fifth Street Suite 4000
Ford Motor Company et al          AB-FFM           Central      Pasadena, CA 91105                      Los Angeles, CA 90071                12/11/2019   Remanded

                                                                Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Anna Marie Bruggeman et al        2:19-cv-10873-                2330 Long Beach Boulevard               LLP, 275 Battery Street Suite 2000
v. Ford Motor Company et al       AB-FFM           Eastern      Long Beach, CA 90806                    San Francisco, CA 94111              12/11/2019   DISMISSED

                                                                Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Curci, Jennifer et al v. Ford     2:19-cv-10460-                2330 Long Beach Boulevard               LLP, 275 Battery Street Suite 2000
Motor Company                     AB-FFM           Eastern      Long Beach, CA 90806                    San Francisco, CA 94111              12/12/2019   DISMISSED
                               Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 125 of 148 Page ID
                                                                 #:47042

                                                   Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address      Defendant's Counsel and Address Date of Removal    Status
                                                    County

                                                               Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Ignacio, Joanne v. Ford Motor 2:19-cv-10463-                   2330 Long Beach Boulevard               LLP, 275 Battery Street Suite 2000
Company                       AB-FFM              Northern     Long Beach, CA 90806                    San Francisco, CA 94111              12/17/2019   DISMISSED
                                                               The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Maribel Vasquez v. Ford          2:19-cv-10488-                Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700, Torrance,
Motor Company et al              AB-FFM           Central      CA 90064                                CA 90502                             12/11/2019   DISMISSED

                                                               Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Michelle May v. Ford Motor       2:19-cv-10469-                2330 Long Beach Boulevard               LLP, 275 Battery Street Suite 2000
Company                          AB-FFM           Eastern      Long Beach, CA 90806                    San Francisco, CA 94111              12/17/2019   DISMISSED

                                                               Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Samantha Venegas v. Ford         2:19-cv-10470-                2330 Long Beach Boulevard               275 Battery Street Suite 2000 San
Motor Company                    AB-FFM           Eastern      Long Beach, CA 90806                    Francisco, CA 94111                  12/17/2019   DISMISSED

                                                               Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Brandon Peterson et al v. Ford 2:19-cv-10461-                  2330 Long Beach Boulevard               275 Battery Street Suite 2000 San
Motor Company                  AB-FFM             Eastern      Long Beach, CA 90806                    Francisco, CA 94111                  12/17/2019   DISMISSED

                                                               Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Michael Gibbons et al v. Ford    2:19-cv-10462-                2330 Long Beach Boulevard               LLP, 275 Battery Street Suite 2000
Motor Company                    AB-FFM           Northern     Long Beach, CA 90806                    San Francisco, CA 94111              12/17/2019   DISMISSED

                                                               Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Dante Lavalley et al v. Ford     2:19-cv-10471-                2330 Long Beach Boulevard               LLP, 275 Battery Street Suite 2000
Motor Company                    AB-FFM           Northern     Long Beach, CA 90806                    San Francisco, CA 94111              12/18/2019   DISMISSED

                                                               Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Anthony Grant et al v. Ford      2:19-cv-10472-                2330 Long Beach Boulevard               LLP, 275 Battery Street Suite 2000
Motor Company                    AB-FFM           Northern     Long Beach, CA 90806                    San Francisco, CA 94111              11/15/2019   DISMISSED

                                                               Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Gangitano ,Michael v. Ford       2:19-cv-10626-                2330 Long Beach Boulevard               LLP, 275 Battery Street Suite 2000
Motor Co.                        AB-FFM           Eastern      Long Beach, CA 90806                    San Francisco, CA 94111              11/27/2019   DISMISSED
                                                               The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Julie Van Horn v. Ford Motor     2:19-cv-10629-                Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700, Torrance,
Company et al                    AB-FFM           Southern     CA 90064                                CA 90502                             11/22/2019   DISMISSED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 126 of 148 Page ID
                                                                #:47043

                                                  Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address      Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              California Lemon Law Goup Inc
                                                              11440 West Bernardo Court Suite         Bowman & Brooke LLP, 970 West
Allen Tyrpak et al v. Ford      8:19-cv-02425-                300                                     190th Street, Suite 700, Torrance,
Motor Company et al             AB-FFM           Central      San Diego, CA 92127                     CA 90502                             12/16/2019

                                                              The Barry Law Firm, 11835 W.            Gordon Rees Scully Mansukhani,
Rodney Boyd et al v. Ford       2:19-cv-10627-                Olympic Blvd. Ste. 440, Los, Angeles,   LLP, 275 Battery Street Suite 2000
Motor Company                   AB-FFM           Eastern      CA 90064                                San Francisco, CA 94111              11/27/2019   DISMISSED
                                                              The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Lopez et al v. Ford Motor       2:19-cv-10628-                Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700, Torrance,
Company et al                   AB-FFM           Southern     CA 90064                                CA 90502                             11/20/2019   DISMISSED

                                                              The Barry Law Firm, 11835 W.          Gordon Rees Scully Mansukhani,
Delaura Nunes v. Ford Motor     2:19-cv-10734-                Olympic Blvd. Ste. 440, Los, Angeles, LLP, 275 Battery Street Suite 2000
Company                         AB-FFM           Eastern      CA 90064                              San Francisco, CA 94111                 12/2/2019   DISMISSED

                                                              The Barry Law Firm, 11835 W.            Gordon Rees Scully Mansukhani,
David Clifford v. Ford Motor    2:19-cv-10736-                Olympic Blvd. Ste. 440, Los, Angeles,   LLP, 275 Battery Street Suite 2000
Company                         AB-FFM           Northern     CA 90064                                San Francisco, CA 94111               12/6/2019   DISMISSED
                                                              The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Barbara Mueller v. Ford Motor 2:19-cv-10738-                  Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700, Torrance,
Company et al                 AB-FFM             Southern     CA 90064                                CA 90502                              12/6/2019   DISMISSED

                                                              Rene Korper Law Offices                 Schiff Hardin LLP
Daniel Stuart Grago v. Ford     2:19-cv-10725-                27240 Turnberry Lane Suite 200          One Spear Street Suite 3100
Motor Company                   AB-FFM           Northern     Valencia, CA 91355                      San Francisco, CA 94105               7/15/2019
                                                              Consumer Legal Services PC              Bowman & Brooke LLP, 970 West
Douglas Adams et al v. Ford     5:19-cv-02453-                2330 Long Beach Boulevard               190th Street, Suite 700, Torrance,
Motor Company et al             AB-FFM           Central      Long Beach, CA 90806                    CA 90502                             12/20/2019   DISMISSED
                                                              Consumer Legal Services PC              Bowman & Brooke LLP, 970 West
Rose Rios et al v. Ford Motor   2:19-cv-10779-                2330 Long Beach Boulevard               190th Street, Suite 700, Torrance,
Company et al                   AB-FFM           Central      Long Beach, CA 90806                    CA 90502                             12/20/2019   DISMISSED

                                                              Law Office of Larry SR Hoddick          Bowman & Brooke LLP, 970 West
Rachel Rosales v. Ford Motor 5:19-cv-02450-                   74-000 Country Club Drive Suite C5      190th Street, Suite 700, Torrance,
Company et al                AB-FFM              Central      Palm Desert, CA 92260                   CA 90502                             12/19/2019   DISMISSED
                                                              The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Ladislao Zarate v. Ford Motor 5:19-cv-02475-                  Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700, Torrance,
Company et al                 AB-FFM             Central      CA 90064                                CA 90502                             12/23/2019   DISMISSED
                            Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 127 of 148 Page ID
                                                              #:47044

                                                   Court and
          Case Style              Case Number                     Plaintiff's Counsel and Address      Defendant's Counsel and Address Date of Removal    Status
                                                    County
                                                               Jorgensen and Salberg LLP               Bowman & Brooke LLP, 970 West
Matthew Moreno v. Ford           8:19-cv-02489-                15137 Woodlawn Avenue                   190th Street, Suite 700, Torrance,
Motor Company, Inc. et al        AB-FFM           Central      Tustin, CA 92780                        CA 90502                             12/26/2019
                                                               The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Regan Phillips v. Ford Motor     2:19-cv-10927-                Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700, Torrance,
Company et al                    AB-FFM           Central      CA 90064                                CA 90502                             12/27/2019   DISMISSED

                                                               Knight Law Group 10250                  Gordon Rees Scully Mansukhani,
Marvin P. Staton et al v. Ford   2:20-cv-00139-                Constellation Blvd, Suite 2500 Los      LLP, 275 Battery Street Suite 2000
Motor Company et al              AB-FFM           Eastern      Angeles, CA 90067                       San Francisco, CA 94111              12/18/2019

                                                               The Barry Law Firm, 11835 W.          Gordon Rees Scully Mansukhani,
Jammie Kohen v. Ford Motor       2:20-cv-00141-                Olympic Blvd. Ste. 440, Los, Angeles, LLP, 275 Battery Street Suite 2000
Company                          AB-FFM           Eastern      CA 90064                              San Francisco, CA 94111                12/18/2019   DISMISSED

                                                               Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Gamaliel Sigala et al v. Ford    2:20-cv-00145-                2330 Long Beach Boulevard               LLP, 275 Battery Street Suite 2000
Motor Company                    AB-FFM           Eastern      Long Beach, CA 90806                    San Francisco, CA 94111              12/19/2019   DISMISSED

                                                               The Barry Law Firm, 11835 W.          Gordon Rees Scully Mansukhani,
Maria Mendoza v. Ford Motor 2:20-cv-00143-                     Olympic Blvd. Ste. 440, Los, Angeles, LLP, 275 Battery Street Suite 2000
Company                     AB-FFM                Eastern      CA 90064                              San Francisco, CA 94111                12/18/2019   DISMISSED

                                                               The Barry Law Firm, 11835 W.          Gordon Rees Scully Mansukhani,
Bill Tomlin v. Ford Motor        2:20-cv-00144-                Olympic Blvd. Ste. 440, Los, Angeles, LLP, 275 Battery Street Suite 2000
Company                          AB-FFM           Eastern      CA 90064                              San Francisco, CA 94111                12/19/2019   DISMISSED

                                                               California Lemon Law Goup Inc
                                                               11440 West Bernardo Court Suite         Bowman & Brooke LLP, 970 West
Aaron Gardiner v. Ford Motor 8:20-cv-00022-                    300                                     190th Street, Suite 700, Torrance,
Company                      AB-FF                Central      San Diego, CA 92127                     CA 90502                               1/6/2020

                                                               Barry Law Firm                          Gordon Rees Scully Mansukhani
                                                               11845 West Olympic Boulevard Suite      LLP
Jammie Kohen v. Ford Motor       2:20-cv-00141-                1270                                    275 Battery Street Suite 2000
Company                          AB-FFM           Eastern      Los Angeles, CA 90064                   San Francisco, CA 94111                1/7/2020   DISMISSED

                                                               Goldsmith West APC                      Bowman & Brooke LLP, 970 West
Deborah Camara v. Ford           2:20-cv-00258-                609 Deep Valley Drive Suite 200         190th Street, Suite 700, Torrance,
Motor Company et al              AB-FFM           Central      Rolling Hills Estates, CA 90274         CA 90502                               1/9/2020   Remanded
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 128 of 148 Page ID
                                                               #:47045

                                                 Court and
          Case Style            Case Number                    Plaintiff's Counsel and Address     Defendant's Counsel and Address Date of Removal    Status
                                                  County
                                                             Lemon Law Aid Inc
                                                             117 East Colorado Boulevard Suite     Bowman & Brooke LLP, 970 West
Victoria Fox v. Ford Motor     2:20-cv-00275-                460                                   190th Street, Suite 700, Torrance,
Company et al                  AB-FFM           Central      Pasadena, CA 91105                    CA 90502                              1/9/2020

                                                             California Lemon Law Goup Inc
                                                             11440 West Bernardo Court Suite       Bowman & Brooke LLP, 970 West
Scott Oropeza v. Ford Motor    8:20-cv-00286-                300                                   190th Street, Suite 700, Torrance,
Company                        AB-FFM           Southern     San Diego, CA 92127                   CA 90502                             2/12/2020
                                                             California Lemon Law Goup Inc
                                                             11440 West Bernardo Court Suite       Bowman & Brooke LLP, 970 West
Melissa Rockwell et al v. Ford 2:20-cv-00362-                300                                   190th Street, Suite 700, Torrance,
Motor Company et al            AB-FFM           Central      San Diego, CA 92127                   CA 90502                             1/13/2020

                                                             Valero Law APC                        Bowman and Brooke LLP
Susan Vargas v. Ford Motor     2:20-cv-00599-                555 West 5th Street 35th Floor        970 West 190th Street Suite 700
Company et al                  AB-FFM           Central      Los Angeles, CA 90013                 Torrance, CA 90502                   1/21/2020
                                                             Lemon Law Aid Inc
                                                             117 East Colorado Boulevard Suite     Bowman & Brooke LLP, 970 West
Ernesto Acajabon et al v. Ford 2:20-cv-00670-                460                                   190th Street, Suite 700, Torrance,
Motor Company et al            AB-FFM           Central      Pasadena, CA 91105                    CA 90502                             1/22/2020    DISMISSED


                                                             Law Office of Larry SR Hoddick PC     Bowman & Brooke LLP, 970 West
Manuel Lopez v. Ford Motor     5:20-cv-00153-                74-000 Country Club Drive Suite C5    190th Street, Suite 700, Torrance,
Company et al                  AB-FFM           Central      Palm Desert, CA 92260                 CA 90502                             1/21/2020    DISMISSED

                                                             Young and Young                       Bowman & Brooke LLP, 970 West
Anthony Lopez v. Ford Motor 2:20-cv-01090-                   620 Newport Center Drive Suite 1100   190th Street, Suite 700, Torrance,
Company et al               AB-FFM              Central      Newport Beach, CA 92660               CA 90502                              2/3/2020
                                                             California Lemon Law Group Inc
                                                             11440 West Bernardo Court Suite
                                                             300                                   Bowman & Brooke LLP, 970 West
Michelle Rawlins et al v. Ford 2:20-cv-01099-                San Diego, CA 92127                   190th Street, Suite 700, Torrance,
Motor Company et al            AB-FFM           Central                                            CA 90502                              2/3/2020
                                                             The Barry Law Firm
                                                             11845 West Olympic Boulevard Suite Bowman & Brooke LLP, 970 West
Richard Duval v. Ford Motor    2:20-cv-01355-                1270                               190th Street, Suite 700, Torrance,
Company                        AB-FFM           Eastern      Los Angeles, CA 90064              CA 90502                                1/13/2020    DISMISSED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 129 of 148 Page ID
                                                                #:47046

                                                  Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal    Status
                                                   County
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite   Bowman & Brooke LLP, 970 West
Laura Burnett v. Ford Motor     2:20-cv-01404-                1270                                 190th Street, Suite 700, Torrance,
Company et al                   AB-FFM           Central      Los Angeles, CA 90064                CA 90502                             2/12/2020    DISMISSED
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite   Bowman & Brooke LLP, 970 West
Enrique Mota v. Ford Motor      2:20-cv-01430-                1270                                 190th Street, Suite 700, Torrance,
Company et al                   AB-FFM           Central      Los Angeles, CA 90065                CA 90503                             2/12/2020    DISMISSED
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite   Bowman & Brooke LLP, 970 West
Melvin Hanes v. Ford Motor      5:20-cv-00289-                1270                                 190th Street, Suite 700, Torrance,
Company et al                   AB-FFM           Central      Los Angeles, CA 90066                CA 90504                             2/12/2020    DISMISSED
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite   Bowman & Brooke LLP, 970 West
Sugey Guerrero v. Ford Motor 8:20-cv-00300-                   1270                                 190th Street, Suite 700, Torrance,
Company et al                AB-FFM              Central      Los Angeles, CA 90067                CA 90505                             2/14/2020    DISMISSED
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite   Bowman & Brooke LLP, 970 West
Severyn Rowinski v. Ford        8:20-cv-00310-                1270                                 190th Street, Suite 700, Torrance,
Motor Company et al             AB-FFM           Central      Los Angeles, CA 90068                CA 90506                             2/14/2020    DISMISSED
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite   Gordon Rees Scully Mansukhani,
Kamal Sheth v. Ford Motor       2:20-cv-01649-                1270                                 LLP, 275 Battery Street Suite 2000
Company et al                   AB               Northern     Los Angeles, CA 90064                San Francisco, CA 94111              2/20/2020    SETTLED
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite   Gordon Rees Scully Mansukhani,
Tyler Bardin v. Ford Motor      2:20-cv-01648-                1270                                 LLP, 275 Battery Street Suite 2000
Company et al                   AB-FFM           Eastern      Los Angeles, CA 90064                San Francisco, CA 94111              2/20/2020
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite   Bowman & Brooke LLP, 970 West
Robert Bringhurst v. Ford       5:20-cv-00345-                1270                                 190th Street, Suite 700, Torrance,
Motor Company et al             AB-FFM           Central      Los Angeles, CA 90068                CA 90506                             2/20/2020    DISMISSED
                                                                                                   Mortenson Taggart LLP
                                                                                                   300 Spectrum Center Dr., Suite
                                                              Knight Law Group 10250               1100
Fabiola Lopez et al v. Ford     2:20-cv-01636-                Constellation Blvd, Suite 2500 Los   Irvine, CA 92618
Motor Company et al             AB-FFM           Central      Angeles, CA 90067                                                         2/19/2020

                                                              Consumer Law Experts APC, 5757       Bowman & Brooke LLP, 970 West
Andrew Contreras v. Ford        2:20-cv-01738-                West Century Boulevard, Suite 500,   190th Street, Suite 700, Torrance,
Motor Company et al             AB-FFM           Central      Los Angeles, CA 90045                CA 90506                             2/24/2020
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 130 of 148 Page ID
                                                               #:47047

                                                 Court and
          Case Style            Case Number                    Plaintiff's Counsel and Address    Defendant's Counsel and Address Date of Removal    Status
                                                  County
                                                             Journey Law Group LLP                Bowman & Brooke LLP, 970 West
Hector Morales De La Cruz v.   8:20-cv-00376-                1762 Westwood Blvd., Ste. 260        190th Street, Suite 700, Torrance,
Ford Motor Company et al       AB-FFM           Central      Los Angeles, CA 90024                CA 90506                             2/24/2020

                                                             Goldsmith West APC                   Bowman & Brooke LLP, 970 West
Joseph Strohman v. Ford        2:20-cv-01998-                609 Deep Valley Drive Suite 200      190th Street, Suite 700, Torrance,
Motor Company et al            AB-FFM           Central      Rolling Hills Estates, CA 90274      CA 90506                             2/28/2020    DISMISSED


                                                             Law Office of William R. McGee       Bowman & Brooke LLP, 970 West
Timothy J. Kennedy v. Ford     2:20-cv-02057-                701 Palomar Airport Road, Ste. 250   190th Street, Suite 700, Torrance,
Motor Company et al            AB-FFM           Central      Carlsbad, CA 92011                   CA 90506                              3/2/2020
                                                             The Barry Law Firm
                                                             11845 West Olympic Boulevard Suite   Bowman & Brooke LLP, 970 West
Cirilo Martinez v. Ford Motor 2:20-cv-01502-                 1270                                 190th Street, Suite 700, Torrance,
Company et al                 AB-FFM            Central      Los Angeles, CA 90068                CA 90506                             2/14/2020

                                                             Lemon Law Aid Inc                    Bowman & Brooke LLP, 970 West
Michael Nunez et al v. Ford    8:20-cv-00262-                117 East Colorado Blvd., Ste. 460    190th Street, Suite 700, Torrance,
Motor Company                  AB-FFM           Central      Pasadena, CA 91105                   CA 90506                             2/10/2020    DISMISSED
                                                             The Barry Law Firm
                                                             11845 West Olympic Boulevard Suite   Bowman & Brooke LLP, 970 West
Alicia Camarillo v. Ford Motor 5:20-cv-00452-                1270                                 190th Street, Suite 700, Torrance,
Company                        AB-FFM           Central      Los Angeles, CA 90064                CA 90502                              3/5/2020    DISMISSED
                                                             The Barry Law Firm
                                                             11845 West Olympic Boulevard Suite   Bowman & Brooke LLP, 970 West
Ana Florencio v. Ford Motor    2:20-cv-02171-                1270                                 190th Street, Suite 700, Torrance,
Company                        AB-FFM           Central      Los Angeles, CA 90064                CA 90502                              3/6/2020
                                                             The Barry Law Firm
                                                             11845 West Olympic Boulevard Suite   Bowman & Brooke LLP, 970 West
Jose Avalos v. Ford Motor      2:20-cv-02174-                1270                                 190th Street, Suite 700, Torrance,
Company                        AB-FFM           Central      Los Angeles, CA 90064                CA 90502                              3/6/2020
                                                             The Barry Law Firm
                                                             11845 West Olympic Boulevard Suite   Bowman & Brooke LLP, 970 West
Suzanne Santini v. Ford Motor 2:20-cv-02281-                 1270                                 190th Street, Suite 700, Torrance,
Company                       AB-FFM            Central      Los Angeles, CA 90064                CA 90502                             3/10/2020    DISMISSED
                                                             The Barry Law Firm
                                                             11845 West Olympic Boulevard Suite   Bowman & Brooke LLP, 970 West
Pablo Gallardo v. Ford Motor   5:20-cv-00477-                1270                                 190th Street, Suite 700, Torrance,
Company                        AB-FFM           Central      Los Angeles, CA 90064                CA 90502                             3/10/2020    DISMISSED
                            Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 131 of 148 Page ID
                                                              #:47048

                                                 Court and
          Case Style            Case Number                    Plaintiff's Counsel and Address     Defendant's Counsel and Address Date of Removal    Status
                                                  County
                                                             The Barry Law Firm
                                                             11845 West Olympic Boulevard Suite Bowman & Brooke LLP, 970 West
Adrian Briceno v. Ford Motor 2:20-cv-02274-                  1270                               190th Street, Suite 700, Torrance,
Company                      AB-FFM             Central      Los Angeles, CA 90064              CA 90502                                 3/9/2020

                                                             The Law Office of Ronald J. Bolz,   Baker and Hostetler LLP, 200 Civic
Judith Nagella v. Ford Motor   2:20-cv-02448-   Ohio         PLLC, 30928 Ford Road, Garden City, Center Drive, Suite 1200,
Company                        AB-FFM           Northern     MI 48135                            Columbus, OH 43215-4138                3/16/2020    DISMISSED

                                                             The Law Office of Ronald J. Bolz,     Baker and Hostetler LLP, 200 Civic
Jamie Holcomb v. Ford Motor 2:20-cv-02449-      Ohio         PLLC, 30928 Ford Road, Garden City,   Center Drive, Suite 1200,
Company                     AB-FFM              Northern     MI 48135                              Columbus, OH 43215-4138              3/18/2020    DISMISSED
                                                             The Barry Law Firm
                                                             11845 West Olympic Boulevard Suite    Gordon Rees Scully Mansukhani,
Rodney Strong v. Ford Motor    2:20-cv-02454-                1270                                  LLP, 275 Battery Street Suite 2000
Company                        AB-FFM           Eastern      Los Angeles, CA 90064                 San Francisco, CA 94111              3/18/2020    DISMISSED

                                                             The Law Office of Ronald J. Bolz,   Baker and Hostetler LLP, 200 Civic
Amy Schulte v. Ford Motor      2:20-cv-02447-   Ohio         PLLC, 30928 Ford Road, Garden City, Center Drive, Suite 1200,
Company                        AB-FFM           Northern     MI 48135                            Columbus, OH 43215-4138                 3/3/2020    DISMISSED

                                                             California Lemon Law Goup Inc
                                                             11440 West Bernardo Court Suite       Bowman & Brooke LLP, 970 West
Maria Silva v. Ford Motor      5:20-cv-00548-                300                                   190th Street, Suite 700, Torrance,
Company                        AB-FFM           Central      San Diego, CA 92127                   CA 90502                             3/16/2020
                                                             The Bickel Law Firm Inc., 701 B       Bowman & Brooke LLP, 970 West
Raven Jade Sansano v. Ford     8:20-cv-00521-                Street, Suite 1200, San Diego, CA     190th Street, Suite 700, Torrance,
Motor Company                  AB-FFM           Central      92101                                 CA 90502                             3/13/2020
                                                             The Barry Law Firm
                                                             11845 West Olympic Boulevard Suite    Gordon Rees Scully Mansukhani,
Manuel Loza v. Ford Motor      2:20-cv-02445-                1270                                  LLP, 275 Battery Street Suite 2000
Company                        AB-FFM           Eastern      Los Angeles, CA 90064                 San Francisco, CA 94111              3/18/2020    DISMISSED
                                                             The Barry Law Firm
                                                             11845 West Olympic Boulevard Suite    Gordon Rees Scully Mansukhani,
Maria Lara v. Ford Motor       2:20-cv-02457-                1270                                  LLP, 275 Battery Street Suite 2000
Company                        AB-FFM           Northern     Los Angeles, CA 90064                 San Francisco, CA 94111              3/20/2020    DISMISSED
                                                             The Barry Law Firm
                                                             11845 West Olympic Boulevard Suite    Gordon Rees Scully Mansukhani,
Linda Benjamin v. Ford Motor 2:20-cv-02459-                  1270                                  LLP, 275 Battery Street Suite 2000
Company                      AB-FFM             Northern     Los Angeles, CA 90064                 San Francisco, CA 94111              3/20/2020    DISMISSED
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 132 of 148 Page ID
                                                               #:47049

                                                  Court and
          Case Style             Case Number                     Plaintiff's Counsel and Address    Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              UNDERWOOD & RIEMER PC, 21             DYKEMA GOSSETT PLLC, 1301 K
Victoria A. Pullum v. Ford      2:20-cv-02678-   Alamba       South Section Street, Fairhope, AL    Street, N.W., Suite 1100 West,
Motor Company                   AB-FFM           Middle       36532                                 Washington, DC 20005                 3/23/2020

                                                              Consumer Law Experts APC, 5757        Bowman & Brooke LLP, 970 West
Josue A. Ramirez v. Ford        2:20-cv-02640-                West Century Boulevard, Suite 500,    190th Street, Suite 700, Torrance,
Motor Company                   AB-FFM           Central      Los Angeles, CA 90045                 CA 90502                             3/20/2020
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite    Gordon Rees Scully Mansukhani,
Amber Merino v. Ford Motor      2:20-cv-02456-                1270                                  LLP, 275 Battery Street Suite 2000
Company                         AB-FFM           Northern     Los Angeles, CA 90064                 San Francisco, CA 94111              3/24/2020    DISMISSED

                                                              The Law Office of Ronald J. Bolz,     Baker and Hostetler LLP, 200 Civic
Skyla Choate v. Ford Motor      2:20-cv-02450-   Ohio         PLLC, 30928 Ford Road, Garden City,   Center Drive, Suite 1200,
Company                         AB-FFM           Southern     MI 48135                              Columbus, OH 43215-4138              3/24/2020    DISMISSED
                                                              Neale and Fhima LLP, 34188 Pacific    Bowman & Brooke LLP, 970 West
Nancy Chiles v. Ford Motor      5:20-cv-00600-                Coast Highway, Dana Point, CA         190th Street, Suite 700, Torrance,
Company                         AB-FFM           Central      92629                                 CA 90502                             3/25/2020
                                                              Lemon Law Aid, Inc., 117 East         Bowman & Brooke LLP, 970 West
Carl White v. Ford Motor        2:20-cv-02284-                Colorado Boulevard, Suite 600,        190th Street, Suite 700, Torrance,
Company                         AB-FFM           Central      Pasaadena, CA 91105                   CA 90502                              3/9/2020
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite    Bowman & Brooke LLP, 970 West
Joseph Napolitano v. Ford       5:20-cv-00614-                1270                                  190th Street, Suite 700, Torrance,
Motor Company                   AB-FFM           Central      Los Angeles, CA 90064                 CA 90502                             3/26/2020    DISMISSED

                                                              California Lemon Law Goup Inc
                                                              11440 West Bernardo Court Suite       Bowman & Brooke LLP, 970 West
Matthew Murray v. Ford          8:20-cv-00600-                300                                   190th Street, Suite 700, Torrance,
Motor Company                   AB-FFM           Central      San Diego, CA 92127                   CA 90502                             3/26/2020
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite    Gordon Rees Scully Mansukhani,
Patricia Begley v. Ford Motor   2:20-cv-02867-                1270                                  LLP, 275 Battery Street Suite 2000
Company                         AB-FFM           Eastern      Los Angeles, CA 90064                 San Francisco, CA 94111              3/31/2020    DISMISSED

                                                              California Lemon Law Goup Inc
                                                              11440 West Bernardo Court Suite       Bowman & Brooke LLP, 970 West
Jeffrey Sutton v. Ford Motor    8:20-cv-00615-                300                                   190th Street, Suite 700, Torrance,
Company                         AB-FFM           Central      San Diego, CA 92127                   CA 90502                             3/27/2020
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 133 of 148 Page ID
                                                               #:47050

                                                  Court and
          Case Style            Case Number                      Plaintiff's Counsel and Address      Defendant's Counsel and Address Date of Removal    Status
                                                   County
                                                              Lemon Law Aid Inc, 117 East             Bowman & Brooke LLP, 970 West
Regina Freiwald v. Ford Motor 5:20-cv-00706-                  Colorado Boulevard Suite 600            190th Street, Suite 700, Torrance,
Company                       AB-FFM             Central      Pasadena, CA 91105                      CA 90502                              4/7/2020    Remanded
                                                              Lemon Law Aid Inc, 117 East             Bowman & Brooke LLP, 970 West
Barbara Kinneberg v. Ford      8:20-cv-00685-                 Colorado Boulevard Suite 600            190th Street, Suite 700, Torrance,
Motor Company                  AB-FFM            Central      Pasadena, CA 91105                      CA 90502                              4/9/2020    Remanded

                                                              California Lemon Law Goup Inc
                                                              11440 West Bernardo Court Suite         Bowman & Brooke LLP, 970 West
Ciaran Costa v. Ford Motor     2:20-cv-03325-                 300                                     190th Street, Suite 700, Torrance,
Company                        AB-FFM            Central      San Diego, CA 92127                     CA 90502                             4/10/2020    DISMISSED
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite      Bowman & Brooke LLP, 720 B
Raul Rodriguez v. Ford Motor 2:20-cv-03398-                   1270                                    Street, Suite 1740, San Diego, CA
Company, et al.              AB-FFM              Southern     Los Angeles, CA 90064                   92101                                4/13/2020
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite      Bowman & Brooke LLP, 970 West
Joan Lopez v. Ford Motor       5:20-cv-00763-                 1270                                    190th Street, Suite 700, Torrance,
Company, et al.                AB-FFM            Central      Los Angeles, CA 90064                   CA 90502                             4/15/2020
                                                              Law Office of Jacob K. Kashani APC,     Bowman & Brooke LLP, 970 West
Brian Arroyo v. Ford Motor     2:20-cv-03425-                 6277 Van Nuys Boulevard, Suite 125,     190th Street, Suite 700, Torrance,
Company                        AB-FFM            Central      Van Nuys, CA 91401                      CA 90502                             4/15/2020    SETTLED
                                                              Quill and Arrow LLP, 10900 Wilshire     Bowman & Brooke LLP, 970 West
Miguel Vidrio v. Ford Motor    2:20-cv-03576-                 Boulevard, Suite 200, Los Angeles, CA   190th Street, Suite 700, Torrance,
Company                        AB-FFM            Central      90064                                   CA 90502                             4/17/2020
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite      DYKEMA GOSSETT PLLC, 1301 K
Rafael and Christina Munoz v. 2:20-cv-03514-                  1270                                    Street, N.W., Suite 1100 West,
Ford Motor Company            AB-FFM             Southern     Los Angeles, CA 90064                   Washington, DC 20005                 4/16/2020    DISMISSED

                                                              Knight Law Group 10250                  DYKEMA GOSSETT PLLC, 1301 K
Alan and Kathryn Peterson v.   2:20-cv-03746-                 Constellation Blvd, Suite 2500 Los      Street, N.W., Suite 1100 West,
Ford Motor Company             AB-FFM            Southern     Angeles, CA 90067                       Washington, DC 20005                 4/23/2020    DISMISSED
                                                              The Barry Law Firm
Abigail and Michael                                           11845 West Olympic Boulevard Suite      Bowman & Brooke LLP, 970 West
Valenzuela v. Ford Motor       2:20-cv-03826-                 1270                                    190th Street, Suite 700, Torrance,
Company                        AB-FFM            Southern     Los Angeles, CA 90064                   CA 90502                             4/28/2020    DISMISSED

Manuel Garza Palmas, et al. v.                                Knight Law Group 10250                  Gordon Rees Scully Mansukhani,
Citrus Motors Ontario, Inc., et 2:20-cv-03816-                Constellation Blvd, Suite 2500 Los      LLP, 275 Battery Street Suite 2000
al.                             AB-FFM           Central      Angeles, CA 90067                       San Francisco, CA 94111              4/27/2020
                             Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 134 of 148 Page ID
                                                               #:47051

                                                  Court and
          Case Style            Case Number                      Plaintiff's Counsel and Address    Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                              Consumer Legal Services PC            Gordon Rees Scully Mansukhani,
Sara Gutierrez v. Ford Motor   2:20-cv-04248-                 2330 Long Beach Boulevard             LLP, 275 Battery Street Suite 2000
Company , et al.               AB-PVC            Central      Long Beach, CA 90806                  San Francisco, CA 94111              5/11/2020    SETTLED

                                                              Quill and Arrow LLP, 10900 Wilshire Gordon Rees Scully Mansukhani,
Lacresha Bogle v. Ford Motor 2:20-cv-04677-                   Boulevard, Suite 200, Los Angeles, CA LLP, 275 Battery Street Suite 2000
Company, et al.              AB-PVC              Northern     90064                                 San Francisco, CA 94111              5/27/2020
                                                              Consumer Law Experts APC
                                                              5757 West Century Boulevard Suite     Gordon Rees Scully Mansukhani,
Amanda Sutton v. Ford Motor 2:20-cv-04675-                    500                                   LLP, 275 Battery Street Suite 2000
Company, et al.             AB-PVC               Eastern      Los Angeles, CA 90045                 San Francisco, CA 94111              5/27/2020
                                                              California Lemon Law Group Inc
                                                              11440 West Bernardo Court Suite
                                                              300                                   Bowman & Brooke LLP, 720 B
Samantha Bonner v. Ford        2:20-cv-04678-                 San Diego, CA 92127                   Street, Suite 1740, San Diego, CA
Motor Company, et al.          AB-PVC            Southern                                           92101                                5/28/2020
                                                              Lemon Law Aid Inc
                                                              117 East Colorado Boulevard Suite     Gordon Rees Scully Mansukhani,
Roshonn Harrington v. Ford     2:20-cv-04700-                 460                                   LLP, 275 Battery Street Suite 2000
Motor Company, et al.          AB-PVC            Central      Pasadena, CA 91105                    San Francisco, CA 94111              5/28/2020    Remanded
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite    Gordon Rees Scully Mansukhani,
Theresa Orozco v. Ford Motor 2:20-cv-04693-                   1270                                  LLP, 275 Battery Street Suite 2000
Company                      AB-PVC              Eastern      Los Angeles, CA 90064                 San Francisco, CA 94111              5/29/2020    DISMISSED
                                                              California Lemon Law Group Inc
                                                              11440 West Bernardo Court Suite
                                                              300                                   Bowman & Brooke LLP, 720 B
Garbiella Mancilla v. Ford     2:20-cv-04679-                 San Diego, CA 92127                   Street, Suite 1740, San Diego, CA
Motor Company, et al.          AB-PVC            Southern                                           92101                                 6/1/2020
                                                              Sage Law Group LLP, 450 N. Brand
                                                              Blvd., Ste. 600, Glendale, CA 91203   Gordon Rees Scully Mansukhani,
Matthew Sirakie v. Ford        2:20-cv-04876-                                                       LLP, 275 Battery Street Suite 2000
Motor Company, et al.          AB-PVC            Central                                            San Francisco, CA 94111               6/1/2020 DISMISSED
                                                              LAW OFFICES OF WILLIAM R. McGEE,
                                                              APLC, 701 Palomar Airport Road,  Gordon Rees Scully Mansukhani,
Lillie L. Jackson v. Ford Motor 2:20-cv-05010-                Suite 250, Carlsbad, CA 92011    LLP, 275 Battery Street, Suite
Company, et al.                 AB-PVC           Central                                       2000 San Francisco, CA 94111               6/5/2020
                            Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 135 of 148 Page ID
                                                              #:47052

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address      Defendant's Counsel and Address Date of Removal    Status
                                                    County
                                                               The Barry Law Firm
                                                               11845 West Olympic Boulevard Suite     Gordon Rees Scully Mansukhani,
Donald Fish v. Ford Motor        2:20-cv-05107-                1270                                   LLP, 275 Battery Street, Suite
Company, et al.                  AB-PVC           Central      Los Angeles, CA 90064                  2000 San Francisco, CA 94111          6/9/2020 DISMISSED
                                                               Strategic Legal Practices 1840
                                                               Century East, Suite 430 Los Angeles,   Gordon Rees Scully Mansukhani,
Jose Manuel Resendiz Ceron v. 2:20-cv-05331-                   CA 90067                               LLP, 275 Battery Street, Suite
Ford Motor Company, et al.    AB-PVC              Central                                             2000 San Francisco, CA 94111         6/15/2020

                                                               Consumer Legal Services PC             Gordon Rees Scully Mansukhani,
Nathan Vickery, et al. v. Ford   2:20-cv-05479-                2330 Long Beach Boulevard              LLP, 275 Battery Street, Suite
Motor Company                    AB-PVC           Eastern      Long Beach, CA 90806                   2000 San Francisco, CA 94111         6/22/2020
                                                               The Barry Law Firm
                                                               11845 West Olympic Boulevard Suite     Gordon Rees Scully Mansukhani,
Denise Stewart v. Ford Motor 2:20-cv-05480-                    1270                                   LLP, 275 Battery Street, Suite
Company                      AB-PVC               Eastern      Los Angeles, CA 90064                  2000 San Francisco, CA 94111         6/22/2020 DISMISSED

                                                               Lemon Law Group Partners PLC, 150 Shook Hardy & Bacon, L.L.P., One
Donald Wayne Mosley v. Ford 2:20-cv-05475-                     North Robertson Blvd., Suite 307, Montgomery St., Ste. 2600, San
Motor Company               AB-PVC                Central      Beverly Hills, CA 90211           Francisco, CA 94104                       6/22/2020

                                                               Law Offices of Robert B. Mobasseri,    Gordon Rees Scully Mansukhani,
Mark Caloca v. Ford Motor        2:20-cv-05918-                P.C., 1055 West 7th Street, Suite      LLP, 275 Battery Street, Suite
Company                          AB-PVC           Northern     2140, Los Angeles, CA 90017            2000 San Francisco, CA 94111          7/1/2020
                                                               The Barry Law Firm
                                                               11845 West Olympic Boulevard Suite     Gordon Rees Scully Mansukhani,
Robert Diaz and Carmen Diaz 2:20-cv-05919-                     1270                                   LLP, 275 Battery Street, Suite
v. Ford Motor Company       AB-PVC                Southern     Los Angeles, CA 90064                  2000 San Francisco, CA 94111          7/2/2020 DISMISSED


                                                               Law Office of William R. McGee         Gordon Rees Scully Mansukhani,
Paul Schoenmann v. Ford          2:20-cv-06640-                701 Palomar Airport Road, Ste. 250     LLP, 275 Battery Street, Suite
Motor Company                    AB-PVC           Eastern      Carlsbad, CA 92011                     2000 San Francisco, CA 94111         7/28/2020

                                                               Consumer Legal Services PC             Gordon Rees Scully Mansukhani,
Martin, Thomas v. Ford Motor 2:20-cv-07176-                    2330 Long Beach Boulevard              LLP, 275 Battery Street, Suite
Company                      AB-PVC               Northern     Long Beach, CA 90806                   2000 San Francisco, CA 94111         8/12/2020 DISMISSED
                                                               The Barry Law Firm
                                                               11845 West Olympic Boulevard Suite     Shook Hardy & Bacon, L.L.P., One
Madison Foster v. Ford Motor 2:20-cv-07487-                    1270                                   Montgomery St., Ste. 2600, San
Company, et al.              AB-PVC               Central      Los Angeles, CA 90064                  Francisco, CA 94104                  8/19/2020 DISMISSED
                              Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 136 of 148 Page ID
                                                                #:47053

                                                  Court and
          Case Style             Case Number                    Plaintiff's Counsel and Address    Defendant's Counsel and Address Date of Removal    Status
                                                   County

                                                                                                   Shook Hardy & Bacon, L.L.P., One
Andrea Brown v. Ford Motor      2:20-cv-07821-                Conn Law, PC, 354 Pine Street, 5th   Montgomery St., Ste. 2600, San
Company                         AB-PVC           Central      Floor, San Francisco, CA 94104       Francisco, CA 94104                  8/27/2020
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite   Gordon Rees Scully Mansukhani,
Victoria Scalla v. Ford Motor   2:20-cv-07899-                1270                                 LLP, 275 Battery Street, Suite
Company                         AB-PVC           Eastern      Los Angeles, CA 90064                2000 San Francisco, CA 94111         8/28/2020 DISMISSED

                                                              Consumer Legal Services PC           Gordon Rees Scully Mansukhani,
Mina Ramirez v. Ford Motor      2:20-cv-07887-                2330 Long Beach Boulevard            LLP, 275 Battery Street, Suite
Company                         AB-PVC           Eastern      Long Beach, CA 90806                 2000 San Francisco, CA 94111         8/31/2020
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite   Gordon Rees Scully Mansukhani,
Victor Reyes v. Ford Motor      2:20-cv-07893-                1270                                 LLP, 275 Battery Street, Suite
Company                         AB-PVC           Eastern      Los Angeles, CA 90064                2000 San Francisco, CA 94111          9/1/2020 DISMISSED
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite   Shook Hardy & Bacon, L.L.P., One
Derek Woods v. Ford Motor       2:20-cv-08721-                1270                                 Montgomery St., Ste. 2600, San
Company                         AB-PVC           Central      Los Angeles, CA 90064                Francisco, CA 94104                  9/23/2020
                                                              The Barry Law Firm
                                                              11845 West Olympic Boulevard Suite   Shook Hardy & Bacon, L.L.P., One
Bryan Dejong v. Ford Motor      2:20-cv-08717-                1270                                 Montgomery St., Ste. 2600, San
Company, et al                  AB-PVC           Central      Los Angeles, CA 90064                Francisco, CA 94104                  9/24/2020
                                                              Consumer Law Experts PC
                                                              5757 West Century Boulevard Suite    Bowman and Brooke LLP
Carmen Menjivar Guardado v. 2:20-cv-08695-                    500                                  970 West 190th Street Suite 700
Ford Motor Company et al    AB-PVC               Eastern      Los Angeles, CA 90045                Torrance, CA 90502                   9/25/2020
                                                              Goldsmith West                       Bowman and Brooke LLP
                                                              609 Deep Valley Drive                750 B Street
Patricia Hall v. Ford Motor     2:20-cv-08698-                Suite 200                            Suite 1740
Company et al                   AB-PVC           Southern     Rolling Hills Estates, CA 90274      San Diego, CA 92101                  10/2/2020

                                                              Neale and Fhima LLP                  Shook Hardy and Bacon LLP
Matthew Healey v. Ford          8:20-cv-01908-                34188 Pacific Coast Highway          One Montgomery Suite 2600
Motor Company et al             AB-PVC           Central      Dana Point, CA 92629                 San Francisco, CA 94104              10/2/2020

                                                                                                   Gordon Rees Sully Mansukhani
                                                              Goldsmith West APC                   LLP
Steven Rodriguez v. Ford        2:20-cv-08697-                609 Deep Valley Drive Suite 200      275 Battery Street Suite 2000
Motor Company                   AB-PVC           Northern     Rolling Hills Estates, CA 90274      San Francisco, CA 94111              10/5/2020 DISMISSED
                           Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 137 of 148 Page ID
                                                             #:47054

                                                 Court and
          Case Style            Case Number                    Plaintiff's Counsel and Address      Defendant's Counsel and Address Date of Removal    Status
                                                  County

                                                             Conn Law, PC                           Gordon Rees Sully Mansukhani
                                                             354 Pine St.                           LLP
Mildred Garcia et al v. Ford   2:20-cv-09070-                5th Floor                              275 Battery Street Suite 2000
Motor Company                  AB-PVC           Northern     San Francisco, CA 94104                San Francisco, CA 94111              10/6/2020

                                                             Nita Law Firm                          Bowman and Brooke LLP
Daisey K. Hernandez et al v.   8:19-cv-02459-                3055 Wilshire Boulevard Suite 1200     970 West 190th Street Suite 700
Ford Motor Company et al       AB-PVC           Central      Los Angeles, CA 90010                  Torrance, CA 90502                   10/7/2020
                                                                                                    Shook Hardy and Bacon LLP
                                                             The Bickel Law Firm Inc                One Montgomery Street Suite
Carlos Hernandez et al v. Ford 8:20-cv-01995-                701 B Street Suite 1200                2600
Motor Company et al            AB-PVC           Southern     San Diego, CA 92101                    San Francisco, CA 94104              10/6/2020

                                                             The Barry Law Firm                     Gordon Rees Sully Mansukhani
                                                             11845 W. Olympic Blvd.                 LLP
Larissa Mogavero v. Ford       2:18-cv-02912-                Suite 1270                             275 Battery Street Suite 2000
Motor Company                  AB-FFM           Eastern      Los Angeles, CA 90064                  San Francisco, CA 94111             10/13/2020 DISMISSED

                                                             Law Offices of Michael H. Rosenstein   Gordon Rees Sully Mansukhani
                                                             LC                                     LLP
Andrew Parker et al v. Ford    2:20-cv-09079-                10900 Wilshire Boulevard Suite 300     275 Battery Street Suite 2000
Motor Company et al            AB-PVC           Southern     Los Angeles, CA 90024                  San Francisco, CA 94111             10/13/2020
                                                                                                    Shook Hardy and Bacon LLP
                                                             Cavalry Law Group Inc                  One Montgomery Suite 2600
James Hefflin v. Ford Motor    5:20-cv-02242-                500 La Terraza Boulevard Suite 150     San Francisco, CA 94104
Company et al                  AB-PVC           Eastern      Escondido, CA 92025                                                        10/26/2020
                                                             Barry Law Firm                      Shook Hardy and Bacon LLP
                                                             11845 West Olympic Boulevard Suite One Montgomery Suite 2600
Ryan Zazueta v. Ford Motor     2:20-cv-10000-                1270                                San Francisco, CA 94104
Company, et al                 AB-PVC           Central      Los Angeles, CA 90064                                                      10/30/2020
                                                                                                 Shook Hardy and Bacon LLP
                                                                                                 One Montgomery Suite 2600
                                                                                                 San Francisco, CA 94104
                                                             Law Offices of Michael H Rosenstein
                                                             LC
                                                             10900 Wilshire Boulevard Suite 300
                                                             Los Angeles, CA 90024/ California
                                                             Consumer Attorneys PC
Christopher Wollmann et al v. 2:20-cv-10120-                 10900 Wilshire Boulevard Suite 300
Ford Motor Company            AB-PVC            Central      Los Angeles, CA 90024                                                       11/4/2020
                            Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 138 of 148 Page ID
                                                              #:47055

                                                   Court and
          Case Style              Case Number                    Plaintiff's Counsel and Address   Defendant's Counsel and Address Date of Removal   Status
                                                    County
                                                               Barry Law Firm                     Shook Hardy and Bacon LLP
                                                               11845 West Olympic Boulevard Suite One Montgomery Suite 2600
Frederick Graves v. Ford         5:20-cv-02586-                1270                               San Francisco, CA 94104
Motor Company                    AB-PVC           Eastern      Los Angeles, CA 90064                                                     1/5/2021
                                                                                                  Shook Hardy and Bacon LLP
                                                               Rene Korper Law Offices            One Montgomery Street Suite
Raquel Fouche v. Ford Motor 8:21-cv-00032-                     27240 Turnberry Lane Suite 200     2600
Company et al               AB-PVC                Southern     Valencia, CA 91355                 San Francisco, CA 94104               1/12/2021
                                                               MFS Legal Inc                      Shook Hardy and Bacon LLP
                                                               5318 East 2nd Street No 205        One Montgomery Street Suite
                                                               Long Beach, CA 90803 / Robert F    2600
                                                               Brennan APC                        San Francisco, CA 94104
Jesus Nila et al v. Ford Motor   2:21-cv-00666-                2103 Montrose Avenue Suite D
Company et al                    AB-PVC           Western      Montrose, CA 91020                                                       1/25/2021
                                                                                                  Shook Hardy and Bacon LLP
Edwin A. Monico v. Ford                                        Quill and Arrow LLP                One Montgomery Suite 2600
Motor Company, A Delaware        2:21-cv-01420-                10900 Wilshire Boulevard Suite 300 San Francisco, CA 94104
Coporation                       AB-PVC           Central      Los Angeles, CA 90024                                                    2/18/2021
Michael Muncy et al v. Ford      2:21-cv-01498-   Central      Kostas Law Firm                    Shook Hardy and Bacon LLP
Motor Company                    AB-PVC                        1008 West Avenue M-14, Suite A     One Montgomery Suite 2600
                                                               Palmdale, CA 93551                 San Francisco, CA 94104
                                                                                                                                        2/19/2021
Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 139 of 148 Page ID
                                  #:47056


    1   John M. Thomas (SBN 266842)
        DYKEMA GOSSETT PLLC
    2   jthomas@dykema.com
        2723 South State Street, Suite 400
    3   Ann Arbor, MI 48104
        Telephone: (734) 214-7613
    4   Facsimile: (734) 214-7696
    5   Spencer P. Hugret (SBN 240424)
        shugret@grsm.com
    6   GORDON REES SCULLY MANSUKHANI, LLP
        275 Battery Street, Suite 2000
    7   San Francisco, CA 94111
        Telephone: (415) 986-5900
    8   Facsimile: (415) 986-8054
    9   Amir Nassihi (SBN 235936)
        anassihi@shb.com
   10   SHOOK HARDY & BACON L.L.P.
        One Montgomery Street, Suite 2600
   11   San Francisco, CA 94104-4505
        Telephone: (415) 544-1900
   12   Facsimile: (415) 391-0281
   13   Attorneys for Defendants
   14
                           UNITED STATES DISTRICT COURT
   15
                         CENTRAL DISTRICT OF CALIFORNIA
   16

   17   IN RE: FORD MOTOR CO. DPS6           Case No. 2:18-ml-02814 AB (PVCx)
        POWERSHIFT TRANSMISSION
   18   PRODUCTS LIABILITY
        LITIGATION                           CERTIFICATE OF SERVICE
   19

   20

   21

   22   _______________________________
        THIS DOCUMENT RELATES TO:
   23
        ALL CASES
   24

   25
   26

   27

   28

                  CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 140 of 148 Page ID
                                  #:47057


    1                               CERTIFICATE OF SERVICE
    2       IN RE: FORD MOTOR CO. DPS6 POWERSHIFT TRANSMISSION
                         PRODUCTS LIABILITY LITIGATION
    3      USDC Central District of California Case No. 2:18-ml-02814 AB (PVCx)
    4          I am a resident of the State of California, over the age of eighteen years,
        and not a party to the within action. My business address is Gordon Rees Scully
    5   Mansukhani, LLP 275 Battery Street, Suite 2000, San Francisco, CA 94111. On
        the below-mentioned date, I served the within document:
    6

    7                                 MASTER CASE LIST
    8   See attached service list
    9
               BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically
   10   filed the document(s) with the Clerk of the Court by using the CM/ECF system.
        Participants in the case who are registered CM/ECF users will be served by the
   11   CM/ECF system. Participants in the case who are not registered CM/ECF users
        will be served by mail or by other means permitted by the court rules.
   12
               I declare under penalty of perjury under the laws of the United States of
   13   America that the foregoing is true and correct. I declare that I am employed in
        the office of a member of the bar of this Court at whose direction the service was
   14   made.

   15         Executed on April 15, 2021 at San Francisco, California.

   16

   17                                                /s/ Victor Gonzales
                                                                Victor Gonzales
   18

   19

   20

   21

   22

   23

   24

   25
   26

   27

   28

                  CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 141 of 148 Page ID
                                  #:47058


    1                                          SERVICE LIST
    2   John M. Thomas                               Amir M Nassihi
        jthomas@dykema.com                           anassihi@shb.com
    3   Krista L. Lenart                             Andrew L Chang
        klenart@dykema.com                           achang@shb.com
    4   Fred J Fresard                               Samantha Burnett
        ffresard@dykema.com                          sburnett@shb.com
    5   Jong-Ju Chang                                Frank P. Kelly, III
        jchang@dykema.com                            fkelly@shb.com
    6   DYKEMA GOSSETT PLLC                          Brittany Bolton Wilson
        2723 South State Street, Suite 400           bwilson@shb.com
    7   Ann Arbor, MI 48104                          H Grant Law
        Tel: 734-214-7613                            hlaw@shb.com
    8                                                Joan R Camagong
                                                     jcamagong@shb.com
    9                                                M Kevin Underhill
                                                     kunderhill@shb.com
   10                                                Steve Vieux
                                                     svieux@shb.com
   11                                                Nalani L. Crisologo
                                                     ncrisologo@shb.com
   12                                                SHOOK HARDY & BACON, L.L.P.
                                                     One Montgomery, Suite 2700
   13                                                San Francisco, CA 94104-4505
                                                     Tel: 415-544-1900
   14
        Steve Mikhov                                 Payam Shahian
   15   stevem@knightlaw.com                         pshahian@slpattorney.com
        Amy Morse                                    Rowena Santos
   16   amym@knightlaw.com                           rsantos@slpattorney.com
        Russell Higgins                              STRATEGIC LEGAL PRACTICES
   17   russellh@knightlaw.com                       1840 Century Park East, Suite 430
        Daniel Max Kalinowski                        Los Angeles, CA 90067
   18   danielk@knightlaw.com                        Tel: (310) 929-4900
        Radomir Roger Kirnos
   19   rogerk@knightlaw.com
        Zachary B Powell
   20   zacharyp@knightlaw.com
        KNIGHT LAW GROUP LLP
   21   10250 Constellation Blvd., Ste. 2500
        Los Angeles, California 90067
   22   Tel: 310-552-2250
   23   Neil Gieleghem                               James L. Weisman
        neil@ngattorney.com                          aninjurylawyer@gmail.com
   24   CONSUMER LEGAL REMEDIES,                     JAMES L. WEISMAN, ATTORNEY
        APC                                          AT LAW, LLLC
   25   153 ½ North Arnaz Drive                      PO Box 88106,
        Beverly Hills, CA 90211                      Honolulu, Hawaii
   26   Tel: (310) 213-1398                          Tel: (808) 728-4143
   27

   28

                   CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 142 of 148 Page ID
                                  #:47059


    1

    2   Bruce F. Sherman                       Teigan N. Stones
        bfs@bfshermanlaw.com                   tstones@forpurposelaw.com
    3   Attorney at Law                        FOR PURPOSE LAW GROUP
        1050 Bishop Street, No. 509            1435 30th St
    4   Honolulu, Hawaii 96813                 San Diego, CA 92102-1712
        Tel: (808) 221-0901                    Tel: (619) 780-3839
    5
        Tamara A. Bush                         Charles Frederick Harlow
    6   tbush@dykema.com                       charlow@schnader.com
        DYKEMA GOSSETT LLP                     Richard J May
    7   333 S Grand Ave., Ste. 2100            rmay@schnader.com
        Los Angeles, CA 90071                  Stephen H Dye
    8   Tel: (213) 457-1815                    sdye@schnader.com
                                               Vikram Subramanian
    9                                          (No email avail)
                                               SCHNADER HARRISON SEGAL AND
   10                                          LEWIS LLP
                                               650 California Street 19th Floor
   11                                          San Francisco, CA 94108-2736
                                               Tel: 415-364-6731
   12                                          Fax: 415-364-6785
   13   Devan Jay McCarty                      Hallen David Rosner
        dmccarty@kslaw.com                     hal@rbblawgroup.com
   14   Amy L O’Neill                          Michael A. Klitzke
        aoneill@kslaw.com                      michael@rbblawgroup.com
   15   KING & SPALDING                        David L. Herman
        621 Capitol Mall, Ste. 1500            david@rbblawgroup.com
   16   Sacramento, CA 95814                   Jeffrey L Le Pere
        Tel: (916) 321-4806                    jeff@rbblawgroup.com
   17                                          ROSNER, BARRY & BABBITT, LLP
                                               10085 Carroll Canyon Rd, Ste. 100
   18                                          San Diego, CA 92131-1100
                                               Tel: (858) 348-1005
   19
        William J. Goines                      Richard C. Dalton
   20   goinesw@gtlaw.com                      rick@rickdaltonlaw.com
        GREENBERG TRAURIG LLP                  rickdalton713@gmail.com
   21   1900 University Ave., 5th Floor        RICHARD C DALTON LLC
        East Palo Alto, CA 94303               1343 W Causeway Approach
   22   Tel: (650) 328-8500                    Mandeville, LA 70471-3043
                                               Tel: (985) 778-2215
   23
                                               PO Box 358
   24                                          Carencro, LA 70520-0358
                                               Tel: 337-371-0375
   25
   26

   27

   28

                   CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 143 of 148 Page ID
                                  #:47060


    1

    2   David N Barry                         Lyle M Ishida
        dbarry@mylemonrights.com              lishida@tpm-hawaii.com
    3   The Barry Law Firm                    Ashley R. Shibuya
        11835 Olympic Blvd., Ste. 440         ashibuya@tpm-hawaii.com
    4   Los Angeles, CA 90064                 TOM PETRUS & MILLER LLLC
        Tel: (310) 684-5859                   1164 Bishop Street Suite 650
    5                                         Honolulu, Hawaii 96813
                                              Tel: (808) 792-5800
    6
        Steven E Swaney                       Randolph T. Moore
    7   sswaney@schiffhardin.com              rmoore@swlaw.com
        Jacob Klein Danziger                  Warren Earl Platt
    8   jdanziger@schiffhardin.com            wplatt@swlaw.com
        Jean-Paul P Cart                      Sarah M Ayad
    9   jcart@schiffhardin.com                sayad@swlaw.com
        SCHIFF HARDIN LLP                     Sarah G Odegaard
   10   One Market, Spear Street Tower        sodegaard@swlaw.com
        Suite 3100                            Daniel S. Rodman
   11   San Francisco, CA 94105               drodman@swlaw.com
        Tel: (415) 901-8700                   SNELL & WILMER LLP
   12                                         600 Anton Blvd. #1400
                                              Costa Mesa, CA 92626-7689
   13                                         Tel: (714) 427-7000
   14   Alina Mooradian                       Cheryl Ann Sabnis
        aamarkarian@swlaw.com                 csabnis@kslaw.com
   15   Katharine Haldorsen Adams             Bailey J Langner
        kadams@swlaw.com                      blangner@kslaw.com
   16   SNELL & WILMER LLP                    Katherine E. Merk
        350 S Grand Ave., Ste. 2600           kmerk@kslaw.com
   17   Los Angeles, CA 90071-3487            Ivana Dukanovic
        Tel: (213) 929-2500                   idukanovic@kslaw.com
   18                                         Kristine W Hanson
                                              khanson@kslaw.com
   19                                         KING & SPALDING LLP
                                              101 2nd St., Ste. 2300
   20                                         San Francisco, CA 94105
                                              Tel: (415) 318-1200
   21
        Beth Ann Goodman                      Allen-Michel D Resnick
   22   bgoodman@wilsonturnerkosmo.com        Consumer Legal Remedies APC
        WILSON TURNER KOSMO LLP               153 1-2 North Arnaz Drive
   23   550 W “C” St., Ste. 1050              Beverly Hills, CA 90211
        San Diego, CA 92101-3532              310-213-1398
   24   Tel: (619) 236-9600                   Fax: 213-210-2196
                                              Email: mresnick@clrattorney.com
   25
        Robert J Wierenga                     Jason B. Cunningham
   26   rwierenga@schiffhardin.com            bcunningham@kslaw.com
        SCHIFF HARDIN LLP                     KING & SPALDING LLP
   27   350 S Main St., Ste. 210              500 W 2nd St., Ste. 1800
        Ann Arbor, MI 48104                   Austin, TX 78701-4684
   28

                  CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 144 of 148 Page ID
                                  #:47061


    1   Tel: (734) 222-1507                    Tel: (512) 457-2023
    2   Ronald D. Wamsted                      Israel Flores
        rwamsted@thompsoncoe.com               iflores@thompsoncoe.com
    3   Johnny W. Chambless                    THOMPSON COE
        jchambless@thompsoncoe.com             700 North Pearl Street
    4   THOMPSON COE                           Twenty-Fifth Floor - Plaza of the Americas
        701 Brazos, Suite 1500                 Dallas, TX 75201
    5   Austin, TX 78701                       Tel: 214-880-2579
        Tel: 512-703-5080
    6
        Matthew H. Dawson                      Kevin Duck
    7   mdawson@kslaw.com                      krd@ducklawfirm.com
        KING & SPALDING LLP                    DUCK LAW FIRM, LLC
    8   601 S California Ave., Ste. 100        5040 Ambassador Caffery Pkwy., Suite 200
        Palo Alto, CA 94304                    Lafayette, LA 70508
    9   Tel: (650) 422-6725                    Tel: (337) 406-1144
   10
        Brian T. Giles                         Elizabeth B Wright
   11   Delev & Associates, LLC                Elizabeth.Wright@ThompsonHine.com
        1050 Delta Avenue, Suite 1000          Conor A McLaughlin
   12   Cincinnati, OH 45208                   Conor.McLaughlin@ThompsonHine.com
        Tel.: (513) 277-0816                   THOMPSON HINE
   13                                          3900 Key Center
                                               127 Public Square
   14                                          Cleveland, Ohio 44114-1291
                                               Tel: 216.566.5500
   15

   16
        Joseph A Kaufman                       Monica K Sandhu
   17   Lemon Law Aid Inc.                     Melton Law Group
        117 East Colorado Blvd., Suite 600     128 West Avenida Ramona
   18   Pasadena, CA 91105                     San Clemente, CA 92672
        626-250-0405                           949-668-0589
   19   Fax: 626-768-7066
        Email: joe@lemonlawaid.com
   20
        Shawna Melton                          Larry Chae
   21   Melton Law Group                       Veracis Law Corp.
        128 West Avenida Ramona                333 City Blvd. West, Suite 1700
   22   San Clemente, CA 92672                 Orange, CA 92868
        949-668-0580                           714-453-9915
   23   Email: shawnamelton@cox.net
   24

   25
   26

   27

   28

                   CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 145 of 148 Page ID
                                  #:47062


    1   Peter J. Van Zandt                     Christopher A. Winkler
        Paul Efstratis                         cwinkler@lemonauto.com
    2   Harry Paul Efstratis                   THE LAW OFFICE OF RONALD J. BOLZ,
        LEWIS BRISBOIS                         PLLC
    3   333 Bush Street, Suite 1000            30928 Ford Road
        San Francisco, CA 94104                Garden City, MI 48135
    4   415-262-8579                           Tel.: (734) 261-4700
        Email:
    5   Peter.VanZandt@lewisbrisbois.com
        Paul.efstratis@lewisbrisbois.com
    6

    7   Elizabeth A McNellie                   Gregory L Schuck
        emcnellie@bakerlaw.com                 gschuck@huielaw.com
    8   Jeremiah J Wood                        Paul F Malek
        jjwood@bakerlaw.com                    pmalek@huielaw.com
    9   BAKER AND HOSTELER LLP                 HUIE FERNAMBUCQ AND STEWART
        200 Civic Center Drive Suite 1200      LLP
   10   Columbus, OH 43215                     3291 US Highway 280 Suite 200
        Tel: 614-462-2651                      Birmingham, AL 35243
   11   Fax: 614-462-2616                      Tel: 205-251-1193
                                               Fax: 205-251-1256
   12
        Jodi M Schebel                         M. Gary Toole
   13   jodi.schebel@bowmanandbrooke.com       gtoole@mtwlegal.com
        Thomas D Isaacs                        MCDONALD TOOLE WIGGINS PA
   14   thomas.isaacs@bowmanandbrooke.com      111 North Magnolia Avenue Suite 1200
        BOWMAN AND BROOKE LLP                  Orlando, FL 32801
   15   41000 Woodward Avenue Suite 200 East   Tel: 407-246-1800
        Bloomfield Hills, MI 48304             Fax: 407-246-1895
   16   Tel: 248-205-3352
        Fax: 248-205-3399
   17

   18
        Mary Quinn Cooper                      Vincent F. Tremonti
   19   maryquinn.cooper@mcafeetaft.com        vtremonti@kslaw.com
        MCAFEE AND TAFT                        John R. Lawless
   20   Williams Center Tower II               jlawless@kslaw.com
        Two West 2nd Street Suite 1100         Steven Dean Park
   21   Tulsa, OK 74103                        SPark@kslaw.com
        Tel: 918-574-3065                      Alexander G Calfo
   22   Fax: 918-574-3165                      acalfo@kslaw.com
                                               Paul R. Johnson
   23                                          pjohnson@kslaw.com
                                               KING & SPALDING LLP
   24                                          633 W 5th St., Ste. 1700
                                               Los Angeles, CA 90071-2073
   25                                          Tel: (213) 443-4349
   26

   27

   28

                   CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 146 of 148 Page ID
                                  #:47063


    1   Robert H Ellis                             Jeffrey A Koncius
        rellis@dykema.com                          koncius@kiesel.law
    2   DYKEMA GOSSETT PLLC                        Nicole Ramirez
        400 Renaissance Center 7th Floor           ramirez@kiesel.law
    3   Detroit, MI 48243                          Paul R Kiesel
        Tel: 313-568-6723                          kiesel@kiesel.law
    4   Fax: 855-252-7980                          Stephanie Heather Gold
                                                   gold@kiesel.law
    5                                              KIESEL LAW LLP
                                                   8648 Wilshire Boulevard
    6                                              Beverly Hills, CA 90211-2910
                                                   Tel: 310-854-4444
    7                                              Fax: 310-854-0812
    8   Bryan C Altman                             STRATEGIC LEGAL PRACTICES APC
        bryan@altmanlawgroup.net                   1840 Century Park East Suite 430
    9   Altman Law Group                           Los Angeles, CA 90067
        10250 Constellation Boulevard Suite 2500   Tel: 310-929-4900
   10   Los Angeles, CA 90067                      Fax: 310-943-3838
        Tel: 310-277-8481
   11   Fax: 310-277-8483
   12

   13

   14   Craig Madison Patrick                      BOCHER LLP
        craigpatrick@att.net                       Raymond P. Boucher
   15   PATRICK LAW FIRM PC                        ray@boucher.la
        6244 E Lovers Lane                         21600 Oxnard Street, Suite 600
   16   Dallas, TX 75124                           Woodland Hills, CA 91367
        Tel: 214-390-3343                          Telephone: (818) 340-5400
   17   Fax: 469-914-6565                          Fax: (818) 340-5401
                                                   Lead / Liaison Counsel for Plaintiffs
   18

   19
        Robert S Peck                              Charles Lee
   20   robert.peck@cclfirm.com                    Consumer Legal Services, P.C. Plaintiffs
        CENTER FOR CONSTITUTIONAL                  Consumer Legal Services, P.C.
   21   LITIGATION PC                              2330 Long Beach Blvd.
        455 Massachusetts Avenue NW Suite 152      Long Beach, CA 90806
   22   Washington, DC 20001                       (562) 424-3293
        Tel: 202-944-2874                          Fax: (562) 595-1849
   23   Fax: 646-365-3382                          Email: clee@lemonauto.com
   24

   25
   26

   27

   28

                   CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 147 of 148 Page ID
                                  #:47064


    1   Eleazar D Kim                             David J McGlothlin
        eleazar@nolemon.com                       david@kazlg.com
    2   Benjeman R Beck                           KAZEROUNI LAW GROUP APC
        ben@nolemon.com                           2633 East Indian School Road Suite
    3   CONSUMER LAW EXPERTS APC                  460
        5757 West Century Boulevard Suite 500     Phoenix, AZ 85016
    4   Los Angeles, CA 90045                     Tel: 602-265-3332
        Tel: 310-442-1410                         Fax: 602-230-4482
    5   Fax: 877-566-8828
    6

    7   Abbas Kazerounian                         Brent Scott Colasurdo
        ak@kazlg.com                              bcolasurdo@umbergzipser.com
    8   Nick Barthel                              UMBERG ZIPSER LLP
        nicholas@kazlg.com                        1920 Main Street Suite 750
    9   KAZEROUNI LAW GROUP, APC                  Tel: Irvine, CA 92614
        245 Fischer Avenue, Unite D1              949-679-0052
   10   Costa Mesa, CA 92626                      Fax: 949-679-0461
        Telephone:     (800) 400-6808
   11   Facsimile:     (800) 520-5523
        Attorneys for Plaintiff Victoria Pullum
   12
        Bethany Gayle Lukitsch                    Michael G Brady
   13   blukitsch@mcguirewoods.com                mbrady@wnj.com
        Kamran Benjamin Ahmadian                  WARNER NORCROSS AND JUDD LLP
   14   kahmadian@mcguirewoods.com                2000 Town Center Suite 2700
        MCGUIREWOODS LLP                          Southfield, MI 48075
   15   355 South Grand Avenue Suite 4200         Tel: 248-784-5000
        Los Angeles, CA 90071                     Fax: 248-603-9700
   16   Tel: 213-627-2268
        Fax: 3213-627-2579
   17

   18
        J Tracy Walker , IV                       James Powell Feeney
   19   twalker@mcguirewoods.com                  jfeeney@dykema.com
        MCGUIREWOODS LLP                          DYKEMA GOSSETT LLC
   20   Gateway Plaza                             39577 Woodward Avenue Suite 300
        800 East Canal Street                     Bloomfield Hills, MI 48304-5086
   21   Richmond, VA 23219                        248-203-0700
        804-775-1131                              Fax: 248-203-0763
   22   Fax: 804-698-2201
   23

   24

   25
   26

   27

   28

                   CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1095 Filed 04/15/21 Page 148 of 148 Page ID
                                  #:47065


    1   Earl P. Underwood, Jr.
        UNDERWOOD & RIEMER, P.C.
    2   21 South Section Street
        Fairhope, Alabama 36532
    3   Telephone: (251) 990-5558
        Facsimile: (251) 990-0626
    4   epunderwood@urlaw.onmicrosoft.com
        Attorneys for Plaintiff Victoria Pullum
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
   26

   27

   28

                   CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
